EXHIBIT 10.1



--------------------------------------------------------------------------------



ACTIVE 253910390v.12
scs2020thirdame_1a01.gif [scs2020thirdame_1a01.gif]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of February 27, 2020
among
STEELCASE INC.,
and
THE SUBSIDIARY BORROWERS
FROM TIME TO TIME PARTIES HERETO,
as the Borrowers
THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents
and
HSBC BANK USA, NATIONAL ASSOCIATION,
as Documentation Agent



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Sole Bookrunner and Sole Lead Arranger



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section    Page
ARTICLE I: DEFINITIONS AND GENERALLY APPLICABLE PRINCIPLES1
1.1.
Certain Defined Terms    1

1.2.
References    39

1.3.
Company Acting on Behalf of Itself and Subsidiary Borrowers    39

1.4.
Joint and Several Liability for Obligations of the Company, Domestic Subsidiary
Borrowers and Special Foreign Subsidiary Borrowers; No Liability of Traditional
Foreign Subsidiary Borrowers for Obligations of the Company, the Domestic
Subsidiary Borrowers or the Special Foreign Subsidiary Borrowers    39

1.5.
Amendment and Restatement of Existing Credit Agreement    40

1.6.
Divisions    41

ARTICLE II: REVOLVING LOAN FACILITIES41
2.1.
Revolving Loans    41

2.2.
Swing Line Loans    42

2.3.
Rate Options for all Advances; Maximum Interest Periods    44

2.4.
Optional Payments; Mandatory Prepayments; Determination of Dollar Amounts    44

2.5.
Voluntary Reduction of Commitments    46

2.6.
Method of Borrowing    46

2.7.
Method of Selecting Types, Currency and Interest Periods for Advances    46

2.8.
Minimum Amount of Each Advance    47

2.9.
Method of Selecting Types, Currency and Interest Periods for Conversion and
Continuation of Advances    47

2.10.
Default Rate    48

2.11.
Method of Payment; Denomination of Amounts in Dollars; Dollar Equivalent of
Reimbursement Obligations    48

2.12.
Evidence of Debt    49

2.13.
Telephonic Notices    50

2.14.
Promise to Pay; Interest and Fees; Interest Payment Dates; Interest and Fee
Basis; Taxes    50

2.15.
Notification of Advances, Interest Rates, Prepayments and Aggregate Revolving
Loan Commitment Reductions    56

2.16.
Lending Installations    57

2.17.
Non-Receipt of Funds by the Administrative Agent    57

2.18.
Termination Date    58

2.19.
Replacement of Certain Lenders    58

2.20.
Judgment Currency    59

2.21.
Market Disruption    59

2.22.
Expansion Option    60

2.23.
Addition of Subsidiary Borrowers    62

2.24.
Defaulting Lenders    62

ARTICLE III: THE LETTER OF CREDIT FACILITY65
3.1.
Obligation to Issue Letters of Credit    65

3.2.
Transitional Provision    65

3.3.
Types and Amounts    65

3.4.
Conditions    66

3.5.
Procedure for Issuance of Letters of Credit    66

3.6.
Letter of Credit Participation    67

3.7.
Reimbursement Obligation    67

3.8.
Letter of Credit Fees    68

3.9.
Issuing Bank Reporting Requirements    68

3.10.
Indemnification; Exoneration    69

3.11.
Cash Collateral    70

3.12.
Replacement and Resignation of Issuing Bank    70

3.13.
Letters of Credit for the Account of Subsidiaries    71

ARTICLE IV: CHANGE IN CIRCUMSTANCES71
4.1.
Yield Protection    71

4.2.
Changes in Capital Adequacy Regulations    72

4.3.
Availability of Types of Advances    72

4.4.
Funding Indemnification    74

4.5.
Lender Statements; Survival of Indemnity    74

ARTICLE V: CONDITIONS PRECEDENT74
5.1.
Conditions to Closing    74

5.2.
Each Advance and Letter of Credit    77

5.3.
Initial Advance to Each New Subsidiary Borrower    78

ARTICLE VI: REPRESENTATIONS AND WARRANTIES79
6.1.
Organization; Corporate Powers    79

6.2.
Authority; Validity; Enforceability    79

6.3.
No Conflict; Governmental Consents    80

6.4.
Financial Statements    80

6.5.
No Material Adverse Change    80

6.6.
Taxes    80

6.7.
Litigation    81

6.8.
Significant Subsidiaries    81

6.9.
ERISA    81

6.10.
Accuracy of Information    82

6.11.
Securities Activities    82

6.12.
Material Agreements    82

6.13.
Compliance with Laws    82

6.14.
Assets and Properties    82

6.15.
Statutory Indebtedness Restrictions    82

6.16.
Environmental Matters    82

6.17.
Insurance    83

6.18.
Solvency    83

6.19.
Benefits    83

6.20.
Pledge Agreements    84

6.21.
Additional Representations and Warranties of Foreign Subsidiary Borrowers    84

6.22.
Anti-Corruption Laws and Sanctions    85

6.23.
EEA Financial Institutions    85

6.24.
Plan Assets; Prohibited Transactions    85

ARTICLE VII: COVENANTS85
7.1.
Reporting    85

7.2.
Affirmative Covenants    90

7.3.
Negative Covenants    93

7.4.
Financial Covenants    99

ARTICLE VIII: DEFAULTS100
8.1.
Defaults    100

ARTICLE IX: ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES104
9.1.
Termination of Revolving Loan Commitments; Acceleration    104

9.2.
Preservation of Rights    104

9.3.
Amendments    105

ARTICLE X: GENERAL PROVISIONS107
10.1.
Survival of Representations    107

10.2.
Governmental Regulation    107

10.3.
Accounting    107

10.4.
Headings    108

10.5.
Entire Agreement    108

10.6.
Several Obligations; Benefits of this Agreement    108

10.7.
Expenses; Indemnification    108

10.8.
Numbers of Documents    109

10.9.
Confidentiality    109

10.10.
Severability of Provisions    110

10.11.
Nonliability of Lenders    110

10.12.
GOVERNING LAW    111

10.13.
CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL    111

10.14.
USA Patriot Act    112

10.15.
Interest Rate Limitation    112

10.16.
No Fiduciary Duty, etc    112

10.17.
Acknowledgment and Consent to Bail-In of Affected Financial Institutions    113

10.18.
Acknowledgment Regarding Any Supported QFCs    114

ARTICLE XI: THE ADMINISTRATIVE AGENT114
11.1.
Authorization and Action    114

11.2.
Administrative Agent’s Reliance, Indemnification, Etc    117

11.3.
Posting of Communications    118

11.4.
The Administrative Agent Individually    120

11.5.
Successor Administrative Agent    120

11.6.
Acknowledgments of Lenders and the Issuing Bank    121

11.7.
Certain ERISA Matters    122

11.8.
Authority with Respect to Guarantees    123

11.9.
Authority with Respect to Pledge Agreements    124

ARTICLE XII: SETOFF; RATABLE PAYMENTS124
12.1.
Setoff    124

12.2.
Ratable Payments    125

12.3.
Relations Among Lenders    125

ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS125
13.1.
Successors and Assigns    125

13.2.
Participations    126

13.3.
Assignments    127

13.4.
Dissemination of Information    129

13.5.
Tax Certifications    129

ARTICLE XIV: NOTICES129
14.1.
Giving Notice    129

14.2.
Change of Address    131

ARTICLE XV: COUNTERPARTS131
ARTICLE XVI: COMPANY GUARANTEE131




EXHIBITS AND SCHEDULES
Exhibits
EXHIBIT A
--    Revolving Loan Commitments
(Definitions)

EXHIBIT B
--    Form of Borrowing/Election Notice
(Section 2.2, Section 2.7 and Section 2.9)

EXHIBIT C
--    Form of Request for Letter of Credit
(Section 3.4)

EXHIBIT D
--    Form of Assignment Agreement
(Definitions and Section 13.3)

EXHIBIT E
--    Form of Company’s Counsel’s Opinion
(Sections 5.1 and 5.3)

EXHIBIT F
--    List of Closing Documents
(Section 5.1)

EXHIBIT G
--    Form of Officer’s Certificate
(Sections 5.2 and 7.1(A)(iii))

EXHIBIT H
--    Form of Compliance Certificate
(Sections 5.2 and 7.1(A)(iii))

EXHIBIT I
--    Form of Subsidiary Guaranty
(Definitions)

EXHIBIT J
--    Form of Revolving Loan Note
(If Requested) (Section 2.12(D))

EXHIBIT K
--    Form of Assumption Letter
(Definitions)

EXHIBIT L
--    Form of Commitment and Acceptance
(Section 2.22)



Schedules
Pricing Schedule
Schedule 7.3(A)(i)
--    Permitted Existing Non-Guarantor Subsidiary Indebtedness (Definitions,
Section 7.3(A)(i))

Schedule 7.3(B)
--    Permitted Asset Sales (Section 7.3(B))

Schedule 7.3(C)(ii)
--    Permitted Existing Liens (Section 7.3(C)(ii))

Schedule 7.3(D)(v)
--    Permitted Existing Non-Obligor Subsidiary Investments (Section 7.3(D)(v))

Schedule 7.3(D)(viii)
--    Permitted Existing Additional Investments (Section 7.3(D)(viii))






THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 27, 2020,
is entered into by and among Steelcase Inc., a Michigan corporation, as the
Company, the Subsidiary Borrowers from time to time parties hereto, the
institutions from time to time parties hereto as Lenders, JPMorgan Chase Bank,
N.A., as Administrative Agent for itself and the other Lenders, Bank of America,
N.A. and Wells Fargo Bank, National Association, as Co-Syndication Agents, and
HSBC Bank USA, National Association, as Documentation Agent.
WHEREAS, the Company, the lenders party thereto and the Administrative Agent are
currently party to the Second Amended and Restated Credit Agreement dated as of
September 23, 2016 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the Company, the Lenders, the Departing Lenders (as hereafter defined)
and the Administrative Agent have agreed (a) to enter into this Agreement in
order to (i) amend and restate the Existing Credit Agreement in its entirety;
(ii) re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Borrowers and (b) that each Departing Lender shall
cease to be a party to the Existing Credit Agreement upon, and as evidenced by,
its execution and delivery of its Departing Lender Signature Page;
WHEREAS, it is the intention of the parties to this Agreement that this
Agreement not constitute a novation or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that pursuant to this
Agreement, from and after the Closing Date, the Existing Credit Agreement shall
be amended and restated hereby, the obligations and liabilities of the Company
outstanding thereunder, shall be re-evidenced hereby and shall be payable in
accordance with the terms hereof, and all references herein to “hereunder,”
“hereof,” or words of like import and all references in any other Loan Document
to the “Credit Agreement” or words of like import shall mean and be a reference
to this Agreement; and
WHEREAS, it is also the intent of the Company and the Subsidiary Guarantors, if
any, to confirm that, from and after the Closing Date, all references to the
“Credit Agreement” contained in any “Loan Documents” (as referred to and defined
in the Existing Credit Agreement) shall be deemed to refer to this Agreement;
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or extensions of credit heretofore, now or hereafter made to or
for the benefit of the Borrowers by the Lenders and the Administrative Agent,
the parties hereto agree as follows:

ARTICLE I: DEFINITIONS AND GENERALLY APPLICABLE PRINCIPLES

1.1.    Certain Defined Terms. The following terms used in this Agreement shall
have the following meanings, applicable both to the singular and the plural
forms of the terms defined.
As used in this Agreement:
“Accounting Change” is defined in Section 10.3 hereof.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (other than transactions involving solely the Company and
its Subsidiaries) (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Equity Interests of another Person.
“Adjusted EBITDA” means, for any period with respect to the Company and its
Subsidiaries calculated on a consolidated basis, all as determined in accordance
with Agreement Accounting Principles and with each addition to EBIT pursuant to
any clause below being without duplication of any other additions to EBIT
pursuant to the other clauses below:
(a)    EBIT for such period,
plus
(b)    all amounts deducted in determining EBIT for such period on account of
depreciation and amortization expense,

minus
(c)    any extraordinary or unusual gains or non-recurring gains to the extent
added in computing EBIT for such period,

plus
(d)    any extraordinary or unusual non-cash losses or charges or non-recurring
non-cash losses or charges (other than any such non-cash loss or charge to the
extent that it represents an accrual of, or reserve for, cash expenditures in
any future period),

plus
(e)    cash restructuring losses or charges (including, for the avoidance of
doubt, any cash losses or charges incurred in connection with the termination
of, or withdrawal from, any Plan, any Benefit Plan or any Multiemployer Plan)
for such period; provided that cash restructuring losses or charges over
$150,000,000 in the cumulative amount during the term of this Agreement shall
require the reasonable consent of the Administrative Agent to be added back to
EBIT pursuant to this clause (e),

plus
(f)    any non-cash share-based compensation expense,

plus
(g)    any non-cash impairments to fixed assets or goodwill or other intangible
assets to the extent deducted in computing such EBIT and such fixed assets or
goodwill or other intangible assets are identified on the Company’s consolidated
balance sheet for such period,

plus
(h)    without duplication of any cash losses or charges added back to EBIT
pursuant to clause (e) above, cash losses or charges incurred in connection with
the termination of, or withdrawal from, any Plan, any Benefit Plan or any
Multiemployer Plan, provided that the aggregate amount of losses and charges
permitted to be added back to EBIT pursuant to this clause (h) shall not exceed
$20,000,000 during the term of this Agreement, and

plus
(i)    pro forma “run rate” cost savings, operating expense reductions and other
cost synergies (in each case, net of amounts actually realized) related to
acquisitions, divestitures, dispositions, mergers, consolidations or other
investments or related to restructurings, operational changes, strategic
initiatives, cost savings initiatives, operational improvements, reductions in
force or other similar initiatives and actions that are reasonably identifiable
and projected in good faith to result from actions that have either been taken,
with respect to which substantial steps have been taken or that are expected to
be taken within twelve (12) months of the date of consummation of such
acquisition, divestiture, disposition, merger, consolidation or other investment
or the initiation of restructuring, operational change, strategic initiative,
cost savings initiative, operational improvement, reduction in force and other
similar initiative or action, in each case so long as they are reasonably
identifiable and quantifiable and factually supportable; provided that, in each
case, such adjustments are set forth in a certificate of an Authorized Officer
which states the amount of such adjustment or adjustments and that such
adjustment or adjustments are based on the reasonable good faith belief of the
applicable Authorized Officer executing such certificate at the time of such
execution; provided further that the aggregate amount of cost savings, expense
reductions, and other synergies that are permitted to be added back to EBIT
pursuant to this clause (i) shall not exceed 10% of EBITDA for such period
(calculated prior to giving effect to any such add-back pursuant to this
clause (i)).

For the purposes of calculating Adjusted EBITDA for any period (each such
period, a “Reference Period”), (i) if at any time during such Reference Period
the Company or any of its Subsidiaries shall have made any Material Disposition,
the Adjusted EBITDA for such Reference Period shall be reduced by an amount
equal to the Adjusted EBITDA (if positive) attributable to the property that is
the subject of such Material Disposition for such Reference Period or increased
by an amount equal to the Adjusted EBITDA (if negative) attributable thereto for
such Reference Period, and (ii) if during such Reference Period the Company or
any of its Subsidiaries shall have made a Material Acquisition, Adjusted EBITDA
for such Reference Period shall be calculated after giving effect thereto on a
pro forma basis acceptable to the Administrative Agent, but without giving
effect to any projected synergies resulting from such acquisition (except to the
extent expressly permitted to be added back to EBIT pursuant to clause (i) of
the definition of Adjusted EBITDA), as if such Material Acquisition occurred on
the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any Acquisition that involves the payment of consideration by
the Company and its Subsidiaries in excess of $25,000,000; and “Material
Disposition” means any sale, transfer or disposition (or series of related
sales, transfers, or dispositions), whether through sale of assets, merger or
otherwise, of (x) a going business or division of the Company or any Subsidiary,
(y) all or substantially all of the assets of any Subsidiary or (z) the Equity
Interests of a Subsidiary resulting in such Person no longer constituting a
Subsidiary, in any such case, that yields gross proceeds to the Company or any
of its Subsidiaries in excess of $25,000,000.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan (including its branches and Affiliates) in
its capacity as contractual representative for itself and the Lenders pursuant
to Article XI hereof and any successor Administrative Agent appointed pursuant
to Article XI hereof.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made, converted or continued on the same date by the Lenders to a
Borrower of the same Type and, in the case of Eurocurrency Advances, in the same
currency and for the same Interest Period.
“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Affected Lender” is defined in Section 2.19 hereof.
“Affiliate” of any Person means (i) any other Person directly or indirectly
controlled by, under common control with, such Person and (ii) solely in the
case of a Person other than the Company or its Subsidiaries, any other Person
controlling such Person. A Person shall be deemed to control another Person if
the controlling Person (i) is the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act) of greater than or equal to ten percent (10%)
or more of the combined voting power of the controlled Person (giving effect to
the relative voting rights associated with the voting securities or other voting
interests held by the controlling Person) or (ii) possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of Capital Stock,
by contract or otherwise.
“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as the same may be increased or reduced from
time to time pursuant to the terms hereof. As of the Closing Date, the Aggregate
Revolving Loan Commitment is Two Hundred Fifty Million and 00/100 Dollars
($250,000,000).
“Agreed Currencies” means (i) Dollars, (ii) euros and (iii) any additional
currencies determined after the Closing Date by mutual agreement of the Company,
Lenders and the Administrative Agent; provided that each such currency is a
lawful currency that is readily available, freely transferable and not
restricted, and able to be converted into Dollars. For purposes of this
Agreement, each Foreign Currency shall remain an eligible currency so long as
neither the Administrative Agent, the Required Lenders nor the Company has given
notice in accordance with Section 2.21 and such currency continues to satisfy
the requirements set forth in this definition and as to which an Equivalent
Amount may be readily calculated. If in the determination of the Administrative
Agent, (a) any Foreign Currency shall no longer be readily available or freely
traded or (b) an Equivalent Amount is not readily calculable therefor (each of
clause (a) and (b), a “Disqualifying Event”), then the Administrative Agent
shall promptly notify the Lenders and the Company, and such currency shall no
longer be a Foreign Currency until such time as the Disqualifying Event(s) no
longer exist(s), but in any event within five (5) Business Days of receipt of
such notice from the Administrative Agent, the Company shall repay each Loan in
such currency to which the Disqualifying Event applies or convert each such Loan
into a Loan denominated in Dollars, subject to the other terms contained in
Articles II and IV.
“Agreed Foreign Currencies” means Agreed Currencies other than Dollars.
“Agreement” means this Third Amended and Restated Credit Agreement, as it may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 6.4; provided, however, that in the event of an
Accounting Change and subject to the provisions of Section 10.3, with respect to
the calculation of the financial covenants set forth in Section 7.4, “Agreement
Accounting Principles” means generally accepted accounting principles as in
effect in the United States as of the Closing Date, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 6.4 hereof.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 4.3 (for the avoidance of
doubt, only until any amendment has become effective pursuant to
Section 4.3(B)), then the Alternate Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to
clause (c) above. For the avoidance of doubt, if the Alternate Base Rate as
determined pursuant to the foregoing would be less than 0.75%, such rate shall
be deemed to be 0.75% for purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Eurocurrency Margin” means, as at any date of determination, the
rate per annum then applicable to Eurocurrency Loans determined in accordance
with the provisions of the Pricing Schedule.
“Applicable Facility Fee Percentage” means, as at any date of determination, the
rate per annum then applicable in the determination of the amount payable under
Section 2.14(C)(i) hereof determined in accordance with the provisions of the
Pricing Schedule.
“Applicable Financials” is defined in Section 7.1(A)(iv) hereof.
“Applicable Floating Rate Margin” means, as at any date of determination, the
rate per annum then applicable to Floating Rate Loans determined in accordance
with the provisions of the Pricing Schedule.
“Applicable L/C Fee Percentage” means, as at any date of determination, a rate
per annum used to calculate Letter of Credit fees payable under Section 3.8(A)
hereof determined in accordance with the provisions of the Pricing Schedule.
“Applicable Parties” has the meaning assigned to it in Section 11.3.
“Approved Electronic Platform” has the meaning assigned to it in Section 11.3.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means JPMorgan and its successors in its capacity as sole lead
arranger and sole bookrunner for the loan transaction evidenced by this
Agreement.
“Asset Sale” means, with respect to the Company or any of its Subsidiaries, the
sale, lease (other than an operating lease), conveyance, disposition or other
transfer by such Person of any of its assets (in one transaction or in a series
of transactions, and including by way of a sale-leaseback transaction, including
the sale or other transfer of any of the Equity Interests of any Subsidiary of
such Person and whether effected pursuant to a division or otherwise) to any
Person other than (i) the sale of Receivables and Related Security in connection
with a Permitted Receivables Financing, (ii) the sale of inventory in the
ordinary course of business, (iii) the sale, lease, conveyance, disposition or
other transfer to the Company or any Subsidiary, (iv) the sale, exchange or
other transfer of any capital asset (including aircraft operated by the Company)
in connection with, or in good faith contemplation of, the purchase, lease or
acquisition by the Company or any Subsidiary of a capital asset of like kind
within 180 days of such sale or exchange (v) a sale, conveyance, disposition or
other transfer constituting an Investment of the type described in
subclauses (i) through (iv), inclusive, of Section 7.3(D) hereof, and (vi) the
liquidation, in whole or in part, of any life insurance policies owned by the
Company or any Subsidiary.
“Assignment Agreement” is defined in Section 13.3 hereof.
“Assumption Letter” means a letter from a Subsidiary of the Company addressed to
the Lenders in substantially the form of Exhibit K hereto pursuant to which such
Subsidiary agrees to become a Subsidiary Borrower and agrees to be bound by the
terms and conditions of this Agreement as if originally a party hereto.
“Authorized Officer” means any of the president and chief executive officer, the
chief financial officer, the treasurer or the Director of Corporate Treasury
Services, acting singly.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Benchmark Replacement” means, for any Agreed Currency, the sum of: (a) the
alternate benchmark rate for such Agreed Currency (which, in the case of Dollars
may be a SOFR‑Based Rate) that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body and/or (ii) any evolving or then‑prevailing market convention
for determining a rate of interest as a replacement to the LIBO Rate for
syndicated credit facilities denominated in such Agreed Currency and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its sole discretion.
“Benchmark Replacement Adjustment” means, with respect to any Agreed Currency,
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Company giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBO Rate for such Agreed Currency with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate for such Agreed Currency with the applicable Unadjusted Benchmark
Replacement for syndicated credit facilities denominated in such Agreed Currency
at such time (for the avoidance of doubt, such Benchmark Replacement Adjustment
shall not be in the form of a reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate for any Agreed Currency:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate for such Agreed Currency permanently or indefinitely ceases
to provide such LIBO Screen Rate; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate for any Agreed Currency:
(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate for such Agreed Currency announcing that
such administrator has ceased or will cease to provide such LIBO Screen Rate,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
such LIBO Screen Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for such LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for such LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for such LIBO Screen
Rate, in each case which states that the administrator of such LIBO Screen Rate
has ceased or will cease to provide such LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide such LIBO Screen
Rate; and/or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such LIBO Screen Rate announcing that such
LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” means, with respect to any Agreed Currency,
(a) in the case of a Benchmark Transition Event, the earlier of (i) the
applicable Benchmark Replacement Date and (ii) if such Benchmark Transition
Event is a public statement or publication of information of a prospective
event, the 90th day prior to the expected date of such event as of such public
statement or publication of information (or if the expected date of such
prospective event is fewer than 90 days after such statement or publication, the
date of such statement or publication) and (b) in the case of an Early Opt-in
Election, the date specified by the Administrative Agent or the Required
Lenders, as applicable, by notice to the Company, the Administrative Agent (in
the case of such notice by the Required Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
for any Agreed Currency and solely to the extent that such LIBO Rate has not
been replaced with a Benchmark Replacement, the period (x) beginning at the time
that such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced such LIBO Rate for all purposes hereunder in accordance
with Section 4.3 and (y) ending at the time that a Benchmark Replacement has
replaced such LIBO Rate for all purposes hereunder pursuant to Section 4.3.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means an employee pension benefit plan as defined in Section 3(2)
of ERISA that is subject to Section 302 or Title IV of ERISA or Section 412 of
the Code (other than a Multiemployer Plan) in respect of which the Company or
any other member of the Controlled Group is, or within the immediately preceding
six (6) years was, an “employer” as defined in Section 3(5) of ERISA.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” means each of (i) the Company and (ii) any Subsidiary Borrower, and
“Borrowers” means, collectively, the Company and all Subsidiary Borrowers.
“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.
“Borrowing/Election Notice” is defined in Section 2.7 hereof.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market
(and, if the Advance, Swing Line Loan or L/C Drafts which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET
payment system is not open for the settlement of payments in euro).
“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a limited liability company, membership interests,
(iv) in the case of a partnership, partnership interests (whether general or
limited) and (v) in the case of any other entity, any interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, such entity; provided, however, that “Capital
Stock” shall not include any debt securities convertible into equity securities
prior to such conversion.
“Capitalized Lease” of a Person means, subject to Section 10.3, any lease of
property by such Person as lessee which would be classified and accounted for as
a capital lease or financing lease on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases.
“Cash Equivalents” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or Canada (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America or Canada, respectively), in each
case maturing within one year from the date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, ratings of A-1 or
higher by S&P or P-1 or higher by Moody’s (as applicable);
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any commercial bank organized under the laws of the United States of
America or any State thereof or under the laws of Canada or any Province
thereof, in each case which has a combined capital and surplus and undivided
profits of not less than $500,000,000;
(d) fully collateralized repurchase agreements that either are on-demand or have
a term of not more than thirty (30) days, in any case, for securities described
in clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above; and
(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940 or
any comparable provision under applicable Canadian law, (ii) are rated A- or
higher by S&P or A3 or higher by Moody’s (as applicable) and (iii) have
portfolio assets of at least $5,000,000,000 (or, in the case of money market
funds offered by any Lender, $1,000,000,000).
For the avoidance of doubt, in no event shall auction rate securities be
considered Cash Equivalents for purposes of this definition.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act), other than any holder or beneficial owner of the Company’s
Class B common stock (any such holder or beneficial owner, a “Class B
Shareholder”), becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act; provided that a person shall be deemed
to have “beneficial ownership” of all securities that such person has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of thirty‑five percent (35%) or more
of the combined voting power of the Company’s outstanding Capital Stock
ordinarily having the right to vote at an election of directors; provided
further that any voting power of the Company’s Capital Stock that is acquired
through conversion of the Company’s Class B common stock (any such Capital Stock
resulting from such a conversion being referred to as “Converted Capital Stock”)
shall be disregarded in any determination of whether there has been a Change of
Control solely to the extent and so long as such Converted Capital Stock is held
or beneficially owned by a Class B Shareholder or a Person that was a Class B
Shareholder at the time of conversion of such Converted Capital Stock.
“Closing Date” means February 27, 2020.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.
“Commitment and Acceptance” is defined in Section 2.22 hereof.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 11.3(C).
“Company” means Steelcase Inc., a Michigan corporation, together with its
successors and permitted assigns, including a debtor-in-possession on behalf of
the Company.
“Company Guaranty” means any guaranty, dated as of the date required pursuant to
Section 5.3, in form and substance substantially similar to Exhibit I hereto
(with such appropriate changes as may be agreed to by the Administrative Agent),
executed by the Company in favor of the Administrative Agent, for the ratable
benefit of itself and the other Holders of Obligations, unconditionally
guaranteeing all of the indebtedness, obligations and liabilities of the
Subsidiary Borrowers arising under or in connection with the Loan Documents, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(1)    the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
(2)    if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
“Computation Date” is defined in Section 2.4(C) hereof.
“Consolidated Assets” means, as of any date, except as expressly provided
herein, the total assets of the Company and its Subsidiaries, calculated on a
consolidated basis for the then most recent fiscal quarter for which financial
statements are publicly available in accordance with Agreement Accounting
Principles.
“Consolidated Sales” means, for any period, except as expressly provided herein,
the total sales of the Company and its Subsidiaries, calculated on a
consolidated basis for the then most recent fiscal quarter for which financial
statements are publicly available in accordance with Agreement Accounting
Principles.
“Contaminant” means any pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance,
asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any such
substance for which liability or standards of care are imposed under any
Environmental Requirements of Law.
“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received.
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.
“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with the Company; and (iii) a member of
the same affiliated service group (within the meaning of Section 414(m) of the
Code) as the Company, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.
“Corresponding Tenor” with respect to a Benchmark Replacement for the LIBO Rate
for Dollars means a tenor (including overnight) having approximately the same
length (disregarding business day adjustment) as the applicable tenor for the
applicable Interest Period with respect to the LIBO Rate for Dollars.
“Covenant Adjustment Period” is defined in Section 7.4(A) hereof.
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to it in Section 10.18.
“Credit Event” means an Advance or a Swing Line Loan, a Letter of Credit, a L/C
Draft or any of the foregoing.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swing Line
Bank or any other Lender.
“CSV” has the meaning ascribed to such term within the definition of
“Unrestricted Cash”.
“Customary Permitted Liens” means:
(i)    Liens with respect to the payment of taxes, assessments or governmental
charges in all cases (A) which are not yet due and payable or (B) if
foreclosure, distraint, sale or other similar proceedings shall not have been
commenced or any such proceeding after being commenced is stayed, which are
being contested in good faith by appropriate proceedings properly instituted and
diligently conducted and with respect to which (x) adequate reserves or other
appropriate provisions are being maintained, which reserves and provisions shall
be maintained in accordance with generally accepted accounting principles as in
effect from time to time, if and to the extent that such generally accepted
accounting principles so require, and (y) in the case of any such Liens that are
Environmental Liens, Liens in favor of the IRS or Liens in favor of the PBGC
that are being contested, no such Liens, individually or in the aggregate,
exceed $30,000,000;
(ii)    statutory Liens of landlords and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens imposed
by law created in the ordinary course of business for amounts not yet due or
which are being contested in good faith by appropriate proceedings properly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained, which reserves and
provisions shall be maintained in accordance with generally accepted accounting
principles as may be in effect from time to time, if and to the extent that such
generally accepted accounting principles so require;
(iii)    Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds; provided that (A) all such Liens do not in the aggregate
materially detract from the value of the assets or property of the Company and
its Subsidiaries taken as a whole or materially impair the use thereof in the
operation of the businesses taken as a whole and (B) all such Liens securing
bonds to stay judgments or in connection with appeals do not secure at any time
an aggregate amount exceeding $50,000,000;
(iv)    Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary use or occupancy of the real property or with the ordinary
conduct of the business of the Company or any of its Subsidiaries;
(v)    Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against the Company or any of its
Subsidiaries which do not constitute a Default under Section 8.1(H) hereof; and
(vi)    any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business.
“Dealer Subsidiary” means any Subsidiary that is a dealer.
“Default” means an event described in Article VIII hereof.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swing Line Loans or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Line Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.
“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page it being understood that no Departing Lender shall be deemed a party to
this Agreement.
“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Closing Date.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable for
cash, pursuant to a sinking fund obligation or otherwise, or redeemable for cash
at the option of the holder thereof, in whole or in part, on or prior to the
date that is ninety-one (91) days after the Revolving Loan Termination Date.
“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
“Dollar” and “$” means dollars in the lawful currency of the United States of
America.
“Dollar Amount” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount, (b) if such amount is
expressed in a Foreign Currency, the equivalent of such amount in dollars
determined by using the rate of exchange for the purchase of dollars with the
Foreign Currency last provided (either by publication or otherwise provided to
the Administrative Agent) by the applicable Thomson Reuters Corp., Refinitiv, or
any successor thereto (“Reuters”) source on the Business Day (New York City
time) immediately preceding the date of determination or if such service ceases
to be available or ceases to provide a rate of exchange for the purchase of
dollars with the Foreign Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its sole discretion (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion.
“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located in the United States of America.
“Domestic Subsidiary Borrower” means a Subsidiary Borrower that is a Domestic
Subsidiary.
“Early Opt-in Election” means, for any Agreed Currency, the occurrence of:
(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that syndicated credit facilities
denominated in such Agreed Currency being executed at such time, or that include
language similar to that contained in Section 2.14 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate for such Agreed Currency, and
(2) (i) the election by the Administrative Agent and the Company or (ii) the
election by the Required Lenders and the Company to declare that an Early Opt-in
Election for such Agreed Currency has occurred and the provision of written
notice of such election to the other parties.
“EBIT” means, for any period, for the Company and its Subsidiaries calculated on
a consolidated basis, the sum, without duplication, of (i) Net Income for such
period, plus (ii) Interest Expense to the extent deducted in computing Net
Income for such period, plus (iii) foreign, federal, state and local income
taxes to the extent deducted in computing Net Income for such period (and minus,
foreign, federal, state and local income taxes to the extent the negative amount
of any taxes were included in computing Net Income for such period), plus
(iv) the amount of any cash dividends received from Affiliates that are not
Subsidiaries, minority interests or non-consolidated joint ventures during such
period, all as determined in accordance with Agreement Accounting Principles.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
Commission.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental Requirements of Law, or (b) damages
arising from, or costs incurred by such Governmental Authority in response to, a
Release or threatened Release of a Contaminant into the environment.
“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Industrial Site Recovery Act” or “Responsible
Property Transfer Act.”
“Environmental Requirements of Law” means all applicable Requirements of Law
derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq. and the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq., in
each case including any amendments thereto and any successor statutes.
“Equal and Ratable Debt” means any Indebtedness of the Company or any of its
Subsidiaries which includes a negative pledge clause prohibiting the creation of
a Lien on the assets of the Company or any of its Subsidiaries in favor of the
Administrative Agent for the benefit of itself and the Holders of Obligations
unless the holders of such Indebtedness shall be provided with an equal and
ratable Lien on such assets.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into or exchangeable for Capital Stock (prior to such conversion or exchange)).
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the rate of exchange therefor as described in clause (b) of the
definition of “Dollar Amount”.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including any rules or regulations promulgated thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“euro” and/or “€” means the single currency of the Participating Member States.
“Eurocurrency” when used in reference to a currency means a Foreign Currency and
when used in reference to any Loan or Advance, refers to whether such Loan, or
the Loans comprising such Advance, bear interest at a rate determined by
reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent means, for each of the
Agreed Currencies, the agency, office, branch, Affiliate or correspondent bank
of the Administrative Agent, as it may from time to time specify to the Company
and each Lender as its Eurocurrency Payment Office.
“Eurocurrency Rate” means, with respect to any Eurocurrency Loan for any
Interest Period, an interest rate per annum equal to the sum of (i) the Adjusted
LIBO Rate plus (ii) the Applicable Eurocurrency Margin then in effect.
“Excluded Swap Obligation” means, with respect to any member of the Obligor
Group, any Specified Swap Obligation if, and to the extent that, all or a
portion of the guarantee of such member of the Obligor Group of, or the grant by
such member of the Obligor Group of a security interest to secure, such
Specified Swap Obligation (or any guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such member of the Obligor Group’s failure for any reason
to constitute an ECP at the time the guarantee of such member of the Obligor
Group or the grant of such security interest becomes effective with respect to
such Specified Swap Obligation. If a Specified Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.
“Existing Credit Agreement” is defined in the recitals hereof.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
“Floating Rate” means, for any day for any Loan, a rate per annum equal to the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes, plus the Applicable Floating Rate Margin then in effect.
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.
“Foreign Currency” means an Agreed Currency or L/C Agreed Currency, in each
case, other than Dollars.
“Foreign Subsidiary” means a Subsidiary of the Company that is not a Domestic
Subsidiary.
“Foreign Subsidiary Borrower” means a Subsidiary Borrower that is a Foreign
Subsidiary and shall include any Special Foreign Subsidiary Borrower or
Traditional Foreign Subsidiary Borrower.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business.
“Governmental Acts” is defined in Section 3.10(A) hereof.
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.
“Guaranteed Obligations” is defined in Article XVI hereof; provided that the
definition of “Guaranteed Obligations” shall not create or include any guarantee
by any member of the Obligor Group of (or grant of security interest by any
member of the Obligor Group to support, as applicable) any Excluded Swap
Obligations of such member of the Obligor Group for purposes of determining any
obligations of any member of the Obligor Group.
“Guaranty” means each of (i) the Company Guaranty and (ii) each Subsidiary
Guaranty.
“Hedging Arrangements” means any and all agreements, devices or arrangements
designed to protect at least one of the parties thereto from the fluctuations of
interest rates, commodity prices, exchange rates or forward rates applicable to
such party’s assets, liabilities or exchange transactions, including, but not
limited to, dollar-denominated or cross-currency interest rate exchange or swap
agreements, forward currency exchange or swap agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options,
puts and warrants or any similar derivative transactions.
“Holders of Obligations” means, at any time, the holders of the Obligations and
the Specified Ancillary Obligations at such time, including, without limitation,
(i) each Lender and the Issuing Bank in respect of its Loans and L/C Exposure
respectively, (ii) the Administrative Agent, the Issuing Bank and the Lenders in
respect of all other present and future obligations and liabilities of the
Company and each Subsidiary of every type and description arising under or in
connection with this Agreement or any other Loan Document, (iii) each Indemnitee
in respect of the obligations and liabilities of the Company to such Person
under Section 10.7(B) hereof, and (iv) their respective successors and (in the
case of a Lender, permitted) transferees and assigns.
“Home Country” is defined in Section 6.21(A) hereof.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increase Notice” is defined in Section 2.22 hereof.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.22.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.22.
“Indebtedness” of a Person means, without duplication, (a) all indebtedness for
borrowed money, including indebtedness evidenced by bonds, notes, debentures,
Capitalized Lease Obligations or similar instruments and obligations
representing the deferred purchase price of property (other than operating lease
obligations and trade payables or accounts payable, in either case, arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (b) all liabilities secured by any Lien (other than a Customary
Permitted Lien) existing on property owned or acquired by such Person subject
thereto, whether or not the liability secured thereby shall have been assumed,
(c) all actual or contingent reimbursement obligations under outstanding standby
letters of credit (to the extent an underlying obligation is not already accrued
as, or included in, indebtedness under clause (a) above) or any obligations with
respect to bankers acceptances, (d) all Disqualified Stock, (e) any Off-Balance
Sheet Liabilities, and (f) all Contingent Obligations (other than, solely for
purposes of this clause (f), guarantees issued or procured by such Person to
support trade payables, accounts payable, performance obligations or operating
lease obligations in the ordinary course of business and other than
reimbursement obligations in respect thereof) related to indebtedness,
obligations or liabilities of the type described in the foregoing clauses (a)
through (e); provided that, in the case of the Company or any of its
Subsidiaries, “Indebtedness” shall not include intercompany indebtedness or
obligations (i) of the Company owing to any of its Subsidiaries, (ii) of any
Subsidiary of the Company owing to the Company or (iii) of any Subsidiary of the
Company owing to any other Subsidiary of the Company.
“Indemnified Matters” is defined in Section 10.7(B) hereof.
“Indemnitees” is defined in Section 10.7(B) hereof.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) the Company, any of its Subsidiaries or any of its Affiliates,
or (d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof.
“Initial Loan Parties” means the Company and each Subsidiary Guarantor as of the
Closing Date.
“Interest Coverage Ratio” is defined in Section 7.4(B) hereof.
“Interest Expense” means, without duplication, for any period, calculated on a
consolidated basis, the sum of (i) the total interest expense of the Company and
its Subsidiaries, including interest whether paid or accrued, all as determined
in conformity with Agreement Accounting Principles, (ii) the interest component
of the lease portfolio, if any, of the Company and its Subsidiaries, (iii) the
interest component of Off-Balance Sheet Liabilities (including, without
limitation, yield owing upon or in connection with Receivables Facility
Attributed Indebtedness or any other amount that would be characterized as
interest if related Receivables Facility Attributed Indebtedness constituted a
secured loan) and (iv) net payments (or minus net receipts) (if any) pursuant to
Hedging Arrangements relating to interest rate protection.
“Interest Period” means, with respect to a Eurocurrency Loan, a period of one
(1), two (2), three (3) or six (6) months, commencing on a Business Day selected
by the Company (on behalf of itself or any Subsidiary Borrower) on which a
Eurocurrency Advance is made to the Company pursuant to this Agreement. Such
Interest Period shall end on (but exclude) the day which corresponds numerically
to such date one (1), two (2), three (3) or six (6) months thereafter; provided,
however, that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is available
for the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time; provided that, if the Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any indebtedness, Equity Interests or other
securities, or of a beneficial interest in any indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person, (iii) any
loan, advance (other than (a) prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business
on terms customary in trade or (b) in the case of Investments by the Company or
any Subsidiary, short-term extensions of credit made in the ordinary course of
business by the Company or such Subsidiary to authorized Steelcase dealers to
finance trade receivables owing from customers to such dealers arising in
connection with the sale of goods) or capital contribution by that Person to any
other Person, including all indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business,
(iv) any deposit accounts and certificates of deposit owned by such Person and
(v) any structured notes, derivative financial instruments (excluding Hedging
Arrangements) and other similar instruments or contracts issued by any other
Person and owned by that Person. For purposes of clarification, Investments
shall not include the premiums paid or the cash surrender value of life
insurance policies which are obtained by the Company or any Subsidiary with
respect to directors, retirees, employees, former employees or other personnel
and for which the Company or any Subsidiary is the beneficiary of the proceeds
thereof.
“Investment Policy” means the Investment Policy approved by the Company’s Board
of Directors in the form attached to the officer’s certificate delivered on the
Closing Date pursuant to Section 5.1(12), as such policy may be amended,
restated, supplemented or otherwise modified from time to time with the consent
of the Administrative Agent, which consent shall not be unreasonably withheld or
delayed.
“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.
“Issuing Bank” means JPMorgan and any other Lender, acceptable to the Company
and the Administrative Agent, that agrees to act as an Issuing Bank, each in its
capacity as the issuer of Letters of Credit hereunder, together with its
successors in such capacity. Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. Each reference
herein to the “Issuing Bank” in connection with a Letter of Credit or other
matter shall be deemed to be a reference to the relevant Issuing Bank with
respect thereto.
“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.
“L/C Agreed Currencies” means Agreed Currencies and any additional currencies
determined after the Closing Date by mutual agreement of the Company and the
applicable Issuing Bank; provided that each such currency is a lawful currency
that is readily available, freely transferable and not restricted, and able to
be converted into Dollars. For purposes of this Agreement, each L/C Agreed
Currency that is a Foreign Currency shall remain an eligible currency so long as
neither the Administrative Agent, the applicable Issuing Bank nor the Company
has given notice in accordance with Section 2.21 and such currency continues to
satisfy the requirements set forth in this definition and as to which an
Equivalent Amount may be readily calculated. Upon the occurrence of a
Disqualifying Event, then the Issuing Bank shall promptly notify the
Administrative Agent, the Lenders and the Company, and such currency shall no
longer be an L/C Agreed Currency until such time as the Disqualifying Event(s)
no longer exist(s).
“L/C Documents” is defined in Section 3.4(A) hereof.
“L/C Draft” means a draft drawn on the Issuing Bank pursuant to a Letter of
Credit.
“L/C Exposure” means, at any time, the aggregate principal amount of all L/C
Obligations at such time. The L/C Exposure of any Lender at any time shall be
its Pro Rata Share of the total L/C Exposure at such time. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Article 29(a) of the Uniform Customs and Practice for Documentary
Credits, International Chamber of Commerce Publication No. 600 (or such later
version thereof as may be in effect at the applicable time) or Rule 3.13 or
Rule 3.14 of the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time) or similar terms of the Letter of Credit itself, or if
compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of the Borrower and each
Lender shall remain in full force and effect until the Issuing Bank and the
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit.
“L/C Interest” is defined in Section 3.6 hereof.
“L/C Obligations” means, without duplication, an amount equal to the sum of
(i) the aggregate of the Dollar Amount then available for drawing under each of
the Letters of Credit and (ii) the aggregate outstanding Dollar Amount of all
Reimbursement Obligations at such time.
“L/C Sublimit” means $50,000,000.
“Lender Increase Notice” is defined in Section 2.22 hereof.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement or parties as assignees to Assignment Agreements delivered pursuant to
Section 13.3 or Commitments and Acceptances delivered pursuant to Section 2.22,
including the Issuing Bank, the Swing Line Bank and each of their respective
successors and assigns. For the avoidance of doubt, the term “Lenders” excludes
the Departing Lenders.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.
“Letter of Credit” means the commercial and standby letters of credit and bank
guarantees to be issued by the Issuing Bank pursuant to Section 3.1 hereof.
“Letter of Credit Commitment” means, with respect to the Issuing Bank, the
commitment of the Issuing Bank to issue Letters of Credit hereunder. On the
Closing Date, JPMorgan’s Letter of Credit Commitment is $50,000,000. If an
additional Issuing Bank has agreed to assume a Letter of Credit Commitment after
the Effective Date, such Issuing Bank’s Letter of Credit Commitment shall be the
amount set forth for such Issuing Bank as its Letter of Credit Commitment in the
Register maintained by the Administrative Agent. The Letter of Credit Commitment
of an Issuing Bank may be modified from time to time by agreement between such
Issuing Bank and the Company, and notified to the Administrative Agent
“Leverage Ratio” is defined in Section 7.4(A) hereof.
“LIBO Rate” means, with respect to any Eurocurrency Advance denominated in any
Agreed Currency and for any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the applicable currency then the LIBO Rate
shall be the Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Advance denominated in any Agreed Currency and for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for such
Agreed Currency for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.1 hereof, as applicable, and in the case of the Swing
Line Bank, any Swing Line Loan made pursuant to Section 2.2 hereof, and
collectively, all Revolving Loans (whether made or continued as or converted to
Floating Rate Loans or Eurocurrency Loans) and Swing Line Loans.
“Loan Account” is defined in Section 2.12(A) hereof.
“Loan Documents” means this Agreement, any promissory notes executed pursuant to
Section 2.12(D), the Company Guaranty, any Subsidiary Guaranty, any Pledge
Agreement, any Assumption Letter, any Commitment and Acceptance, any Assignment
Agreement and all other documents, instruments, notes and agreements executed in
connection therewith or contemplated thereby (other than documents, instruments,
notes and agreements evidencing any Hedging Arrangements or any Banking
Services), as the same may be amended, restated or otherwise modified and in
effect from time to time.
“Local Time” means (i) Chicago time in the case of a Loan, Advance or advance
drawn under or pursuant to a Letter of Credit denominated in Dollars and
(ii) local time in the case of a Loan, Advance or advance drawn under or
pursuant to a Letter of Credit denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, liabilities (actual or contingent), operations, financial condition or
performance of the Company and its Subsidiaries, taken as a whole, (b) the
ability of the Company or any of its Subsidiaries to perform its obligations
under the Loan Documents, or (c) the ability of the Lenders or the
Administrative Agent to enforce the Obligations.
“Material Domestic Subsidiary” means (a) each Domestic Subsidiary Borrower and
(b) each other Domestic Subsidiary of the Company (i) the total assets
(determined on a consolidated basis for such Domestic Subsidiary and its
Subsidiaries) of which exceed ten percent (10%) of the Company’s Consolidated
Assets or (ii) the total sales (determined on a consolidated basis for such
Domestic Subsidiary and its Subsidiaries) of which exceed ten percent (10%) of
the Company’s Consolidated Sales. Such determination shall be made as of the end
of the most recently completed fiscal quarter, or, in the case of consummation
of a Permitted Acquisition, at the time of consummation of such Permitted
Acquisition (calculated as of the end of the most recently completed fiscal
quarter by the Company on a pro forma basis acceptable to the Administrative
Agent, taking into account the consummation of such Permitted Acquisition).
“Material Foreign Subsidiary” means (a) each Foreign Subsidiary Borrower of the
Company and (b) each other Foreign Subsidiary of the Company (i) the total
assets (determined on a consolidated basis for such Foreign Subsidiary and its
Subsidiaries) of which exceed ten percent (10%) of the Company’s Consolidated
Assets or (ii) the total sales (determined on a consolidated basis for such
Foreign Subsidiary and its Subsidiaries) of which exceed ten percent (10%) of
the Company’s Consolidated Sales. Such determination shall be made as of the end
of the most recently completed fiscal quarter, or, in the case of consummation
of a Permitted Acquisition, at the time of consummation of such Permitted
Acquisition (calculated as of the end of the most recently fiscal quarter by the
Company on a pro forma basis acceptable to the Administrative Agent, taking into
account the consummation of such Permitted Acquisition).
“Material Indebtedness” means any individual Indebtedness (other than the
Indebtedness hereunder) which has an aggregate outstanding principal amount in
excess of $50,000,000.
“Material Subsidiary” means any Material Domestic Subsidiary or Material Foreign
Subsidiary.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA (a) which is, or within the immediately preceding
six (6) years was, contributed to by either the Company or any member of the
Controlled Group or (b) with respect to which either the Company or any member
of the Controlled Group has, or within the immediately preceding six (6) years
had, an obligation to contribute.
“Net Income” means, for any period, the net income (or loss) after taxes of the
Company and its Subsidiaries calculated on a consolidated basis for such period,
determined in conformity with Agreement Accounting Principles; provided that
there shall be excluded any income (or loss) of any Person other than the
Company or a Subsidiary.
“Net Mark-to-Market Exposure” of a Hedging Arrangement to which the Company or
any Subsidiary is a party (or all Hedging Arrangements governed by the terms of
a single ISDA Master Agreement or similar master netting contract between the
Company or any Subsidiary and a single counterparty), means, as of any date of
determination, the net amount (if any) that would be payable by the Company or
such Subsidiary if such Hedging Arrangement (or, if applicable, Hedging
Arrangements) were terminated as of such date of determination, such net amount
to be determined in accordance with market practices.
“Non-Guarantor Subsidiary” means each Subsidiary of the Company that is not a
Subsidiary Guarantor.
“Non-Obligor Subsidiary” means each Subsidiary of the Company that is not a
member of the Obligor Group.
“Non-Owned Percentage” shall mean the percentage of Equity Interests of any
class of a consolidated Subsidiary that is not owned, directly or indirectly, by
the Company, which percentage shall be calculated in accordance with generally
accepted accounting principles as in effect from time to time.
“Non-Supporting Assets Excess Percentage” is defined in Section 7.1(A)(iv)
hereof.
“Non-Supporting Sales Excess Percentage” is defined in Section 7.1(A)(iv)
hereof.
“Non-Supporting Subsidiary” means each Subsidiary of the Company that is not a
member of the Supporting Group.
“Non-Supporting Subsidiary Certificate” is defined in Section 7.1(A)(iv) hereof.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Company or any of its
Subsidiaries (including, without limitation, any Subsidiary Borrower) to the
Administrative Agent, any Lender, the Swing Line Bank, the Arranger, any
Affiliate of the Administrative Agent or any Lender, the Issuing Bank, or any
Indemnitee, of any kind or nature, present or future, in each case, arising
under this Agreement, the L/C Documents, the Guarantees or any other Loan
Document, whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in each
case whether or not allowed or allowable), and any other sum chargeable to the
Company or any of its Subsidiaries under this Agreement or any other Loan
Document.
“Obligor Group” means, as of any date of determination, without duplication,
(a) the Company, (b) each Domestic Subsidiary Borrower and Special Foreign
Subsidiary Borrower (but not any Traditional Foreign Subsidiary Borrower) and
(c) each Subsidiary Guarantor, all as of such date.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Off-Balance Sheet Liabilities” of a Person means (a) any Receivables Facility
Attributed Indebtedness and repurchase obligations or liabilities of such Person
or any of its Subsidiaries with respect to Receivables and Related Security sold
by such Person or any of its Subsidiaries, (b) any liabilities of such Person or
any of its Subsidiaries under any financing lease or so-called “synthetic” lease
transaction, or (c) any obligations of such Person or any of its Subsidiaries
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which, in the case of the foregoing
clauses (a) through (c), does not constitute a liability on the consolidated
balance sheets of such Person and its Subsidiaries (it being understood, for the
avoidance of doubt, that operating lease obligations do not constitute
Off-Balance Sheet Liabilities).
“Other Taxes” is defined in Section 2.14(E)(ii) hereof.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.
“Overnight Foreign Currency Rate” means, for any amount payable in a currency
other than Dollars, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Participant Register” is defined in Section 13.2(C) hereof.
“Participants” is defined in Section 13.2(A) hereof.
“Participating Member State” means, at any time, any member state of the
European Union that, at such time, has adopted the euro as its lawful currency
in accordance with legislation of the European Union relating to economic and
monetary union.
“Patriot Act” has the meaning assigned to it in Section 10.14.
“Payment Date” means the last Business Day of each March, June, September and
December and the Termination Date.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Acquisition” is defined in Section 7.3(E) hereof.
“Permitted Existing Non-Guarantor Subsidiary Indebtedness” means the
Indebtedness of the Non-Guarantor Subsidiaries as of the Closing Date, whether
or not such Indebtedness is funded or committed, identified as such on
Schedule 7.3(A)(i) to this Agreement.
“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Company or any Subsidiary pursuant
to which the Company and/or any of its Subsidiaries may sell, convey or
otherwise transfer, directly or indirectly, to a newly-formed SPV, or any other
Person, any Receivables and Related Security for the purpose of obtaining
financing; provided that (i) the Receivables Facility Attributed Indebtedness
incurred in such transaction or series of transactions does not exceed
$200,000,000 in the aggregate and (ii) such Receivables Facility Attributed
Indebtedness is non-recourse to the Company and its Subsidiaries (other than an
SPV) other than limited recourse customary for receivables financings of the
same kind.
“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Permitted Existing Non-Guarantor Subsidiary Indebtedness
permitted by this Agreement that (i) does not exceed the aggregate principal
amount that is either outstanding or available (plus accrued interest and any
applicable premium and associated fees and expenses) of the Indebtedness being
replaced, renewed, refinanced or extended, (ii) does not rank at the time of
such replacement, renewal, refinancing or extension senior to the Indebtedness
being replaced, renewed, refinanced or extended, and (iii) does not contain
terms relating to security, covenants, subordination, event of default and
remedies that are materially less favorable to the relevant Non-Guarantor
Subsidiary than those applicable to the Indebtedness being replaced, renewed,
refinanced or extended.
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Company or any member of the Controlled Group is an
“employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Pledge Agreements” means any pledge agreements, share mortgages, charges and
comparable instruments and documents from time to time executed pursuant to the
terms of Section 7.2(J) in respect of (i) 100% of the Equity Interests of a
Domestic Subsidiary, (ii) 100% of the Equity Interest of a Special Foreign
Subsidiary if the pledge would not be unlawful under applicable law or have
material adverse tax consequences under applicable foreign law, and (iii) 65% of
the voting Equity Interests (and 100% of the non-voting Equity Interests) of a
Traditional Foreign Subsidiary, in each case provided that such Subsidiary is
not a direct or indirect Subsidiary of a Traditional Foreign Subsidiary and, in
each case (a) governed by the applicable local law in respect of such Foreign
Subsidiary, (b) in favor of the Administrative Agent for the benefit of the
Holders of Obligations to secure the Obligations under this Agreement and (c) in
form and substance reasonably satisfactory to the Administrative Agent, as
amended, restated, supplemented or otherwise modified from time to time.
“Pledged Equity” means all Equity Interests in or upon which a security interest
or Lien is from time to time granted to the Administrative Agent, for the
benefit of the Holders of Obligations, under the Pledge Agreements.
“Pledged Subsidiary” means each Foreign Subsidiary of which any Equity Interest
has been pledged to secure the Obligations as required by this Agreement, all
pursuant to a legal, valid, binding and enforceable Pledge Agreement entered
into by a Subsidiary Guarantor or any other holder or holders of such Equity
Interests.
“Previous Letters of Credit” is defined in Section 3.2 hereof.
“Previous Revolving Loans” is defined in Section 2.1 hereof.
“Pricing Schedule” means the Pricing Schedule attached hereto and identified as
such.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
“Proposed New Lender” is defined in Section 2.22 hereof.
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (x) such Lender’s Revolving Loan Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) by (y) the Aggregate Revolving Loan Commitment at such time;
provided, however, (1) in the case of Section 2.24 when a Defaulting Lender
shall exist, “Pro Rata Share” shall mean the percentage obtained by dividing
(x) such Lender’s Revolving Loan Commitment at such time by (y) the Aggregate
Revolving Loan Commitment (disregarding any Defaulting Lender’s Commitment) at
such time and (2) if all of the Revolving Loan Commitments are terminated
pursuant to the terms of this Agreement, then “Pro Rata Share” means the
percentage obtained by dividing (x) the sum of (A) such Lender’s Revolving
Loans, plus (B) such Lender’s share of the obligations to purchase
participations in Swing Line Loans and Letters of Credit, by (y) the sum of
(A) the aggregate outstanding amount of all Revolving Loans, plus (B) the
aggregate outstanding amount of all Swing Line Loans and all Letters of Credit
(giving effect to any assignments and to any Lender’s status as a Defaulting
Lender at the time of determination) at such time.
“PTE” means a prohibited transaction class exemption issued by the
U.S. Department of Labor, as any such exemption may be amended from time to
time.
“Purchasers” is defined in Section 13.3(A).
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 10.18.
“Rate Option” means the Eurocurrency or the Floating Rate, as applicable.
“Receivable(s)” means and includes all of the Company’s and each Subsidiary’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Company or such Subsidiary
to payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.
“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
the Company, an SPV or any other Subsidiary in connection with any Permitted
Receivables Financing.
“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a Permitted Receivables Financing on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.
“Register” is defined in Section 13.3(D) hereof.
“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Reimbursement Obligation” is defined in Section 3.7 hereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.
“Relevant Governmental Body” means (a) with respect to Dollars, the Federal
Reserve Board and/or the NYFRB, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the NYFRB or, in each case, any successor
thereto and (b) with respect to any Foreign Currency, any banking authority
having similar oversight functions and authority to the Federal Reserve Board
and/or the NYFRB with respect to such Foreign Currency or a committee officially
endorsed or convened by such banking authority or, in each case, any successor
thereto.
“Replacement Lender” is defined in Section 2.19 hereof.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Benefit Plan,
excluding, however, such events as to which the thirty (30) day notice period
has been waived thereunder.
“Request for Letter of Credit” is defined in Section 3.4(A) hereof.
“Required Lenders” means Lenders whose Pro Rata Shares, in the aggregate, are
greater than fifty percent (50%); provided, however, that:
(x) without limiting Section 2.24(C), if any Lender is a Defaulting Lender and
any such failure has not been cured, then, for so long as such failure
continues, “Required Lenders” means, Lenders (excluding all Lenders whose
failure to fund their respective Pro Rata Shares of such Revolving Loans or
Swing Line Loans has not been so cured) whose Pro Rata Shares represent greater
than fifty percent (50%) of the aggregate Pro Rata Shares of such Lenders;
(y) if the Revolving Loan Commitments have been terminated pursuant to the terms
of this Agreement, “Required Lenders” means Lenders (without regard to such
Lenders’ performance of their respective obligations hereunder) whose aggregate
Pro Rata Shares are greater than fifty percent (50%); and
(z) for purposes of declaring the Loans to be due and payable pursuant to
Section 9.1, and for all purposes after the Loans become due and payable
pursuant to Section 9.1 or the Revolving Loan Commitments expire or terminate,
then, as to each Lender, clause (a) of the definition of Swing Line Exposure
shall only be applicable for purposes of determining its Pro Rata Share to the
extent such Lender shall have funded its participation in the outstanding Swing
Line Loans within one (1) Business Day of demand therefor by the Swing Line
Bank.
“Requirements of Law” means, as to any Person, any law, rule or regulation, or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject including, without
limitation, the Securities Act, the Securities Exchange Act, Regulations T, U
and X, ERISA, the Fair Labor Standards Act, the Worker Adjustment and Retraining
Notification Act, Americans with Disabilities Act of 1990, and any certificate
of occupancy, zoning ordinance, building, environmental or land use requirement
or permit or environmental, labor, employment, occupational safety or health
law, rule or regulation.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.
“Revolving Credit Availability” means, at any particular time, the amount by
which (x) the Aggregate Revolving Loan Commitment at such time exceeds (y) the
Dollar Amount of the Revolving Credit Obligations outstanding at such time.
“Revolving Credit Exposure” means, with respect to any Lender at any time, such
Lender’s Pro Rata Share of the Revolving Credit Obligations at such time.
“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal Dollar Amount of the Revolving Loans at such time, plus
(ii) the outstanding principal Dollar Amount of the Swing Line Loans at such
time, plus (iii) the Dollar Amount of outstanding L/C Obligations at such time.
“Revolving Loan” is defined in Section 2.1 hereof.
“Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans and to purchase participations in Letters of
Credit and to participate in Swing Line Loans in an aggregate amount not
exceeding the amount set forth on Exhibit A to this Agreement opposite its name
thereon under the heading “Revolving Loan Commitment” or the signature page of
the Assignment Agreement or Commitment and Acceptance, as applicable, by which
it became a Lender, as such amount may be increased or decreased from time to
time pursuant to the terms of this Agreement or to give effect to any applicable
Assignment Agreement or Commitment and Acceptance.
“Revolving Loan Termination Date” means February 27, 2025.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b), or (d) any Person otherwise the subject of any Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
“Senior Note Indenture” means that certain Indenture dated as of August 7, 2006,
between the Company, as the issuer thereunder, and J.P. Morgan Trust Company,
National Association, as the trustee thereunder, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Senior Notes” means the 5.125% Senior Notes due January 18, 2029, as the same
may be amended, restated, supplemented or otherwise modified from time to time,
issued by the Company pursuant to the Senior Note Indenture in an aggregate
initial principal amount of $450,000,000.
“Significant Subsidiary” means, without duplication, (i) each Subsidiary
Borrower, (ii) each Subsidiary Guarantor and (iii) each Material Subsidiary.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
“Special Foreign Subsidiary” means, at any time, any Foreign Subsidiary of the
Company other than Steelcase Holding SAS (a) that (i) is classified other than
as a corporation for United States federal income tax purposes and (ii) whose
delivery of a Subsidiary Guaranty (or, in the case of a Foreign Subsidiary
Borrower, the assumption of joint and several liability hereunder for the
Obligations of the Company or any Domestic Subsidiary Borrowers) would not be
unlawful under applicable law or have material adverse tax consequences under
applicable foreign law, or (b) whose delivery of a Subsidiary Guaranty (or, in
the case of a Foreign Subsidiary Borrower, the assumption of joint and several
liability hereunder for the Obligations of the Company or any Domestic
Subsidiary Borrowers) would not (i) give rise to adverse United States federal
income tax consequences as a result of Section 956(d) of the Code (or any
successor provision) or (ii) be unlawful under applicable law or have material
adverse tax consequences under applicable foreign law; provided, however, that
in the event that a Foreign Subsidiary satisfies the requirements of
clause (a)(i) or (b)(i) and such Foreign Subsidiary’s delivery of a Subsidiary
Guaranty (or assumption of joint and several liability for the Obligations)
would not be considered unlawful under applicable law or the tax consequences
would not be materially adverse under applicable foreign law if the obligations
of such Foreign Subsidiary were limited to an absolute Dollar Amount (pursuant
to a formula or otherwise), such Foreign Subsidiary shall be treated as a
Special Foreign Subsidiary, subject to any such limitations.
“Special Foreign Subsidiary Borrower” means, at any time, any Foreign Subsidiary
Borrower that is a Special Foreign Subsidiary.
“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Company or the
Subsidiaries, existing on the Closing Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, to the Lenders or any of their Affiliates under any Hedging
Arrangement or in connection with any Banking Services.
“Specified Swap Obligation” means, with respect to any member of the Obligor
Group, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act or any rules or regulations promulgated thereunder.
“SPV” means a Subsidiary of the Company that is a special purpose entity
established solely for the purpose of purchasing Receivables and related assets
in connection with a Permitted Receivables Financing.
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Federal Reserve Board, the
Financial Conduct Authority, the Prudential Regulation Authority, the European
Central Bank or other Governmental Authority for any category of deposits or
liabilities customarily used to fund loans in such currency, expressed in the
case of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall include those imposed pursuant to Regulation D of the
Board of Governors of the Federal Reserve System. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board of Governors of the Federal
Reserve System. The Statutory Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in any reserve, liquid asset or
similar requirement.
“Steelcase Holding SAS” means Steelcase Holding SAS, a Societé par Actions
Simplifiée organized and existing under the laws of the Republic of France.
“Subsidiary” of a Person means, except as provided in the second succeeding
sentence, (i) any corporation more than fifty percent (50%) of the outstanding
securities having ordinary voting power of which shall at the time be owned or
controlled, directly or indirectly, by such Person or by one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries, or (ii) any
partnership, limited liability company, association, joint venture or similar
business organization more than fifty percent (50%) of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” means a Subsidiary of the Company and shall include, without
limitation, each Subsidiary Borrower.
“Subsidiary Borrower” means any wholly-owned Subsidiary of the Company, whether
now existing or hereafter formed, that becomes a party hereto pursuant to an
Assumption Letter with the consent of one hundred percent (100%) of the Lenders
and subject to the satisfaction of such other conditions set forth in
Sections 2.23 and 5.3 of this Agreement, together with its respective successors
and assigns, including a debtor-in-possession (or entity of analogous status
under applicable foreign law) on behalf of any such Subsidiary.
“Subsidiary Guarantors” means (i) all of the Company’s Material Domestic
Subsidiaries, if any, as of the Closing Date, (ii) any new Domestic Subsidiaries
or Foreign Subsidiaries that are Special Foreign Subsidiaries, or (iii) any
other Subsidiaries at the Company’s election, in each case, which become
Subsidiary Guarantors in accordance with Section 7.2(I) or (J), in each case,
together with their respective successors and assigns (including a
debtor-in-possession, or entity of analogous status under applicable foreign
law, on behalf of any such Subsidiary); provided, that a Subsidiary shall cease
to be a Subsidiary Guarantor upon the release of the obligations of such
Subsidiary under the Subsidiary Guaranty in accordance with the provisions of
Section 11.15(B) hereof.
“Subsidiary Guaranty” means any guaranty, in form and substance substantially
similar to Exhibit I hereto, executed by the Subsidiary Guarantors in favor of
the Administrative Agent, for the ratable benefit of itself and the other
Holders of Obligations, unconditionally guaranteeing all of the indebtedness,
obligations and liabilities of the Borrowers arising under or in connection with
the Loan Documents, as the same may be amended, restated, supplemented or
otherwise modified from time to time (including to add additional Subsidiary
Guarantors).
“Supported QFC” has the meaning assigned to it in Section 10.18.
“Supporting Group” means, as of any date of determination, without duplication,
(a) the Company, (b) each Domestic Subsidiary Borrower and Special Foreign
Subsidiary Borrower (but not any Traditional Foreign Subsidiary Borrower),
(c) each Subsidiary Guarantor, (d) each Pledged Subsidiary and (e) each
Subsidiary of a Pledged Subsidiary.
“Swing Line Bank” means JPMorgan or any other successor Swing Line Bank pursuant
to the terms hereof.
“Swing Line Commitment” means the obligation of the Swing Line Bank to make
Swing Line Loans to the Company up to a maximum principal Dollar Amount of
$50,000,000 at any one time outstanding.
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be the sum of (a) its Pro Rata Share of the total Swing Line
Exposure at such time other than with respect to any Swing Line Loans made by
such Lender in its capacity as a Swing Line Bank and (b) the aggregate principal
amount of all Swing Line Loans made by such Lender as a Swing Line Bank
outstanding at such time (less the amount of participations funded by the other
Lenders in such Swing Line Loans).
“Swing Line Loan” means a Loan made available to the Company by the Swing Line
Bank pursuant to Section 2.2 hereof.
“Swing Line Repayment Date” is defined in Section 2.2(D).
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“Taxes” is defined in Section 2.14(E)(i) hereof.
“Temporary Leverage Ratio Step Up” is defined in Section 7.4(A) hereof.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Termination Date” means the earlier of (a) the Revolving Loan Termination Date,
and (b) the date of termination in whole of the Aggregate Revolving Loan
Commitment pursuant to Section 2.5 or 9.1 hereof.
“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) a failure by the Company or any member of the Controlled Group to pay
to any Benefit Plan any required contribution under Section 430(j) of the Code
on or before the due date for such contribution; (iii) the withdrawal of the
Company or any member of the Controlled Group from a Benefit Plan during a plan
year in which the Company or such Controlled Group member was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA with respect to such Benefit
Plan; (iv) the imposition of an obligation under Section 4041 of ERISA to
provide affected parties written notice of intent to terminate a Benefit Plan or
the incurrence by the Company or any member of the Controlled Group of any
liability under Title IV of ERISA with respect to the termination of a Benefit
Plan; (v) the institution of proceedings to terminate or appoint a trustee to
administer a Benefit Plan; (vi) any event or condition which might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Benefit Plan; or (vii) the partial or complete
withdrawal of the Company or any member of the Controlled Group from a
Multiemployer Plan or receipt of any notice concerning the imposition upon the
Company or any member of the Controlled Group of any liability to a
Multiemployer Plan in connection thereof.
“Traditional Foreign Subsidiary Borrower” means, at any time, any Foreign
Subsidiary Borrower that is not a Special Foreign Subsidiary.
“Transferee” is defined in Section 13.4.
“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Eurocurrency Loan.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means, for any Agreed Currency, the Benchmark
Replacement for such Agreed Currency excluding the Benchmark Replacement
Adjustment; provided that, if the Unadjusted Benchmark Replacement as so
determined would be less than zero, the Unadjusted Benchmark Replacement will be
deemed to be zero for the purposes of this Agreement.
“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.
“Unrestricted Cash” means, at any date, the sum of (a) the positive excess, if
any, of (i) (x) 100% of the unrestricted cash and Cash Equivalents maintained by
the Company or any of its United States or Canadian Subsidiaries in accounts
located in the United States or Canada and that are not subject to any Liens at
such time plus (y) CSV over (ii) $25,000,000 and (b) 80% of the unrestricted
cash and Cash Equivalents maintained by the Company or any of its Subsidiaries
in accounts not included in the foregoing clause (a) that are not subject to any
Liens or legal or contractual restrictions on repatriation to the United States
at such time; provided that (x) solely for purposes of the foregoing clause (a),
“CSV” shall mean 85% of the cash surrender value associated with any
Company-owned life insurance and (y) for the purposes of calculating
Unrestricted Cash, “Lien” shall not include common law or statutory rights of
setoff.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regime” has the meaning assigned to it in
Section 10.18.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with Agreement Accounting Principles.

1.2.    References. Any references to Subsidiaries of the Company set forth
herein with respect to representations and warranties which deal with historical
matters shall be deemed to include the Company and its Subsidiaries and shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.

1.3.    Company Acting on Behalf of Itself and Subsidiary Borrowers. Whether or
not expressly provided herein, each notice or certificate delivered hereunder or
in connection herewith or the other Loan Documents by or to the Company (in its
capacity as a Borrower) or an officer thereof, and each notice or consent
requested by or from the Company (in its capacity as a Borrower) or an officer
thereof, shall be so delivered or given to, by or on behalf of the Company for
the benefit of itself and the Subsidiary Borrowers. In furtherance and without
limitation of the foregoing, the Company is hereby authorized and given an
irrevocable power of attorney by and on behalf of each of the Subsidiary
Borrowers to perform and accept any and all such actions on its behalf under
this Agreement and the other Loan Documents.

1.4.    Joint and Several Liability for Obligations of the Company, Domestic
Subsidiary Borrowers and Special Foreign Subsidiary Borrowers; No Liability of
Traditional Foreign Subsidiary Borrowers for Obligations of the Company, the
Domestic Subsidiary Borrowers or the Special Foreign Subsidiary Borrowers.
(A)    Joint and Several Liability for Obligations of the Company, Domestic
Subsidiary Borrowers and Special Foreign Subsidiary Borrowers. Notwithstanding
anything to the contrary contained herein, each of the Company, each Domestic
Subsidiary Borrower and each Special Foreign Subsidiary Borrower jointly and
severally hereby irrevocably and unconditionally retains and accepts, not merely
as a surety but also as a co-debtor, joint and several liability with one
another with respect to the payment and performance of all of the Obligations of
or attributable to such Borrowers arising hereunder or under the other Loan
Documents, it being the intention of the parties hereto that all of such
Obligations shall be the joint and several obligations of the Company, the
Domestic Subsidiary Borrowers and the Special Foreign Subsidiary Borrowers
without preferences or distinction among them. Each provision hereunder or in
the Loan Documents relating to the obligations or liabilities of the Company,
any Domestic Subsidiary Borrower or any Special Foreign Subsidiary Borrower
shall be deemed to include a reference to all such Borrowers, as joint and
several obligors for such obligations and liabilities, whether or not a specific
reference to any other Borrower is included therein.
(B)    No Liability of Traditional Foreign Subsidiary Borrowers for Obligations
of the Company, the Domestic Subsidiary Borrowers or the Special Foreign
Subsidiary Borrowers. Notwithstanding anything to the contrary contained herein
and notwithstanding that the Company, the Domestic Subsidiary Borrowers and the
Special Foreign Subsidiary Borrowers shall be liable for all of the Loans and
other Obligations of all Borrowers hereunder, no Traditional Foreign Subsidiary
Borrower shall be liable for the Loans made to or any other Obligations incurred
solely by or on behalf of the Company, any Domestic Subsidiary Borrower or any
Special Foreign Subsidiary Borrower.

1.5.    Amendment and Restatement of Existing Credit Agreement. The parties to
this Agreement agree that, upon (i) the execution and delivery by each of the
parties hereto of this Agreement and (ii) satisfaction of the conditions set
forth in Sections 5.1 and 5.2, the terms and provisions of the Existing Credit
Agreement shall be and hereby are amended, superseded and restated in their
entirety by the terms and provisions of this Agreement. This Agreement is not
intended to and shall not constitute a novation. All “Loans” made and
“Obligations” incurred under and as defined in the Existing Credit Agreement
which are outstanding on the Closing Date, if any, shall continue as Loans and
Obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents. Without limiting the foregoing, upon the effectiveness
hereof: (a) all references in the “Loan Documents” (as defined in the Existing
Credit Agreement) to the “Administrative Agent”, the “Credit Agreement” and the
“Loan Documents” shall be deemed to refer to the Administrative Agent, this
Agreement and the Loan Documents, (b) all “Letters of Credit” issued (or deemed
issued) under and as defined in the Existing Credit Agreement which remain
outstanding on the Closing Date, if any, shall continue as Letters of Credit
under (and shall be governed by the terms of) this Agreement,
(c) notwithstanding any provisions to the contrary in the Existing Credit
Agreement, the Administrative Agent shall make such reallocations, sales,
assignments or other relevant actions in respect of each Lender’s Pro Rata Share
of the “Revolving Credit Obligations” under the Existing Credit Agreement and
participations therein as are necessary in order that the Revolving Credit
Obligations with respect to such Lender hereunder reflects such Lender’s Pro
Rata Share of the Revolving Credit Obligations on the Closing Date, (d) the
Previous Revolving Loans of each Departing Lender shall be repaid in full in
cash in immediately available funds (accompanied by any accrued and unpaid
interest and fees thereon and any other amounts or liabilities owing to each
Departing Lender under the Existing Credit Agreement), each Departing Lender’s
“Revolving Loan Commitment” under the Existing Credit Agreement shall be
terminated and be of no further force and effect, each Departing Lender shall
not be a Lender for any purpose hereunder (except to the extent of any
indemnification of the Existing Credit Agreement that is meant to continue to
apply to such Departing Lender by its express terms), and such Departing Lender
shall be released from any obligation or liability under the Existing Credit
Agreement and (e) to the extent any “Loans” are outstanding under the Existing
Credit Agreement on the Closing Date, the Borrowers hereby agree to compensate
each Lender and each Departing Lender, unless waived by such Lender in its sole
discretion, for any and all losses, costs and expenses incurred by such Lender
in connection with the reallocation, sale or assignment of any Eurocurrency
Loans (including the “Eurocurrency Loans” under the Existing Credit Agreement),
in each case on the terms and in the manner set forth in Section 4.4 hereof.
Without limiting the forgoing, the parties hereto (including, without
limitation, each Departing Lender) hereby agree that the consent of any
Departing Lender shall be limited to the acknowledgements and agreements set
forth in this Section 1.5 and shall not be required as a condition to the
effectiveness of any other amendments, restatements, supplements or
modifications to the Existing Credit Agreement or the Loan Documents.

1.6.    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized and acquired
on the first date of its existence by the holders of its Equity Interests at
such time.

ARTICLE II:     REVOLVING LOAN FACILITIES

2.1.    Revolving Loans.
(A)    If on the Closing Date, any “Loans” made to the Company under (and as
defined in) the Existing Credit Agreement remain outstanding (such outstanding
revolving loans being hereinafter referred to as the “Previous Revolving
Loans”), then each Borrower and each of the Lenders agree that on the Closing
Date but subject to the satisfaction of the conditions precedent set forth in
Sections 5.1 and 5.2 (as applicable, including repayment of Previous Revolving
Loans of the Departing Lenders and the reallocation and other transactions
described in Section 1.5), the Previous Revolving Loans shall be reevidenced as
Revolving Loans under this Agreement and the terms of the Previous Revolving
Loans shall be restated in their entirety and evidenced by this Agreement. Upon
the satisfaction of the applicable conditions precedent set forth in
Sections 5.1, 5.2 and 5.3, from and including the Closing Date and prior to the
Termination Date, each Lender severally and not jointly agrees, on the terms and
conditions set forth in this Agreement, to make revolving loans to the Borrowers
from time to time, in any Agreed Currency, in a Dollar Amount not to exceed such
Lender’s Pro Rata Share of Revolving Credit Availability at such time (each
individually, a “Revolving Loan” and, collectively with each Previous Revolving
Loan, if any, the “Revolving Loans”); provided, however, that, subject to
Section 2.4(B), (i) at no time shall the Dollar Amount of the Revolving Credit
Obligations exceed the Aggregate Revolving Loan Commitment and (ii) at no time
shall the Dollar Amount of any Lender’s Revolving Credit Exposure exceed such
Lender’s Revolving Loan Commitment. Subject to the terms of this Agreement, the
Borrowers may borrow, repay and reborrow Revolving Loans at any time prior to
the Termination Date. On the Termination Date, the Borrowers shall repay in full
the outstanding principal balance of the Revolving Loans.
(B)    Borrowing/Election Notice. The Company (on behalf of itself or any
Subsidiary Borrower) shall deliver to the Administrative Agent a
Borrowing/Election Notice, signed by it, in accordance with the terms of
Section 2.7, in order to request an Advance.
(C)    Making of Revolving Loans. Promptly after receipt of the
Borrowing/Election Notice under Section 2.7 in respect of Revolving Loans, the
Administrative Agent shall notify each Lender in writing (including electronic
transmission, facsimile transmission or similar writing), of the requested
Revolving Loan. Each Lender shall make available its Revolving Loan in
accordance with the terms of Section 2.6. The Administrative Agent will promptly
make the funds so received from the Lenders available to the applicable Borrower
at the Administrative Agent’s office in Chicago, Illinois or the Administrative
Agent’s Eurocurrency Payment Office on the applicable Borrowing Date and shall
disburse such proceeds in accordance with disbursement instructions set forth in
such Borrowing/Election Notice. The failure of any Lender to deposit the amount
described above with the Administrative Agent on the applicable Borrowing Date
shall not relieve any other Lender of its obligations hereunder to make its
Revolving Loan on such Borrowing Date.

2.2.    Swing Line Loans.
(A)    Amount of Swing Line Loans. Upon the satisfaction of the applicable
conditions precedent set forth in Section 5.1, 5.2 and 5.3, from and including
the Closing Date and prior to the Termination Date and in the sole discretion of
the Swing Line Bank, the Swing Line Bank agrees, on the terms and conditions set
forth in this Agreement, to make swing line loans to the Borrowers from time to
time, in any Agreed Currency, in an aggregate Dollar Amount not to exceed the
Swing Line Commitment (each, individually, a “Swing Line Loan” and collectively,
the “Swing Line Loans”); provided, however, that, subject to Section 2.4(B),
(i) at no time shall the Dollar Amount of the Revolving Credit Obligations
exceed the Aggregate Revolving Loan Commitment, (ii) at no time shall the Dollar
Amount of any Lender’s Revolving Credit Exposure exceed such Lender’s Revolving
Loan Commitment, (iii) at no time shall the sum of (a) the Swing Line Bank’s Pro
Rata Share of the Swing Line Loans, plus (b) the outstanding Dollar Amount of
Revolving Loans made by the Swing Line Bank pursuant to Section 2.1, plus
(c) the Swing Line Bank’s and its Affiliates’ Pro Rata Share of the outstanding
L/C Obligations, exceed the Swing Line Bank’s Revolving Loan Commitment at such
time and (iv) at no time shall the aggregate Swing Line Exposure exceed the
Swing Line Commitment. Subject to the terms of this Agreement, the Borrowers may
borrow, repay and reborrow Swing Line Loans at any time prior to the Termination
Date.
(B)    Borrowing/Election Notice. The Company (on behalf of itself or any
Subsidiary Borrower) shall deliver to the Administrative Agent and the Swing
Line Bank a Borrowing/Election Notice, signed by it, not later than (x) 12:00
noon (Chicago time) on the Borrowing Date of each Swing Line Loan to be made in
Dollars and (y) 12:00 noon (London time) one (1) Business Day prior to the
Borrowing Date of each Swing Line Loan to be made in an Agreed Foreign Currency,
specifying (i) the applicable Borrower, (ii) the applicable Borrowing Date
(which date shall be a Business Day and which may be the same date as the date
the Borrowing/Election Notice is given), (iii) the Agreed Currency applicable
thereto and (iv) the aggregate amount of the requested Swing Line Loan which
shall be a Dollar Amount not less than $500,000 and increments of $500,000 in
excess thereof.
(C)    Making of Swing Line Loans. Not later than 2:00 p.m. (Local Time) on the
applicable Borrowing Date, the Swing Line Bank shall make available its Swing
Line Loan, in funds immediately available in Chicago, Illinois to the
Administrative Agent at its address specified pursuant to Article XIV or at the
applicable Eurocurrency Payment Office. The Administrative Agent will promptly
make the funds so received from the Swing Line Bank available to the applicable
Borrower on the Borrowing Date at the Administrative Agent’s aforesaid address.
(D)    Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrowers upon demand by the Swing Line Bank or on such other Business
Day as may be agreed to in writing by the Company and the Swing Line Bank (in
any case, the “Swing Line Repayment Date”); provided that on each date that a
Revolving Loan is made, the Borrowers shall repay all Swing Line Loans then
outstanding and the proceeds of any such Advances shall be applied by the
Administrative Agent to repay any Swing Line Loans outstanding. The Borrowers
may at any time pay, without penalty or premium, all outstanding Swing Line
Loans or, in a minimum Dollar Amount of $500,000 and increments of $500,000 in
excess thereof, any portion of the outstanding Swing Line Loans, upon notice to
the Administrative Agent and the Swing Line Bank. In addition, the
Administrative Agent (i) may at any time in its sole discretion with respect to
any outstanding Swing Line Loan or (ii) shall on the Swing Line Repayment Date
require each Lender (including the Swing Line Bank) to make a Revolving Loan in,
at the Swing Line Bank’s option, the amount (in the currency in which such Swing
Line Loan was made) or Dollar Amount of such Lender’s Pro Rata Share of such
Swing Line Loan, for the purpose of repaying such Swing Line Loan. No later than
2:00 p.m. (Local Time) on the date of any notice received pursuant to this
Section 2.2(D) (in the case of Revolving Loans to be made in Dollars) or three
(3) Business Days following such date (in the case of Revolving Loans to be made
in any currency other than Dollars), each Lender shall make available its
required Revolving Loan or Revolving Loans, in funds immediately available to
the Administrative Agent in Chicago, Illinois at its address specified pursuant
to Article XIV or at the applicable Eurocurrency Payment Office. Revolving Loans
made pursuant to this Section 2.2(D), if made in Dollars, shall initially be
Floating Rate Loans and thereafter may be continued as Floating Rate Loans or
converted into Eurocurrency Loans in the manner provided in Section 2.9 and
subject to the other conditions and limitations therein set forth and set forth
in this Article II. Revolving Loans made pursuant to this Section 2.2(D), if
made in an Agreed Foreign Currency, shall initially be Eurocurrency Loans having
an Interest Period of one month and thereafter shall be subject to Section 2.9
and the other conditions and limitations therein set forth and set forth in this
Article II. Unless a Lender shall have notified the Swing Line Bank, prior to
its making any Swing Line Loan, that any applicable condition precedent set
forth in Sections 5.1, 5.2 or 5.3 had not then been satisfied, such Lender’s
obligation to make Revolving Loans pursuant to this Section 2.2(D) to repay
Swing Line Loans shall be unconditional, continuing, irrevocable and absolute
and shall not be affected by any circumstances, including, without limitation,
(a) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Administrative Agent, the Swing Line Bank or any
other Person, (b) the occurrence or continuance of a Default or Unmatured
Default, (c) any adverse change in the condition (financial or otherwise) of the
Company, or (d) any other circumstances, happening or event whatsoever. In the
event that any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.2(D), the Administrative Agent shall be entitled
to receive, retain and apply against such obligation the principal and interest
otherwise payable to such Lender hereunder until the Administrative Agent
receives such payment from such Lender or such obligation is otherwise fully
satisfied. In addition to the foregoing, if for any reason any Lender fails to
make payment to the Administrative Agent of any amount due under this
Section 2.2(D), such Lender shall be deemed, at the option of the Administrative
Agent, to have unconditionally and irrevocably purchased from the Swing Line
Bank, without recourse or warranty, an undivided interest and participation in
the applicable Swing Line Loan in, at the Swing Line Bank’s option, the amount
or Dollar Amount, as applicable, of such Revolving Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Effective Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received. On the
Termination Date, the Borrowers shall repay in full the outstanding principal
balance of the Swing Line Loans.

2.3.    Rate Options for all Advances; Maximum Interest Periods. The Swing Line
Loans, (a) if denominated in Dollars, shall be Floating Rate Advances or shall
bear interest at such other rate as may be agreed to by the Company and the
Swing Line Bank, and (b) if denominated in an Agreed Foreign Currency, shall
bear interest at (i) a rate at which the Swing Line Bank offers to place
deposits in such Agreed Currency for the applicable period to first-class banks
in the London interbank market at approximately 11:00 a.m. London time on the
first day of the applicable Interest Period for such Swing Line Loan in such
Agreed Foreign Currency at the time of the making of any such Swing Line Loan
Advances or (ii) such other rate as may be agreed to by the Company and the
Swing Line Bank. The Revolving Loans may be Floating Rate Advances (if
denominated in Dollars) or Eurocurrency Advances, or a combination thereof,
selected by the Company (on behalf of itself or any Subsidiary Borrower) in
accordance with Section 2.9. The Company may select, in accordance with
Section 2.9, Rate Options and Interest Periods applicable to portions of the
Revolving Loans; provided that there shall be no more than eight (8) Interest
Periods in effect with respect to all of the Loans at any time.

2.4.    Optional Payments; Mandatory Prepayments; Determination of Dollar
Amounts.
(A)    Optional Payments. The Borrowers may from time to time and at any time
upon at least one (1) Business Day’s prior written notice repay or prepay,
without penalty or premium all or any part of outstanding Floating Rate Advances
in an aggregate minimum Dollar Amount of $5,000,000 and in integral multiples of
$1,000,000 in excess thereof. Eurocurrency Advances may be voluntarily repaid or
prepaid prior to the last day of the applicable Interest Period, subject to the
indemnification provisions contained in Section 4.4, in an aggregate minimum
Dollar Amount of $5,000,000 and in integral multiples of $1,000,000, in excess
thereof, provided, that no Borrower may so prepay Eurocurrency Advances unless
it shall have provided at least (i) in the case of a Eurocurrency Advance
denominated in Dollars, three (3) Business Days’ prior written notice and
(ii) in the case of a Eurocurrency Advance denominated in an Agreed Foreign
Currency, four (4) Business Days prior written notice, in each case to the
Administrative Agent of such prepayment.
(B)    Mandatory Prepayments of Revolving Loans; Cash Collateralization of L/C
Obligations.
(i)    If at any time and for any reason (other than fluctuations in currency
exchange rates) the Dollar Amount of the Revolving Credit Obligations
(calculated, with respect to those Credit Events denominated in Foreign
Currencies, as of the most recent Computation Date with respect to such Credit
Event) are greater than the Aggregate Revolving Loan Commitment, the Company
shall immediately make a mandatory prepayment of the Obligations (and if no
Loans are outstanding, cash collateralize L/C Obligations pursuant to
Section 3.11) in an amount equal to such excess.
(ii)    If at any time, solely as a result of fluctuations in currency exchange
rates, (x) the Dollar Amount of the Revolving Credit Obligations (as calculated
in clause (i) above) exceeds one hundred three percent (103%) of the Aggregate
Revolving Loan Commitment, (y) the Dollar Amount of the Swing Line Exposure (as
calculated in clause (i) above) exceeds one hundred five percent (105%) of the
Swing Line Commitment or (z) the Dollar Amount of the L/C Obligations (as
calculated in clause (i) above) exceeds one hundred five percent (105%) of the
L/C Sublimit, then the Borrowers for the ratable benefit of the Lenders shall
immediately, in the case of clause (x), prepay Loans (and if no Loans are
outstanding, cash collateralize L/C Obligations pursuant to Section 3.11) in an
aggregate amount such that after giving effect thereto the Dollar Amount of the
Revolving Credit Obligations is less than or equal to the Aggregate Revolving
Loan Commitment, in the case of clause (y), prepay Swing Line Loans in an
aggregate amount such that after giving effect thereto the Dollar Amount of the
Swing Line Exposure is less than or equal to the Swing Line Commitment, and in
the case of clause (z), cash collateralize L/C Obligations in an aggregate
amount such that after giving effect thereto the Dollar Amount of the L/C
Obligations is less than or equal to the L/C Sublimit.
(iii)    All of the mandatory prepayments made hereunder shall be applied first
to Floating Rate Loans and to any Eurocurrency Loans maturing on such date and
then to subsequently maturing Eurocurrency Loans in order of maturity, subject
to Section 4.4 hereof. Mandatory repayments shall be accompanied by (i) accrued
interest on the principal amount prepaid and (ii) in respect of amounts applied
to repayment of any Eurocurrency Loans, break funding payments, if any, pursuant
to Section 4.4.
(C)    Determination of Dollar Amounts. The Administrative Agent will determine
the Dollar Amount of:
(i)    each Eurocurrency Advance as of the date two (2) Business Days prior to
the date of such Advance or, if applicable, the date of conversion/continuation
of any Advance as a Eurocurrency Advance,
(ii)    the L/C Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
(iii)    all outstanding Credit Events on and as of the last Business Day of
each calendar quarter and, during the continuation of an Default, on any other
Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (i), (ii) and (iii) is herein described as
a “Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

2.5.    Voluntary Reduction of Commitments. The Company (on behalf of itself and
the Subsidiary Borrowers) may permanently reduce the Aggregate Revolving Loan
Commitment in whole, or in part ratably among the Lenders, in an aggregate
minimum amount of $5,000,000 with respect thereto and integral multiples of
$1,000,000 in excess of that amount with respect thereto (unless the Aggregate
Revolving Loan Commitment is reduced in whole), upon at least three (3) Business
Day’s prior written notice to the Administrative Agent, which notice shall
specify the amount of any such reduction; provided, however, that the amount of
the Aggregate Revolving Loan Commitment may not be reduced below the aggregate
principal Dollar Amount of the outstanding Revolving Credit Obligations. All
accrued facility fees shall be payable on the effective date of any termination
of the obligations of the Lenders to make Loans hereunder.

2.6.    Method of Borrowing. Not later than 12:00 noon (Chicago time) on each
applicable Borrowing Date, each Lender shall make available its Revolving Loan
denominated in Dollars in immediately available funds in Dollars to the
Administrative Agent at its address specified pursuant to Article XIV, and not
later than 12:00 noon (Local Time) on each applicable Borrowing Date, each
Lender shall make its Revolving Loan denominated in an Agreed Foreign Currency
in immediately available funds in such Agreed Foreign Currency to the
Administrative Agent at its Eurocurrency Payment Office. The Administrative
Agent will promptly make the funds so received from the Lenders available to the
applicable Borrower at the Administrative Agent’s aforesaid applicable address.

2.7.    Method of Selecting Types, Currency and Interest Periods for Advances.
The Company (on behalf of itself or any applicable Subsidiary Borrower) shall
select the Type of Advance and, in the case of each Eurocurrency Advance, the
Interest Period and Agreed Currency applicable to each Advance from time to
time. The Company shall give the Administrative Agent irrevocable notice of such
request in substantially the form of Exhibit B hereto (an “Borrowing/Election
Notice”) not later than (a) 11:00 a.m. (Chicago time) on the Borrowing Date of
each Floating Rate Advance and (b) (i) 11:00 a.m. (Local Time) three
(3) Business Days (in the case of a Eurocurrency Advance denominated in Dollars)
or (ii) 11:00 a.m. (Local Time) four (4) Business Days (in the case of a
Eurocurrency Advance denominated in an Agreed Foreign Currency), in each case
before the Borrowing Date for each such Eurocurrency Advance, specifying:
(i) the applicable Borrower; (ii) the Borrowing Date (which shall be a Business
Day) of such Advance; (iii) the aggregate amount of such Advance; (iv) the Type
of Advance selected; (v) in the case of each Eurocurrency Advance, the Interest
Period and Agreed Currency applicable thereto; and (vi) the account of the
applicable Borrower to which the proceeds of the applicable Advance are to be
credited. All Obligations other than Eurocurrency Loans shall bear interest from
and including the date of the making of such Advance, in the case of Loans, and
the date such Obligation is due and owing in the case of such other Obligations,
to (but not including) the date of repayment thereof at the Floating Rate
changing when and as such Floating Rate changes. Changes in the rate of interest
on that portion of any Advance maintained as a Floating Rate Loan will take
effect simultaneously with each change in the Alternate Base Rate. Each
Eurocurrency Advance shall bear interest from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the Eurocurrency Rate, changing when and as such Eurocurrency
Rate changes.

2.8.    Minimum Amount of Each Advance. Each Advance (other than an Advance to
repay Swing Line Loans or a Reimbursement Obligation, which shall be made in
accordance with Section 2.2(D) or 3.7, as applicable) shall be in the minimum
Dollar Amount of $5,000,000 and in multiples equal to the Dollar Amount of
$1,000,000 if in excess thereof; provided, however, that any Floating Rate
Advance may be in the Dollar Amount of the unused Aggregate Revolving Loan
Commitment.

2.9.    Method of Selecting Types, Currency and Interest Periods for Conversion
and Continuation of Advances.
(A)    Right to Convert. The Company (on behalf of itself or any Subsidiary
Borrower) may elect from time to time, subject to the provisions of Section 2.3
and this Section 2.9, to convert all or any part of a Loan of any Type into any
other Type or Types of Loan; provided that any conversion of any Eurocurrency
Advance shall be made on, and only on, the last day of the Interest Period
applicable thereto.
(B)    Automatic Conversion and Continuation. Floating Rate Loans shall continue
as Floating Rate Loans unless and until such Floating Rate Loans are converted
into Eurocurrency Loans. Eurocurrency Loans in Dollars shall continue as
Eurocurrency Loans denominated in Dollars until the end of the then applicable
Interest Period therefor, at which time such Eurocurrency Loans shall be
automatically converted into Floating Rate Loans unless the Company shall have
given the Administrative Agent notice in accordance with Section 2.9(D)
requesting that, at the end of such Interest Period, such Eurocurrency Loans
continue as a Eurocurrency Loan. Unless a Borrowing/Election Notice shall have
timely been given in accordance with the terms of this Section 2.9, Eurocurrency
Advances denominated in an Agreed Foreign Currency shall automatically continue
as Eurocurrency Advances in such Agreed Foreign Currency with an Interest Period
of one (1) month.
(C)    No Conversion Post-Default or Post-Unmatured Default. Notwithstanding
anything to the contrary contained in Section 2.9(A) or Section 2.9(B), when any
Default or Unmatured Default has occurred and is continuing, (i) no outstanding
Loan denominated in Dollars may be converted into or continued as a Eurocurrency
Loan, (ii) unless repaid, each Eurocurrency Loan denominated in Dollars shall be
converted into a Floating Rate Loan at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Loan denominated in an Agreed
Foreign Currency shall automatically be continued as a Eurocurrency Loan with an
Interest Period of one month.
(D)    Borrowing/Election Notice. The Company (on behalf of itself or any
Subsidiary Borrower) shall give the Administrative Agent an irrevocable
Borrowing/Election Notice of each conversion of a Floating Rate Loan into a
Eurocurrency Loan or continuation of a Eurocurrency Loan not later than
11:00 a.m. (Local Time) three (3) Business Days (in the case of a Eurocurrency
Loan denominated in Dollars) or four (4) Business Days (in the case of a
Eurocurrency Loan denominated in an Agreed Foreign Currency, in each case prior
to the date of the requested conversion or continuation, with respect to any
Loan to be converted or continued as a Eurocurrency Loan, specifying: (i) the
name of the applicable Borrower, (ii) the requested date (which shall be a
Business Day) of such conversion or continuation; (iii) the amount and Type of
the Loan to be converted or continued; and (iv) the amount of Eurocurrency
Loan(s) into which such Loan is to be converted or continued, the Agreed
Currency and the duration of the Interest Period applicable thereto.
(E)    Limitations on Conversion. Notwithstanding anything herein to the
contrary, at the election of the Company under this Section 2.9, Eurocurrency
Advances in an Agreed Foreign Currency may be converted and/or continued as
Eurocurrency Advances only in the same Agreed Foreign Currency. Notwithstanding
any other provision of this Agreement, no Borrower shall be entitled to request,
or to elect to convert or continue, any Advance if the Interest Period requested
with respect thereto would end after the Termination Date.

2.10.    Default Rate. Notwithstanding anything to the contrary herein, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due (after taking into account any grace
period), whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, the rate
otherwise applicable to such Loan as provided in Section 2.14(D)(i) plus two
percent (2%) per annum, (ii) in the case of the fee described in Section 3.8(A),
the then Applicable L/C Fee Percentage plus two percent (2%) per annum, or
(iii) in the case of any other amount, the rate applicable to Floating Rate
Loans as provided in Section 2.14(D)(i) plus two percent (2%) per annum.

2.11.    Method of Payment; Denomination of Amounts in Dollars; Dollar
Equivalent of Reimbursement Obligations.
(A)    All payments of principal, interest, fees, commissions and L/C
Obligations hereunder shall be made, without setoff, deduction or counterclaim
(unless indicated otherwise in Section 2.14(E)), in immediately available funds
to the Administrative Agent (i) at the Administrative Agent’s address specified
pursuant to Article XIV with respect to Advances or other Obligations
denominated in Dollars and (ii) at the Administrative Agent’s Eurocurrency
Payment Office with respect to any Advance or other Obligations denominated in
Foreign Currencies, or at any other Lending Installation of the Administrative
Agent specified in writing by the Administrative Agent to the Company, by
1:00 p.m. (Local Time) on the date when due and shall be made ratably among the
Lenders (unless such amount is not to be shared ratably in accordance with the
terms hereof). Each Credit Event shall be repaid or prepaid in the Agreed
Currency in which it was made in the amount borrowed and interest payable
thereon shall also be paid in such currency. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds which the
Administrative Agent received at its address specified pursuant to Article XIV,
at its Eurocurrency Payment Office or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender. Each reference to
the Administrative Agent in this Section 2.11 shall also be deemed to refer, and
shall apply equally, to the Issuing Bank, in the case of payments required to be
made by the Company to the Issuing Bank pursuant to Article III.
(B)    All Dollar Amounts referenced herein shall be calculated using the Dollar
Amount determined based upon the Equivalent Amount in effect as of the date of
any determination thereof; provided, however, that to the extent the Borrowers
shall be obligated hereunder to pay in Dollars any Credit Event denominated in a
currency other than Dollars, such amount shall be paid in Dollars using the
Dollar Amount of the Credit Event (calculated based upon the Equivalent Amount
in effect on the date of payment thereof). Notwithstanding anything herein to
the contrary, the full risk of currency fluctuations shall be borne by the
Borrowers and each Borrower agrees to indemnify and hold harmless the Issuing
Bank, the Administrative Agent and the Lenders from and against any loss
resulting from any Credit Event denominated in a Foreign Currency and for which
the Lenders are not repaid or reimbursed, when due, in such Foreign Currency.
(C)    Notwithstanding the foregoing provisions of this Section, if, after the
making of any Credit Event in a Foreign Currency, currency control or exchange
regulations are imposed in the European Union, any Participating Member State or
other country which issues such Foreign Currency with the result that different
types of currency (the “Substituted Currency”) are introduced and/or required to
be substituted therefor and such Foreign Currency no longer exists or any
Borrower is not able to make payment to the Administrative Agent for the account
of the Lenders in such Foreign Currency, then all payments to be made by any
Borrower hereunder in such Foreign Currency shall be made to the Administrative
Agent in such amount and such type of the Substituted Currency or, if payment in
such Substituted Currency cannot be made due to the imposition of any such
currency control or exchange regulations or if the Administrative Agent
otherwise objects to repayment in such Substituted Currency, or the terms of
this Agreement request or require the conversion of such Credit Event into
Dollars, in Dollars, as shall be equivalent to the Dollar Amount of such payment
otherwise due hereunder in such Foreign Currency, it being the intention of the
parties hereto that the Borrowers take all risks of the imposition of any such
currency control or exchange regulations or conversion.

2.12.    Evidence of Debt.
(A)    Loan Account. Each Lender shall maintain in accordance with its usual
practice an account or accounts (a “Loan Account”) evidencing the indebtedness
of the Borrowers to such Lender owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
(B)    Register. The Register maintained by the Administrative Agent pursuant to
Section 13.3(D) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder, (iii) the effective date and amount of each Assignment Agreement
delivered to and accepted by it and the parties thereto pursuant to
Section 13.3, (iv) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof and
(v) all other appropriate debits and credits as provided in this Agreement,
including, without limitation, all fees, charges, expenses and interest.
(C)    Entries in Loan Account and Register. The entries made in the Loan
Account, the Register and the other accounts maintained pursuant to clauses (A)
or (B) of this Section shall be conclusive and binding for all purposes, absent
manifest error, unless the Company (on behalf of itself or any Subsidiary
Borrower) objects to information contained in the Loan Accounts, the Register or
the other accounts within thirty (30) days of the Company’s receipt of such
information; provided that the failure of any Lender or the Administrative Agent
to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrowers to repay the Loans in accordance with the terms
of this Agreement.
(D)    Notes Upon Request. Any Lender may request that the Loans made by it each
be evidenced by a promissory note in substantially the form of Exhibit J to
evidence such Lender’s Loans. In such event, each Borrower shall prepare,
execute and deliver to such Lender such a promissory note for such Loans payable
to the order of such Lender. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (prior to any assignment pursuant
to Section 13.3) be represented by one or more promissory notes in such form,
payable to the order of the payee named therein, except to the extent that any
such Lender subsequently returns any such note for cancellation and requests
that such Loans once again be evidenced as described in clauses (a) and
(b) above.

2.13.    Telephonic Notices. Each Borrower authorizes the Lenders and the
Administrative Agent to extend Advances and to transfer funds based only on
written notices, and to effect selections of Types of Advances based on
telephonic (solely in the case of Loans denominated in Dollars) or written
notices, in each case, made by any person or persons the Administrative Agent or
any Lender in good faith believes to be acting on behalf of the Company. The
Company (on behalf of itself or any Subsidiary Borrower) agrees to deliver
promptly to the Administrative Agent a written confirmation, signed by an
Authorized Officer of the Company, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error. In case of disagreement
concerning such notices, if the Administrative Agent has recorded telephonic
borrowing notices, such recordings will be made available to the Company upon
the Company’s request therefor.

2.14.    Promise to Pay; Interest and Fees; Interest Payment Dates; Interest and
Fee Basis; Taxes.
(A)    Promise to Pay. Without limiting the provisions of Section 1.4 or
Article XVI hereof, each Borrower unconditionally promises to pay when due the
principal amount of each Loan incurred by it and all other Obligations incurred
by it, and to pay all unpaid interest accrued thereon, in accordance with the
terms of this Agreement and the other Loan Documents.
(B)    Interest Payment Dates. Interest accrued on each Floating Rate Loan shall
be payable on each Payment Date, commencing with the first such date to occur
after the date hereof, upon any prepayment whether by acceleration or otherwise,
and at maturity (whether by acceleration or otherwise). Interest accrued on each
Eurocurrency Loan shall be payable on the last day of its applicable Interest
Period, on any date on which such Eurocurrency Loan is prepaid, whether by
acceleration or otherwise, and on the Termination Date. Interest accrued on each
Eurocurrency Loan having an Interest Period longer than three months shall also
be payable on the last day of each three-month interval during such Interest
Period. Interest accrued on the principal balance of all other Obligations shall
be payable in arrears (i) on each Payment Date, commencing on the first such
Payment Date following the incurrence of such Obligations, (ii) upon repayment
thereof in full or in part and (iii) if not theretofore paid in full, at the
time such other Obligations become due and payable (whether by acceleration or
otherwise).
(C)    Fees.
(i)    Facility Fee. The Company shall pay to the Administrative Agent, for the
account of the Lenders in accordance with their Pro Rata Shares, from and after
the date of this Agreement until the date on which the Aggregate Revolving Loan
Commitment shall be terminated in whole, a facility fee accruing at the rate of
the then Applicable Facility Fee Percentage on the amount of the Aggregate
Revolving Loan Commitment (whether used or unused). All such facility fees
payable under this clause (C)(i) shall be payable quarterly in arrears on each
Payment Date occurring after the date of this Agreement (with the first such
payment being calculated for the period from the Closing Date and ending on the
last Business Day of March 2020), and, in addition, on the date on which the
Aggregate Revolving Loan Commitment shall be terminated in whole.
(ii)    Other Fees. The Company agrees to pay to the Administrative Agent and
the Arranger, as the case may be, fees payable in the amounts and at the times
separately agreed upon among any of the Company, the Administrative Agent and
the Arranger.
(D)    Interest and Fee Basis; Applicable Eurocurrency Margin, Applicable
Floating Rate Margin, Applicable L/C Fee Percentage, Applicable Facility Fee
Percentage.
(i)    Interest on all Loans and on all fees shall be calculated for actual days
elapsed on the basis of a 360-day year; provided, however, interest on all
Floating Rate Loans that are based on the Prime Rate shall be calculated for
actual days elapsed on the basis of a 365-, or when appropriate 366-, day year.
Interest shall be payable for the day an Obligation is incurred but not for the
day of any payment on the amount paid if payment is received prior to 2:00 p.m.
(Local Time) at the place of payment. If any payment of principal of or interest
on a Loan or any payment of any other Obligations shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest, fees and commissions in connection with
such payment.
(ii)    The Applicable Eurocurrency Margin, Applicable Floating Rate Margin,
Applicable L/C Fee Percentage and Applicable Facility Fee Percentage shall be
determined on the basis of the then applicable Status, as defined in the Pricing
Schedule.
(E)    Taxes.
(i)    Except to the extent required by applicable law, any and all payments by
the Borrowers hereunder or under the other Loan Documents (whether in respect of
principal, interest, fees or otherwise) shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, fees, assessments, charges or withholdings or any interest,
penalties or liabilities with respect thereto imposed by any Governmental
Authority including those arising after the date hereof as a result of any
Change in Law but excluding, in the case of each Lender and the Administrative
Agent, (a) such taxes (including income taxes, franchise taxes and branch profit
taxes) or other items deducted as are imposed on or measured by such Lender’s or
the Administrative Agent’s, as the case may be, net income or similar taxes
imposed by the United States of America or any Governmental Authority of the
jurisdiction under the laws of which such Lender or the Administrative Agent, as
the case may be, is incorporated or organized, maintains its principal office or
maintains a Lending Installation and (b) any United States federal withholding
Taxes imposed under FATCA (all such non-excluded taxes, levies, imposts,
deductions, fees, assessments, charges, withholdings, and liabilities which the
Administrative Agent or a Lender determines to be applicable to this Agreement,
the other Loan Documents, the Revolving Loan Commitments, the Loans or the
Letters of Credit being hereinafter referred to as “Taxes”). If any Borrower
shall be required by law to deduct or withhold any Taxes from or in respect of
any sum payable hereunder or under the other Loan Documents to any Lender or the
Administrative Agent, (i) the sum payable shall be increased as may be necessary
so that after making all required deductions or withholdings (including
deductions or withholdings applicable to additional sums payable under this
Section 2.14(E)) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable Borrower shall make
such deductions or withholdings, and (iii) the applicable Borrower shall pay the
full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable law. If any Tax, including, without
limitation, any withholding tax, of the United States of America or any other
Governmental Authority shall be or become applicable (y) after the date of this
Agreement, to such payments by the Borrowers made to the Lending Installation or
any other office that a Lender may claim as its Lending Installation, or
(z) after such Lender’s selection and designation of any other Lending
Installation, to such payments made to such other Lending Installation, such
Lender shall use reasonable efforts to make, fund and maintain its Loans through
another Lending Installation of such Lender in another jurisdiction so as to
reduce the Borrower’s liability hereunder, if the making, funding or maintenance
of such Loans through such other Lending Installation of such Lender does not,
in the reasonable judgment of such Lender, otherwise adversely and materially
affect such Loans, or obligations under the Revolving Loan Commitments of such
Lender.
(ii)    In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, from the issuance of Letters
of Credit hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, the
Revolving Loan Commitments, the Loans or the Letters of Credit (hereinafter
referred to as “Other Taxes”).
(iii)    Each Borrower hereby agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 2.14(E)) paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty (30) days after the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor. A certificate as to any additional amount payable to any Lender or the
Administrative Agent under this Section 2.14(E) submitted to the Company and the
Administrative Agent (if a Lender is so submitting) by such Lender or the
Administrative Agent shall show in reasonable detail the amount payable and the
calculations used to determine such amount and shall, absent manifest error, be
final, conclusive and binding upon all parties hereto. With respect to such
deduction or withholding for or on account of any Taxes and to confirm that all
such Taxes have been paid to the appropriate Governmental Authorities, the
Company (on behalf of itself or any Subsidiary Borrower) shall promptly (and in
any event not later than thirty (30) days after receipt) furnish to each Lender
and the Administrative Agent such certificates, receipts and other documents as
may be reasonably required (in the judgment of such Lender or the Administrative
Agent) to establish any tax credit to which such Lender or the Administrative
Agent may be entitled.
(iv)    Within thirty (30) days after the date of any payment of Taxes or Other
Taxes by any Borrower, the Company shall furnish to the Administrative Agent the
original or a certified copy of a receipt evidencing payment thereof.
(v)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers, the Lenders and the
Administrative Agent contained in this Section 2.14(E) shall survive the payment
in full of all Obligations hereunder, the termination of the Letters of Credit
and the termination of this Agreement.
(vi)    Each Lender (including any Replacement Lender or Purchaser) and, if
applicable, the Administrative Agent, that is not a U.S. Person (each a
“Non-U.S. Lender”) shall deliver to the Company and the Administrative Agent on
or before the Closing Date, or, if later, the date on which such Lender becomes
a Lender pursuant to Section 13.3 hereof, either (A) two (2) duly completed
copies of either IRS Form W‑8BEN or IRS Form W‑8BEN-E, as applicable, claiming
the benefits of an income tax treaty to which the United States is a party, or
IRS Form W‑8ECI, or in either case, an applicable successor form; or (B) in the
case of a Non-U.S. Lender that is not legally entitled to deliver the forms
listed in clause (vi)(A), (x) a certificate of a duly authorized officer of such
Non-U.S. Lender to the effect that such Non-U.S. Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
the Company within the meaning of Section 881(c)(3)(B) of the Code or a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code (such certificate, an “Exemption
Certificate”) and (y) two (2) duly completed copies of IRS Form W‑8BEN or IRS
Form W‑8BEN-E, as applicable, or applicable successor form, in each case,
certifying that such Person is exempt from United States withholding tax and is
entitled to receive payments under this Agreement without deduction for
withholding of any United States federal taxes. Each Lender (other than a
Non-U.S. Lender) and the Administrative Agent shall, on or before the date on
which it becomes a party to this Agreement, deliver to each of the Company and
the Administrative Agent two duly completed copies of United States IRS Form W‑9
(or any successor form) establishing that such Lender is a U.S. person (within
the meaning of Section 7701(A)(30) of the Code) and is not subject to backup
withholding. Each Lender and the Administrative Agent further agrees to deliver
to the Company and the Administrative Agent from time to time a true and
accurate certificate executed in duplicate by a duly authorized officer of such
Lender in a form satisfactory to the Company and the Administrative Agent,
(x) upon request of the Company or the Administrative Agent or (y) before or
promptly upon the occurrence of any event requiring a change in the most recent
certificate previously delivered by it to the Company and the Administrative
Agent pursuant to this Section 2.14(E)(vi). Further, each Lender and, if
applicable, the Administrative Agent, which delivers a form or certificate
pursuant to this clause (vi) covenants and agrees to deliver to the Company and
the Administrative Agent within fifteen (15) days prior to the expiration of
such form, for so long as this Agreement is still in effect, another such
certificate and/or two (2) accurate and complete original newly-signed copies of
the applicable form (or any successor form or forms required under the Code or
the applicable regulations promulgated thereunder).
Each Lender and, if applicable the Administrative Agent, shall promptly furnish
to the Company and the Administrative Agent such additional documents as may be
reasonably required by the Company or the Administrative Agent to establish any
exemption from or reduction of any Taxes or Other Taxes required to be deducted
or withheld and which may be obtained without undue expense to such Person.
Notwithstanding any other provision of this Section 2.14(E), the Borrowers shall
not be obligated to gross up any payments to any Person pursuant to
Section 2.14(E)(i), or to indemnify any Person pursuant to Section 2.14(E)(iii),
in respect of United States federal withholding taxes to the extent imposed as a
result of (x) the failure of such Person to deliver to the Company the form or
forms and/or an Exemption Certificate, as applicable to such Person, pursuant to
Section 2.14(E)(vi), (y) such form or forms and/or Exemption Certificate or the
information or certifications made therein by the Person being untrue or
inaccurate on the date delivered in any material respect or (z) the Person
designating a successor Lending Installation at which it maintains its Loans
which has the effect of causing such Person to become obligated for tax payments
in excess of those in effect immediately prior to such designation; provided,
however, that the Borrowers shall be obligated to gross up any payments to any
such Person pursuant to Section 2.14(E)(i), and to indemnify any such Person
pursuant to Section 2.14(E)(iii), in respect of United States federal
withholding taxes if (i) any such failure to deliver a form or forms or an
Exemption Certificate or the failure of such form or forms or exemption
certificate to establish a complete exemption from U.S. federal withholding tax
or inaccuracy or untruth contained therein resulted from a change in any
applicable statute, treaty, regulation or other applicable law or any
interpretation of any of the foregoing occurring after the date such Person
became a party hereto, which change rendered such Person no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. federal withholding tax, or
rendered the information or the certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in any material respect, (ii) the
redesignation of the Lender’s Lending Installation was made at the request of
any Borrower or (iii) the obligation to gross up payments to any Person pursuant
to Section 2.14(E)(i), or to indemnify any such Person pursuant to
Section 2.14(E)(iii), is with respect to a Purchaser that becomes a Purchaser as
a result of an assignment made at the request of any Borrower.
For purposes of clarification, for so long as the Administrative Agent is a
Lender, any forms or other information required to be delivered to the
Administrative Agent and/or the Company under this Section 2.14(E)(iv) shall be
satisfied by a single delivery of such forms by the relevant financial
institution.
(vii)    Upon the request, and at the expense of the Borrowers, each Lender to
which any Borrower is required to pay any additional amount pursuant to this
Section 2.14(E), shall reasonably afford the Company (on behalf of itself or any
Subsidiary Borrower) the opportunity to contest, and shall reasonably cooperate
with the Company in contesting, the imposition of any Tax giving rise to such
payment; provided, that (i) such Lender shall not be required to afford the
Company the opportunity to so contest unless the Company shall have confirmed in
writing to such Lender its obligation (or the obligation of any Subsidiary
Borrower) to pay such amounts pursuant to this Agreement; and (ii) the Borrowers
shall reimburse such Lender for its attorneys’ and accountants’ fees and
disbursements incurred in so cooperating with the Company in contesting the
imposition of such Tax; provided, however, that notwithstanding the foregoing,
no Lender shall be required to afford the Company the opportunity to contest, or
cooperate with the Company in contesting, the imposition of any Taxes, if such
Lender in good faith determines that to do so would have an adverse effect on
it.
(viii)    Any of the Administrative Agent or any Lender requesting compensation
under this Section 2.14(E) shall use its reasonable efforts to notify the
Company (with a copy to the Administrative Agent) in writing of the event giving
rise to such demand for compensation not more than ninety (90) days following
the date upon which the responsible account officer for the Administrative Agent
or the applicable Lender knows of such event. Such written demand shall be
rebuttably presumed correct for all purposes. If any Lender or the
Administrative Agent demands compensation under this Section 2.14(E) more than
ninety (90) days following the date upon which a responsible account officer for
such Lender or the Administrative Agent knows that Taxes or Other Taxes have
begun to accrue with respect to which such Lender or the Administrative Agent is
entitled to compensation under this Section 2.14(E), then any Taxes or Other
Taxes attributable to the period prior to the ninety (90) day period immediately
preceding the date on which such Lender or the Administrative Agent provided
such notice and demand for compensation shall be excluded from the indemnity
obligations of the Borrowers under this Section 2.14(E).
(ix)    In the event such Lender or the Administrative Agent receives a refund
(whether by way of direct refund, credit, offset or otherwise) in respect of any
Taxes or Other Taxes, which refund is attributable to amounts paid or
indemnified by the Borrowers pursuant to this Section 2.14(E), such Lender or
the Administrative Agent shall, within thirty (30) days of receipt thereof, pay
to the Company such refund (if any) not exceeding the amount paid by the Company
to, or on behalf of, such Lender or the Administrative Agent that is allocable
to such refunded Taxes or Other Taxes (net of any reasonable out-of-pocket
expenses incurred by such person in obtaining such credit). In the event such
Lender or the Administrative Agent is required to repay such refund to the
relevant taxing authority, each Borrower agrees to return the refund to such
Lender or the Administrative Agent.
(x)    Each Lender shall severally indemnify the Administrative Agent, within
ten (10) days after demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that the Borrowers have not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Borrowers to do so), (ii) any taxes, levies, imposts, deductions, fees,
assessments, charges or withholdings, or any interest, penalties or liabilities
with respect thereto, attributable to such Lender’s failure to comply with the
provisions of Section 13.2(C) relating to the maintenance of a Participant
Register and (iii) any taxes, levies, imposts, deductions, fees, assessments,
charges or withholdings, or any interest, penalties or liabilities with respect
thereto, excluded by the first sentence of Section 2.14(E)(i) that are
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such amounts
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (x).
(xi)    If a payment made to a Lender under any Loan Document would be subject
to United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (xi), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
(xii)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Agreement, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loan Documents as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

2.15.    Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Revolving Loan Commitment reduction notice, Increase Notice, Borrowing/Election
Notice and repayment notice received by it hereunder. The Administrative Agent
will notify each Lender of the interest rate applicable to each Floating Rate
Loan and Eurocurrency Loan and the Agreed Currency applicable to each
Eurocurrency Loan promptly upon determination of such interest rate and Agreed
Currency and will give each Lender prompt notice of each change in the Alternate
Base Rate.

2.16.    Lending Installations. Each Lender may book its Loans or Letters of
Credit at any Lending Installation selected by such Lender and may change its
Lending Installation from time to time; provided that any exercise of such
option shall not affect the obligation of the relevant Borrower to repay such
Loan in accordance with the terms of this Agreement. All terms of this Agreement
shall apply to any such Lending Installation (and in the case of an Affiliate,
the provisions of Sections 2.14(E), 4.1, 4.2, 4.3 and 4.4 shall apply to such
Affiliate to the same extent as to such Lender). Each Lender may, by written or
facsimile notice to the Administrative Agent and the Company, designate a
Lending Installation through which Loans will be made by it and for whose
account Loan payments and/or payments of L/C Obligations are to be made.

2.17.    Non-Receipt of Funds by the Administrative Agent.
(A)    Unless a Borrower or a Lender, as the case may be, notifies the
Administrative Agent prior to the date on which it is scheduled to make payment
to the Administrative Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of a Borrower, a payment of principal, interest or fees
to the Administrative Agent for the account of the Lenders, that it does not
intend to make such payment, the Administrative Agent may assume that such
payment has been made. The Administrative Agent may, but shall not be obligated
to, make the amount of such payment available to the intended recipient in
reliance upon such assumption. If such Lender or Borrower, as the case may be,
has not in fact made such payment to the Administrative Agent, the recipient of
such payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the greater of the Federal Funds Effective Rate for such
day and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in an Agreed
Foreign Currency) or (ii) in the case of payment by a Borrower, the interest
rate applicable to the relevant Loan.
(B)    If any Lender shall fail to make any payment or any Revolving Loan
required to be made by it pursuant to Sections 2.2(D), 2.17(A), 3.6, 3.7 or
11.8, then the Administrative Agent may, in its discretion and notwithstanding
any contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swing Line Bank or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

2.18.    Termination Date. This Agreement shall be effective until the
Termination Date. Notwithstanding the termination of this Agreement, until
(A) all of the Obligations (other than contingent indemnity obligations) shall
have been fully paid and satisfied in cash, (B) all financing arrangements among
the Borrowers and the Lenders shall have been terminated and (C) all of the
Letters of Credit shall have expired, been canceled, terminated or cash
collateralized in accordance with Section 3.11, all of the covenants, rights and
remedies under this Agreement and the other Loan Documents shall survive.

2.19.    Replacement of Certain Lenders. In the event any Lender (an “Affected
Lender”) (i) becomes a Defaulting Lender, (ii) requests compensation from the
Borrowers under Sections 2.14(E), 4.1 or 4.2 to recover Taxes, Other Taxes or
other additional costs incurred by such Lender which are not being incurred
generally by the other Lenders, (iii) delivers a notice pursuant to Section 4.3
claiming that such Lender is unable to extend Eurocurrency Loans to the Company
for reasons not generally applicable to the other Lenders or (iv) invokes
Section 10.2, then, in any such case, the Company or the Administrative Agent
may make written demand on such Affected Lender (with a copy to the
Administrative Agent in the case of a demand by the Company and a copy to the
Company in the case of a demand by the Administrative Agent) for the Affected
Lender to assign, and such Affected Lender shall use commercially reasonable
efforts to assign pursuant to one or more duly executed Assignment Agreements
five (5) Business Days after the date of such demand, to one or more financial
institutions that comply with the provisions of Sections 13.3(A) and 13.3(B)
(provided that the consent of each of the Issuing Bank and the Swing Line Bank
shall only be required if a Revolving Loan Commitment is being assigned) which
the Company or the Administrative Agent, as the case may be, shall have engaged
for such purpose (a “Replacement Lender”), all of such Affected Lender’s rights
and obligations under this Agreement and the other Loan Documents (including,
without limitation, its Revolving Loan Commitment, all Loans owing to it, all of
its participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit and Swing Line Loans hereunder) in
accordance with Section 13.3; provided, that such Affected Lender’s failure to
execute an Assignment Agreement in accordance with the terms described above
will not impair the validity of the removal of such Affected Lender, and the
mandatory assignment of such Affected Lender’s rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, its
Revolving Loan Commitment, all Loans owing to it, all of its participation
interests in existing Letters of Credit, and its obligation to participate in
additional Letters of Credit and Swing Line Loans hereunder) shall nevertheless
be effective without the execution of such an Assignment Agreement; provided,
however, that nothing herein shall require any Affected Lender to assign its
rights and obligation under this Agreement and the other Loan Documents at less
than par value. The Administrative Agent agrees, upon the occurrence of such
events with respect to an Affected Lender and upon the written request of the
Company, to use its reasonable efforts to obtain the commitments from one or
more financial institutions (other than an Ineligible Institution) to act as a
Replacement Lender. Further, with respect to such assignment, the Affected
Lender shall have concurrently received, in cash, all amounts due and owing to
the Affected Lender hereunder or under any other Loan Document, including,
without limitation, the aggregate outstanding principal amount of the Loans owed
to such Lender, together with accrued interest thereon through the date of such
assignment, amounts payable under Sections 2.14(E), 4.1, and 4.2 with respect to
such Affected Lender and compensation payable under Section 2.14(C) in the event
of any replacement of any Affected Lender under clause (ii), clause (iii) or
clause (iv) of this Section 2.19; provided that upon such Affected Lender’s
replacement, such Affected Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.14(E), 2.11(B), 3.10, 4.1,
4.2, 4.4 and 10.7 (and each other provision of this Agreement or the other Loan
Documents whereby the Company or any of its Subsidiaries agrees to reimburse or
indemnify the Lenders), as well as to any fees accrued for its account hereunder
and not yet paid, and shall continue to be obligated under Section 11.8 for such
amounts, obligations and liabilities as are due and payable up to and including
(but not after) the date such Affected Lender is replaced pursuant hereto. Upon
the replacement of any Affected Lender pursuant to this Section 2.19, the
provisions of Section 9.2 shall continue to apply with respect to Loans which
are then outstanding with respect to which the Affected Lender failed to fund
its Pro Rata Share and which failure has not been cured.

2.20.    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from a Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office in Chicago, Illinois on the Business Day preceding that on
which the final, non-appealable judgment is given. The obligations of the
Borrowers in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency, such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 12.2, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrowers.

2.21.    Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in this Article II with respect to any Advance requested to be made
in a Foreign Currency, if there shall occur on or prior to the date of such
Advance any change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls which would in the
reasonable opinion of the Company, the Administrative Agent or the Required
Lenders make it impracticable for the Eurocurrency Loans comprising such Advance
to be denominated in such Foreign Currency, then the Administrative Agent shall
forthwith give notice thereof to the Company and the Lenders, and such
Eurocurrency Loans shall not be denominated in such currency but shall be made
on such Borrowing Date in Dollars, in an aggregate principal amount equal to the
Dollar Amount of the aggregate principal amount specified in the related
Borrowing/Election Notice, as Floating Rate Loans, unless the Company notifies
the Administrative Agent at least one (1) Business Day before such date that it
elects not to borrow on such date.

2.22.    Expansion Option.
(A)    At any time, the Company may (in consultation with the Administrative
Agent) request that the Aggregate Revolving Loan Commitment be increased or
elect to enter into one or more tranches of term loans (each an “Incremental
Term Loan”) by an aggregate amount of up to $125,000,000 for all such increases
and Incremental Term Loans, provided, that, after giving effect to any such
increase or tranche of Incremental Term Loans, the sum of the Aggregate
Revolving Loan Commitment and the initial aggregate principal amount of all
Incremental Term Loans made pursuant to this Section 2.22 shall not exceed
$375,000,000. Such request shall be made in a written notice given to the
Administrative Agent and the Lenders by the Company not less than twenty
(20) Business Days prior to the proposed effective date of such increase, which
notice (an “Increase Notice”) shall specify the amount of the proposed increase
in the Aggregate Revolving Loan Commitment or tranche of Incremental Term Loans
and the proposed effective date of such increase or tranche. In the event of
such an Increase Notice, each of the Lenders shall be given the opportunity to
participate in the requested increase ratably in proportions that their
respective Revolving Loan Commitments bear to the Aggregate Revolving Loan
Commitment. No Lender shall have any obligation to increase its Revolving Loan
Commitment or participate in any tranche of Incremental Term Loans.
(B)    On or prior to the date that is ten (10) Business Days after receipt of
the Increase Notice, each Lender shall submit to the Administrative Agent a
notice indicating the maximum amount by which it is willing to increase its
Revolving Loan Commitment or participate in such tranche of Incremental Term
Loans, as the case may be, in connection with such Increase Notice (any such
notice, a “Lender Increase Notice”). Any Lender which does not submit a Lender
Increase Notice to the Administrative Agent prior to the expiration of such ten
(10) Business Day period shall be deemed to have denied any increase in its
Revolving Loan Commitment or participation in such tranche of Incremental Term
Loans. In the event that the increases of Revolving Loan Commitments or tranche
of Incremental Term Loans set forth in the Lender Increase Notices exceed the
amount requested by the Company in the Increase Notice, the Administrative Agent
and the Arranger shall have the right, in consultation with the Company, to
allocate the amount of increases necessary to meet the Company’s Increase
Notice. In the event that the Lender Increase Notices are less than the amount
requested by the Company, not later than three (3) Business Days prior to the
proposed effective date the Company may notify the Administrative Agent of any
financial institution (other than an Ineligible Institution) that shall have
agreed to become a “Lender” party hereto (a “Proposed New Lender”) in connection
with the Increase Notice. Any Proposed New Lender shall be subject to the
consent of the Administrative Agent and, in the case of any increase of the
Aggregate Revolving Loan Commitment, the Issuing Bank and the Swing Line Bank
(in each case, which consent shall not be unreasonably withheld). If the Company
shall not have arranged any Proposed New Lender(s) to commit to the shortfall
from the Lender Increase Notices, then the Company shall be deemed to have
reduced the amount of its Increase Notice to the aggregate amount set forth in
the Lender Increase Notices. Based upon the Lender Increase Notices, any
allocations made in connection therewith and any notice regarding any Proposed
New Lender, if applicable, the Administrative Agent shall notify the Company and
the Lenders on or before the Business Day immediately prior to the proposed
effective date of the amount of each Lender’s and Proposed New Lender’s portion
of such tranche of Incremental Term Loans or its Revolving Loan Commitment and
the amount of the Aggregate Revolving Loan Commitment, as the case may be, which
amount shall be effective on the following Business Day.
(C)    Any increase in the Aggregate Revolving Loan Commitment or tranche of
Incremental Term Loans shall be subject to the following conditions precedent:
(i) the Company shall have obtained the consent thereto of any Subsidiary
Guarantor and its reaffirmation of any Loan Documents executed by it, which
consent and reaffirmation shall be in writing and in form and substance
reasonably satisfactory to the Administrative Agent, (ii) as of the date of the
Increase Notice and as of the proposed effective date of the increase in the
Aggregate Revolving Loan Commitment or tranche of Incremental Term Loans, all
representations and warranties shall be true and correct in all material
respects (or in all respects in the case of any representation and warranty
qualified by materiality or Material Adverse Effect) as though made on such date
(unless any such representation and warranty is made as of a specific date, in
which case, such representation and warranty shall be true and correct in all
material respects (or in all respects in the case of any representation and
warranty qualified by materiality or Material Adverse Effect) as of such date)
and no Default or Unmatured Default shall have occurred and then be continuing,
(iii) the Company shall be in compliance (on a pro forma basis) with the
covenants contained in Section 7.4 after giving effect to such increase or
tranche, (iv) the Company, the Administrative Agent and each Proposed New Lender
or Lender that shall have agreed to provide a “Revolving Loan Commitment” in
support of such increase in the Aggregate Revolving Loan Commitment or a portion
of such tranche of Incremental Term Loans, as the case may be, shall have
executed and delivered a Commitment and Acceptance (“Commitment and Acceptance”)
substantially in the form of Exhibit L hereto, (v) the Administrative Agent
shall have given written notice to Steelcase Holding SAS of any Proposed New
Lender joining this Agreement as a Lender, (vi) in the case of any Proposed New
Lender that is organized under the laws of a jurisdiction outside of the United
States of America, such Proposed New Lender shall provide to the Administrative
Agent its name, address, tax identification number and/or such other information
as shall be necessary for the Administrative Agent to comply with “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act and (vii) the Company and any Proposed New Lender
shall otherwise have executed and delivered such other instruments, documents,
legal opinions and agreements as the Administrative Agent shall have reasonably
requested in connection with such increase or tranche. If any fee shall be
charged by the Lenders in connection with any such increase or tranche, such fee
shall be in accordance with then prevailing market conditions, which market
conditions shall have been reasonably documented by the Administrative Agent to
the Company. Upon satisfaction of the conditions precedent to any increase in
the Aggregate Revolving Loan Commitment or tranche of Incremental Term Loans, as
the case may be, the Administrative Agent shall promptly advise the Company and
each Lender of the effective date of such increase or tranche. Upon the
effective date of any increase in the Aggregate Revolving Loan Commitment or any
funding of Incremental Term Loans that is provided by a Proposed New Lender,
such Proposed New Lender shall be a party to this Agreement as a Lender and
shall have the rights and obligations of a Lender hereunder. Nothing contained
herein shall constitute, or otherwise be deemed to be, a commitment on the part
of any Lender to increase its Revolving Loan Commitment or participate in any
tranche of Incremental Term Loans hereunder at any time.
(D)    The Incremental Term Loans (i) shall rank pari passu in right of payment
with the Revolving Loans, (ii) shall not mature earlier than the Termination
Date (but may have amortization prior to such date) and (iii) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (x) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Termination Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Termination
Date and (ii) the Incremental Term Loans may be priced differently than the
Revolving Loans. Incremental Term Loans may be made hereunder pursuant to an
amendment to or an amendment and restatement of (an “Incremental Term Loan
Amendment”) this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, each Lender participating in such tranche, each
Proposed New Lender participating in such tranche, if any, and the
Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.22.
(E)    Except in the case of any Incremental Term Loans, upon the execution and
delivery of such Commitment and Acceptance, the Administrative Agent shall
reallocate any outstanding Loans ratably among the Lenders after giving effect
to each such increase in the Aggregate Revolving Loan Commitment; provided, that
the Company hereby agrees to compensate each Lender for all losses, expenses and
liabilities incurred by such Lender in connection with the sale and assignment
of any Eurocurrency Loans hereunder on the terms and in the manner as set forth
in Article IV.

2.23.    Addition of Subsidiary Borrowers. The Company may at any time add as a
party to this Agreement a Subsidiary to become a “Subsidiary Borrower” hereunder
subject to (a) the consent of the Administrative Agent and one hundred percent
(100%) of the Lenders, (b) the receipt of evidence satisfactory to the
Administrative Agent that such Subsidiary would not, in its capacity as a
Borrower hereunder, be required by law to withhold or deduct any Taxes from or
in respect of any sum payable hereunder by such Subsidiary to the Administrative
Agent or any Lender unless an exemption from such requirement can be obtained by
such Subsidiary (with the reasonable cooperation of the Administrative Agent and
the Lenders) and that no other adverse tax, regulatory or other consequences
would affect the Administrative Agent or the Lender as a result of such
Subsidiary’s status as a Borrower, (c) the execution and delivery to the
Administrative Agent of a duly completed Assumption Letter by such Subsidiary,
with the written consent of the Company appearing thereon and (d) the execution
and delivery to the Administrative Agent and the Lenders of each other
instrument, document and agreement required by Section 5.3. Upon such
satisfaction of all such conditions, such Subsidiary shall for all purposes be a
party hereto as a Subsidiary Borrower as fully as if it had executed and
delivered this Agreement.

2.24.    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(A)    fees payable pursuant to Section 2.14(C)(i) shall cease to accrue on the
Revolving Loan Commitment of such Defaulting Lender;
(B)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Lender shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swing Line Bank hereunder;
third, to cash collateralize L/C Exposure with respect to such Defaulting Lender
in accordance with this Section; fourth, as the Company may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize future L/C Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement, in
accordance with this Section 2.24(B); sixth, to the payment of any amounts owing
to the Lenders, the Issuing Bank or the Swing Line Bank as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swing Line Bank against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement or
under any other Loan Document; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Loan Document; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Draft in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 5.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Draft owed to, all non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Loans of, or L/C
Draft owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in the Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to clause (D)
below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.24(B) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;
(C)    the Revolving Loan Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any supplemental agreement effecting an amendment or waiver pursuant
to Section 9.3); provided that this clause (B) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly adversely affected
thereby;
(D)    if any Swing Line Exposure or L/C Exposure is outstanding at the time a
Lender becomes a Defaulting Lender then:
(i)    all or any part of such Swing Line Exposure and L/C Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Obligations plus such Defaulting Lender’s Swing Line
Exposure and L/C Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Loan Commitments and (y) the conditions set forth in
Section 5.2 are satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Exposure
and (y) second, cash collateralize for the benefit of the Issuing Bank such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 3.11 for so long as such L/C Exposure is outstanding;
(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to this Section 2.24(D), the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.8(A)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;
(iv)    if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.24(D), then the fees payable to the Lenders pursuant
to Section 2.14(C)(i) and Section 3.8(A) shall be adjusted in accordance with
such non-Defaulting Lenders’ relative Pro Rata Shares; and
(v)    if any Defaulting Lender’s L/C Exposure is neither cash collateralized
nor reallocated pursuant to this Section 2.24(D), then, without prejudice to any
rights or remedies of the Issuing Bank or any other Lender hereunder, all
facility fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such L/C Exposure) and letter of credit fees payable under
Section 3.8(A) with respect to such Defaulting Lender’s L/C Exposure shall be
payable to the Issuing Bank until such L/C Exposure is cash collateralized
and/or reallocated; and
(E)    so long as any Lender is a Defaulting Lender, the Swing Line Bank shall
not be required to fund any Swing Line Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Loan
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company in accordance with Section 2.24(D), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swing Line Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.24(D)(i) (and Defaulting Lenders shall not participate
therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swing Line Bank or the Issuing Bank has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Swing Line
Bank shall not be required to fund any Swing Line Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
the Swing Line Bank or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Company or such Lender, satisfactory to the Swing
Line Bank or the Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.
In the event that the Administrative Agent, the Company, the Issuing Bank and
the Swing Line Bank each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Loans and L/C Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Loan Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swing Line Loans) as the Administrative Agent shall determine may be necessary
in order for each Lender to hold such Loans in accordance with its Pro Rata
Share.

ARTICLE III:     THE LETTER OF CREDIT FACILITY

3.1.    Obligation to Issue Letters of Credit. Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Company herein set forth, the Issuing Bank
hereby agrees to issue for the account of the Company or any of its Subsidiaries
through the Issuing Bank’s branches as it and the Company may jointly agree, one
or more Letters of Credit denominated in L/C Agreed Currencies in accordance
with this Article III from time to time during the period commencing on the
Closing Date and ending on the Business Day prior to the Termination Date (but
subject to Section 3.3(B) below).

3.2.    Transitional Provision. If on the Closing Date any letters of credit
issued for the account of the Company prior to the Closing Date under the
Existing Credit Agreement remain outstanding (“Previous Letters of Credit”) then
subject to the satisfaction of the conditions contained in Sections 5.1 and 5.2,
from and after the Closing Date such letters of credit shall be deemed to be
Letters of Credit issued pursuant to this Article III.

3.3.    Types and Amounts. No Issuing Bank shall have any obligation to and no
Issuing Bank shall:
(A)    issue any Letter of Credit if on the date of issuance, before or after
giving effect to the Letter of Credit requested hereunder, (i) the Dollar Amount
of the Revolving Credit Obligations at such time would exceed the Aggregate
Revolving Loan Commitment at such time, (ii) the aggregate outstanding Dollar
Amount of the L/C Obligations would exceed the L/C Sublimit, (iii) the aggregate
outstanding Dollar Amount of the L/C Obligations attributable to L/Cs issued by
such Issuing Bank at such time shall not exceed such Issuing Bank’s Letter of
Credit Commitment or (iv) the Dollar Amount of any Lender’s Revolving Credit
Exposure would exceed such Lender’s Revolving Loan Commitment (it being
understood and agreed that the Company may, at any time and from time to time,
alter the Letter of Credit Commitment of any Issuing Bank as provided in the
definition of Letter of Credit Commitment; provided that at the time of such
adjustment the conditions set forth in this clause (A) above shall be
satisfied); or
(B)    issue any Letter of Credit which has an expiration date later than the
date which is the earlier of (x) one (1) year after the date of issuance thereof
(or such later date as is agreed to by the applicable Issuing Bank and the
Administrative Agent, each in its sole discretion) or (y) five (5) Business Days
immediately preceding the Revolving Loan Termination Date; provided, that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one‑year periods (which in no event shall extend beyond the date
referred to in clause (y) above); provided further that any Letter of Credit may
have a later expiration date (but in no event later than the date that is one
year after the Revolving Loan Termination Date) so long as the Company cash
collateralizes such Letter of Credit on terms reasonably satisfactory to the
Administrative Agent and in an amount equal to 105% of the face amount thereof
no later than ten (10) Business Days prior to the Revolving Loan Termination
Date.

3.4.    Conditions. (A) In addition to being subject to the satisfaction of the
applicable conditions contained in Sections 5.1, 5.2 and 5.3, the obligation of
the Issuing Bank to issue any Letter of Credit is subject to the satisfaction in
full of the following conditions:
(i)    the Company shall have delivered to the Issuing Bank (with a copy to the
Administrative Agent) at such times and in such manner as the Issuing Bank may
reasonably prescribe, a request for issuance of such Letter of Credit in
substantially the form of Exhibit C hereto (a “Request for Letter of Credit”),
duly executed applications for such Letter of Credit, and such other documents,
instructions and agreements as may be required pursuant to the terms thereof
(all such applications, documents, instructions, and agreements being referred
to herein as the “L/C Documents”), and the proposed Letter of Credit shall be
reasonably satisfactory to the Issuing Bank as to form and content; and
(ii)    as of the date of issuance, no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit and no law, rule or
regulation applicable to the Issuing Bank and no request or directive (whether
or not having the force of law) from a Governmental Authority with jurisdiction
over the Issuing Bank shall prohibit or request that the Issuing Bank refrain
from the issuance of Letters of Credit generally or the issuance of that Letter
of Credit.
(B)    In the event of any conflict between the terms of this Agreement and the
terms of any application for a Letter of Credit, the terms of this Agreement
shall control.

3.5.    Procedure for Issuance of Letters of Credit.
(A)    Subject to the terms and conditions of this Article III and provided that
the applicable conditions set forth in Sections 5.1, 5.2 and 5.3 hereof have
been satisfied, the Issuing Bank shall, on the requested date, issue a Letter of
Credit on behalf of the Company in accordance with the Issuing Bank’s usual and
customary business practices and, in this connection, the Issuing Bank may
assume that the applicable conditions set forth in Sections 5.1, 5.2 and 5.3
hereof have been satisfied unless it shall have received notice to the contrary
from the Administrative Agent or a Lender or has knowledge that the applicable
conditions have not been met.
(B)    The Issuing Bank shall give the Administrative Agent written or facsimile
notice, or telephonic notice confirmed promptly thereafter in writing, of the
issuance of a Letter of Credit; provided, however, that the failure to provide
such notice shall not result in any liability on the part of the Issuing Bank.
(C)    The Issuing Bank shall not renew, extend or amend any Letter of Credit
unless the requirements of Sections 3.3, 3.4 and 3.5 are met as though a new
Letter of Credit was being requested and issued.

3.6.    Letter of Credit Participation. On the date of this Agreement, with
respect to any Previous Letters of Credit, and immediately upon the issuance of
each Letter of Credit hereunder, each Lender shall be deemed to have
automatically, irrevocably and unconditionally purchased and received from the
Issuing Bank an undivided interest and participation in and to such Letter of
Credit, the obligations of the Company in respect thereof and the liability of
the Issuing Bank thereunder (collectively, an “L/C Interest”) in an amount equal
to the Dollar Amount available for drawing under such Letter of Credit
multiplied by such Lender’s Pro Rata Share. The Issuing Bank will notify each
Lender promptly upon presentation to it of an L/C Draft or upon any other draw
under a Letter of Credit. On or before the Business Day on which the Issuing
Bank makes payment of each such L/C Draft or, in the case of any other draw on a
Letter of Credit, on demand by the Administrative Agent or the Issuing Bank,
each Lender shall make payment to the Administrative Agent, for the account of
the Issuing Bank, in immediately available funds in the L/C Agreed Currency in
an amount equal to such Lender’s Pro Rata Share of the Dollar Amount of such
payment or draw; provided, however, that any such payment in respect of Letters
of Credit denominated in in a Foreign Currency that is not an Agreed Currency
shall be paid in Dollars. The obligation of each Lender to reimburse the Issuing
Bank under this Section 3.6 shall be unconditional, continuing, irrevocable and
absolute. In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 3.6, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied; provided, however, that nothing
contained in this sentence shall relieve such Lender of its obligation to
reimburse the Issuing Bank for such amount in accordance with this Section 3.6.

3.7.    Reimbursement Obligation. The Company agrees unconditionally,
irrevocably and absolutely to pay immediately to the Issuing Bank or, if
applicable, the Administrative Agent, for the account of the Lenders, the amount
of each advance drawn under or pursuant to a Letter of Credit or an L/C Draft
related thereto (such obligation of the Company to reimburse the Issuing Bank or
the Administrative Agent for an advance made under a Letter of Credit or L/C
Draft being hereinafter referred to as a “Reimbursement Obligation” with respect
to such Letter of Credit or L/C Draft), each such reimbursement to be made by
the Company no later than the Business Day on which the Issuing Bank makes
payment of each such L/C Draft or, if the Company shall have received notice of
a Reimbursement Obligation later than 9:00 a.m. (Chicago time), on any Business
Day or on a day which is not a Business Day, no later than 9:00 a.m. (Chicago
time), on the immediately following Business Day or, in the case of any other
draw on a Letter of Credit, the date specified in the demand of the Issuing
Bank. If the Company at any time fails to repay a Reimbursement Obligation
pursuant to this Section 3.7, the Company shall be deemed to have elected to
borrow Revolving Loans from the Lenders, as of the date of the advance giving
rise to the Reimbursement Obligation, equal in amount to the Dollar Amount of
the unpaid Reimbursement Obligation. Such Revolving Loans shall be made as of
the date of the payment giving rise to such Reimbursement Obligation,
automatically, without notice and without any requirement to satisfy the
conditions precedent otherwise applicable to an Advance of Revolving Loans. Such
Revolving Loans shall constitute a Floating Rate Advance, the proceeds of which
Advance shall be used to repay such Reimbursement Obligation. If, for any
reason, the Company fails to repay a Reimbursement Obligation on the day such
Reimbursement Obligation arises and, for any reason, the Lenders are unable to
make or have no obligation to make Revolving Loans, then such Reimbursement
Obligation shall bear interest from and after such day, until paid in full, at
the interest rate applicable to a Floating Rate Advance plus two percent
(2%) per annum.

3.8.    Letter of Credit Fees. The Company agrees to pay:
(A)    quarterly on each Payment Date, in arrears, to the Administrative Agent
for the ratable benefit of the Lenders a letter of credit participation fee at a
rate per annum equal to the Applicable L/C Fee Percentage on the average daily
outstanding Dollar Amount available for drawing under each standby Letter of
Credit;
(B)    quarterly on each Payment Date, in arrears, to the Issuing Bank, a letter
of credit fronting fee equal to 0.125 % per annum on the average daily
outstanding Dollar Amount available for drawing under each standby Letter of
Credit issued by the Issuing Bank; and
(C)    to the Issuing Bank, in Dollars, all customary fees and other issuance,
amendment, cancellation, document examination, negotiation, transfer and
presentment expenses and related charges in connection with the issuance,
amendment, cancellation, presentation of L/C Drafts, negotiation, transfer and
the like customarily charged by the Issuing Bank with respect to standby or
commercial Letters of Credit or bank guarantees, as applicable, payable at the
time of invoice of such amounts.
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a L/C Agreed Currency (other than
Dollars) shall be paid in such L/C Agreed Currency.

3.9.    Issuing Bank Reporting Requirements. In addition to the notices required
by Section 3.5(B), the Issuing Bank shall provide to the Administrative Agent,
upon the Administrative Agent’s request, schedules, in form and substance
reasonably satisfactory to the Administrative Agent, showing the date of issue,
account party, the L/C Agreed Currency and amount in such L/C Agreed Currency,
expiration date and the reference number of each Letter of Credit outstanding at
any time during such month and the aggregate amount payable by the Company
during such month. In addition, upon the request of the Administrative Agent,
the Issuing Bank shall furnish to the Administrative Agent copies of any Letter
of Credit and any application for or reimbursement agreement with respect to a
Letter of Credit to which the Issuing Bank is party and such other documentation
as may reasonably be requested by the Administrative Agent. Upon the request of
any Lender, the Administrative Agent will provide to such Lender information
concerning such Letters of Credit.

3.10.    Indemnification; Exoneration.
(A)    In addition to amounts payable as elsewhere provided in this Article III,
the Company hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, the Issuing Bank and each Lender from and against any and
all liabilities and costs which the Administrative Agent, the Issuing Bank or
such Lender may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit other than, in the case of the Issuing
Bank, to the extent resulting from its gross negligence or willful misconduct,
or (ii) the failure of the Issuing Bank to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority (all such acts or
omissions herein called “Governmental Acts”).
(B)    As among the Company, the Lenders, the Administrative Agent and the
Issuing Bank, the Company assumes all risks of the acts and omissions of, or
misuse of such Letter of Credit by, the beneficiary of any Letter of Credit. In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit applications and Letter of Credit reimbursement agreements
executed by the Company at the time of request for any Letter of Credit, neither
the Administrative Agent, the Issuing Bank nor any Lender shall be responsible
(in the absence of gross negligence or willful misconduct in connection
therewith): (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of a Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or sufficiency of any instrument transferring
or assigning or purporting to transfer or assign a Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of a Letter of Credit to comply duly with conditions required in
order to draw upon such Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, facsimile, electronic transmission or otherwise;
(v) for errors in interpretation of technical trade terms; (vi) for any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Administrative Agent, the Issuing Bank and
the Lenders, including, without limitation, any Governmental Acts. None of the
above shall affect, impair, or prevent the vesting of the Issuing Bank’s rights
or powers under this Section 3.10.
(C)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by Issuing Bank
under or in connection with the Letters of Credit or any related certificates
shall not, in the absence of gross negligence or willful misconduct of the
Issuing Bank, put the Issuing Bank, the Administrative Agent or any Lender under
any resulting liability to the Company or relieve the Company of any of its
obligations hereunder to any such Person.
(D)    Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in this
Section 3.10 shall survive the resignation of the Administrative Agent, any
assignment of rights by, or replacement of, any Lender, the payment in full of
principal and interest hereunder, the termination of the Letters of Credit, the
termination of the Aggregate Revolving Loan Commitment and the termination of
this Agreement.

3.11.    Cash Collateral. Notwithstanding anything to the contrary herein or in
any application for a Letter of Credit, following the occurrence and during the
continuance of a Default or upon payout or termination of this Agreement in full
in cash, the Company shall, on the Business Day that it receives Administrative
Agent’s demand, deliver to the Administrative Agent for the benefit of the
Lenders and the Issuing Bank, cash (in Dollars), or other collateral of a type
satisfactory to the Required Lenders, having a value, as determined by such
Lenders, equal to one hundred five percent (105%) of the aggregate Dollar Amount
of the outstanding L/C Obligations. In addition, if the Revolving Credit
Availability is at any time less than the Dollar Amount of all contingent L/C
Obligations outstanding at any time, the Borrowers shall deposit cash collateral
with the Administrative Agent in a Dollar Amount equal to one hundred five
percent (105%) of the Dollar Amount by which such L/C Obligations exceed such
Revolving Credit Availability. Any such collateral shall be held by the
Administrative Agent in a separate interest bearing account in the name of the
Company appropriately designated as a cash collateral account in relation to
this Agreement and the Letters of Credit and retained by the Administrative
Agent for the benefit of the Lenders and the Issuing Bank as collateral security
for the Company’s obligations in respect of this Agreement and each of the
Letters of Credit. Such amounts shall be applied to reimburse the Issuing Bank
for drawings or payments under or pursuant to Letters of Credit, or if no such
reimbursement is required, to payment of such of the other Obligations as the
Administrative Agent shall determine. If no Default shall be continuing, amounts
remaining in any cash collateral account established pursuant to this
Section 3.11 which are not to be applied to reimburse the Issuing Bank for
amounts actually paid or to be paid by the Issuing Bank in respect of a Letter
of Credit, shall be returned to the Company within one (1) Business Day (after
deduction of the Administrative Agent’s expenses incurred in connection with
such cash collateral account).

3.12.    Replacement and Resignation of Issuing Bank.
(A)    An Issuing Bank may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Company shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 3.8. From and after the
effective date of any such replacement, (x) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued by it thereafter and (y) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit then outstanding and issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit or extend or otherwise amend any existing Letter of Credit.
(B)    Subject to the appointment and acceptance of a successor Issuing Bank,
any Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Company and the Lenders,
in which case, such resigning Issuing Bank shall be replaced in accordance with
Section 3.12(A) above.

3.13.    Letters of Credit for the Account of Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder supports any obligations of,
or is for the account of, a Subsidiary, or states that a Subsidiary is the
“account party,” “applicant,” “customer,” “instructing party,” or the like of or
for such Letter of Credit, and without derogating from any rights of the Issuing
Bank (whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Company (i) shall reimburse,
indemnify and compensate the Issuing Bank hereunder for such Letter of Credit
(including to reimburse any and all drawings thereunder) as if such Letter of
Credit had been issued solely for the account of the Company and
(ii) irrevocably waives any and all defenses that might otherwise be available
to it as a guarantor or surety of any or all of the obligations of such
Subsidiary in respect of such Letter of Credit. The Company hereby acknowledges
that the issuance of such Letters of Credit for its Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

ARTICLE IV:     CHANGE IN CIRCUMSTANCES

4.1.    Yield Protection. If any Change in Law or the compliance of any Lender
therewith,
(A)    subjects the Administrative Agent or any Lender to any taxes, levies,
imposts, deductions, fees, assessments, charges or withholdings, or any
interest, penalties or liabilities with respect thereto (other than (A) Taxes,
(B) any taxes, levies, imposts, deductions, fees, assessments, charges or
withholdings, or any interest, penalties or liabilities with respect thereto,
excluded by the first sentence of Section 2.14(E)(i), and (C) Other Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto, or
(B)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit, liquidity or similar requirement (including
any compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in the Statutory Reserve Rate or otherwise in
determining the interest rate applicable to Eurocurrency Loans) with respect to
its Revolving Loan Commitment, Loans, L/C Interests or the Letters of Credit, or
(C)    imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining its Revolving Loan Commitment, the Loans, the L/C Interests or the
Letters of Credit or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with Loans or Letters of Credit,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of its Revolving Loan Commitment,
Loans or the L/C Interests held or interest received by it or by reference to
the Letters of Credit, by an amount deemed material by such Lender;
and the result of any of the foregoing is to increase the cost to that Lender or
the Administrative Agent of making, renewing, continuing, converting, issuing or
maintaining its Revolving Loan Commitment, Loans, L/C Interests or Letters of
Credit, as the case may be, or to reduce any amount received under this
Agreement, then, within fifteen (15) days after receipt by the Company of
written demand by the Administrative Agent or such Lender pursuant to
Section 4.5, the Company shall pay the Administrative Agent or such Lender that
portion of such increased expense incurred or reduction in an amount received
which the Administrative Agent or such Lender determines is attributable to
making, funding, renewing, continuing, converting, issuing and maintaining its
Loans, L/C Interests, Letters of Credit and its Revolving Loan Commitment, as
the case may be; provided, however, that the Company shall not be required to
pay any additional amounts pursuant to this Section 4.1 incurred more than
ninety (90) days prior to the date of the Administrative Agent or the relevant
Lender’s demand therefor.

4.2.    Changes in Capital Adequacy Regulations. If a Lender or the Issuing Bank
determines (i) the amount of capital or liquidity required to be maintained by
such Lender or the Issuing Bank, any Lending Installation of such Lender or the
Issuing Bank or any corporation controlling such Lender or the Issuing Bank is
increased as a result of a Change in Law, and (ii) such increase in capital or
liquidity will result in an increase in the cost to such Lender or the Issuing
Bank of renewing, continuing, converting, issuing or maintaining its Revolving
Loan Commitment, Loans, L/C Interests, the Letters of Credit or its obligation
to make Loans hereunder, as the case may be, then, within fifteen (15) days
after receipt by the Company of written demand by such Lender or the Issuing
Bank pursuant to Section 4.5, the Company shall pay such Lender or the Issuing
Bank the amount necessary to compensate for any shortfall in the rate of return
on the portion of such increased capital or liquidity which such Lender or the
Issuing Bank determines is attributable to this Agreement, its Loans, its L/C
Interests, the Letters of Credit or its obligation to make Loans hereunder
(after taking into account such Lender’s or the Issuing Bank’s policies as to
capital adequacy and liquidity); provided, however, that the Company shall not
be required to pay any additional amounts pursuant to this Section 4.2 incurred
more than ninety (90) days prior to the date of the relevant Lender’s or the
Issuing Bank’s demand therefor.

4.3.    Availability of Types of Advances.
(A)    If prior to the commencement of any Interest Period for a Eurocurrency
Advance in any Agreed Currency:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the applicable LIBO Screen Rate is not
available or published on a current basis), for the applicable currency and such
Interest Period; provided that no Benchmark Transition Event shall have occurred
at such time; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable currency
and such Interest Period will not adequately and fairly reflect the cost to the
Lenders of making or maintaining their Loans included in such Advance for the
applicable currency and such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Advance
to, or continuation of any Advance as, a Eurocurrency Advance denominated in the
applicable currency or for the applicable Interest Period, as the case may be,
shall be ineffective and any such Eurocurrency Advance shall be repaid or,
solely if such Eurocurrency Advance is denominated in Dollars, converted into a
Floating Rate Advance on the last day of the then current Interest Period
applicable thereto, (ii) if the applicable currency is Dollars and any Advance
request requests a Eurocurrency Advance in Dollars, such Advance shall be made
as a Floating Rate Advance and (iii) if the applicable currency is a Foreign
Currency, such Advance shall not be available in such Foreign Currency; provided
that if the circumstances giving rise to such notice affect only one Type of
Advances, then the other Type of Advances shall be permitted.
(B)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, for any Agreed Currency, the Administrative Agent and
the Company may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement for such Agreed Currency. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Company, so long as the Administrative Agent
has not received, by such time, written notice of objection to such proposed
amendment from Lenders comprising the Required Lenders; provided that, with
respect to any such proposed amendment containing any SOFR-Based Rate, the
Lenders shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBO Rate for any Agreed
Currency with a Benchmark Replacement will occur prior to the applicable
Benchmark Transition Start Date for such Agreed Currency.
(C)    In connection with the implementation of a Benchmark Replacement for any
Agreed Currency, the Administrative Agent will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
(D)    The Administrative Agent will promptly notify the Company and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 4.3, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this this Section 4.3 or
Section 1.1 with respect to defined terms used in this Section 4.3.
(E)    Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period with respect to any Agreed Currency, (i) any Interest
Election Request that requests the conversion of any Advance to, or continuation
of any Advance as, a Eurocurrency Advance in such Agreed Currency shall be
ineffective, and (ii) if any Advance request requests a Eurocurrency Advance in
Dollars, such Advance shall be made as a Floating Rate Advance.

4.4.    Funding Indemnification. If any payment of principal on a Eurocurrency
Loan occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment, or otherwise, or a
Eurocurrency Loan is not made or continued, or a Floating Rate Advance is not
converted into a Eurocurrency Advance, in any such case, on the date specified
by any Borrower for any reason other than default by the Lenders, or a
Eurocurrency Advance is not prepaid on the date specified by the Company or any
other Borrower for any reason, or a Eurocurrency Loan is assigned as a result of
a request by the Company pursuant to Section 2.19 or Section 9.3(C) on a date
which is not the last day of the applicable Interest Period, then, in any such
event the Borrowers shall indemnify each Lender for any loss or cost incurred by
it resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain the Eurocurrency
Loan.

4.5.    Lender Statements; Survival of Indemnity. If reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans to reduce any liability of the Borrowers to such Lender under
Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance under
Section 4.3, so long as such designation is not materially disadvantageous, in
the judgment of such Lender, to such Lender. Any demand for compensation
pursuant to Section 2.14(E) or this Article IV shall be in writing and shall
state the amount due, if any, under Section 2.14(E), 4.1, 4.2 or 4.4 and shall
set forth in reasonable detail the calculations upon which the Administrative
Agent or such Lender determined such amount and shall be final, conclusive and
binding on the Borrowers in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurocurrency Loan shall
be calculated as though each Lender funded its Eurocurrency Loan through the
purchase of a deposit of the type, currency and maturity corresponding to the
deposit used as a reference in determining the Eurocurrency Rate applicable to
such Loan, whether in fact that is the case or not. The obligations of the
Borrowers under Sections 2.14(E), 4.1, 4.2 or 4.4 shall survive payment of the
Obligations and termination of this Agreement.

ARTICLE V:     CONDITIONS PRECEDENT

5.1.    Conditions to Closing. This Agreement shall not become effective (and
the Lenders shall not be required to make the initial Loans or issue any Letters
of Credit) until the date on which the Company has furnished to the
Administrative Agent each of the following, with sufficient copies for the
Lenders, all in form and substance satisfactory to the Administrative Agent and
the Lenders:
(1)    Copies of the Certificate of Incorporation (or other comparable
constituent document) of each Initial Loan Party together with all amendments
and a certificate of good standing, both certified as of a recent date by the
appropriate governmental officer in its jurisdiction of organization;
(2)    Copies, certified by the Secretary or Assistant Secretary of each Initial
Loan Party of its By-Laws (or other comparable governing document) and of its
Board of Directors’ resolutions (and required resolutions of other bodies)
authorizing the execution of the Loan Documents and the transactions
contemplated thereby;
(3)    An incumbency certificate, certified by the Secretary or Assistant
Secretary of each Initial Loan Party which shall identify by name and title and
bear the signature of the officers of such Initial Loan Party authorized to sign
the Loan Documents (and, in the case of the Company, to make borrowings
hereunder), upon which certificate the Lenders shall be entitled to rely until
informed of any change in writing by the applicable Initial Loan Party;
(4)    A certificate, in form and substance satisfactory to the Administrative
Agent, signed by the chief financial officer, treasurer or assistant treasurer
of the Company, stating that on the Closing Date (both before and after giving
effect to the Loans made and/or Letters of Credit issued thereon) (i) all the
representations in this Agreement are true and correct in all material respects
(or in all respects in the case of any representation and warranty qualified by
materiality or Material Adverse Effect), unless such representation and warranty
is made as of a specific date, in which case, such representation and warranty
shall be true and correct in all material respects (or in all respects in the
case of any representation and warranty qualified by materiality or Material
Adverse Effect) as of such date, and (ii) no Default or Unmatured Default has
occurred and is continuing or would result therefrom;
(5)    An opening compliance certificate, substantially in the form of Exhibit H
attached hereto and made a part hereof, signed by the Company’s chief financial
officer, treasurer or assistant treasurer, but solely demonstrating compliance
with the provisions of Section 7.4 as of the end of the fiscal quarter ending
November 22, 2019, all in form and substance reasonably satisfactory to the
Administrative Agent;
(6)    The Administrative Agent (for the benefit of itself and the other parties
entitled thereto) and the Arranger shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including (x) to the
extent invoiced at least three (3) Business Days prior to the Closing Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder, and (y) all accrued
and unpaid interest and fees under the Existing Credit Agreement; provided, that
without limiting the foregoing, if, after giving effect to the transactions
contemplated hereby on the Closing Date (including, without limitation, the
reduction of the Aggregate Revolving Loan Commitment), the Revolving Credit
Obligations exceed the Aggregate Revolving Loan Commitment, then the Company
shall prepay Loans on the Closing Date in such amounts as shall be necessary to
eliminate such excess;
(7)    The written opinion of the General Counsel or an Assistant General
Counsel to the Company, addressed to the Administrative Agent and the Lenders,
in form and substance acceptable to the Administrative Agent and its counsel;
(8)    The written opinion of Quarles & Brady LLP, the Company’s U.S. counsel,
in the form of the opinion attached hereto as Exhibit E, addressed to the
Administrative Agent and the Lenders, in form and substance acceptable to the
Administrative Agent and its counsel;
(9)    A certificate, in form and substance satisfactory to the Administrative
Agent, signed by the chief financial officer, treasurer or assistant treasurer
of the Company, demonstrating that on the Closing Date, (i) the total assets of
all Non-Supporting Subsidiaries do not exceed thirty percent (30%) of the
Company’s Consolidated Assets, determined as of November 22, 2019, and (ii) the
total sales of all Non-Supporting Subsidiaries do not exceed thirty percent
(30%) of the Company’s Consolidated Sales, determined as of November 22, 2019
(it being understood and agreed, however, that, in making such determination,
total assets and total sales of each Non-Supporting Subsidiary shall be
determined only by reference to the total assets and total sales of such
Non-Supporting Subsidiary (and not on a consolidated basis for such
Non-Supporting Subsidiary) and shall exclude all offsetting debits and credits
between such Non-Supporting Subsidiary and its respective consolidated
Subsidiaries and all equity investments in such consolidated Subsidiaries);
(10)    A certificate, in form and substance satisfactory to the Administrative
Agent, signed by an Authorized Officer of the Company, (a) identifying and
describing the ownership of the Significant Subsidiaries of the Company as of
the Closing Date and (b) identifying and attaching the Investment Policy of the
Company as in effect on the Closing Date;
(11)    (a) Satisfactory audited consolidated financial statements of the
Company for the two most recent fiscal years ended prior to the Closing Date as
to which such financial statements are available, (b) satisfactory unaudited
interim consolidated financial statements of the Company for each quarterly
period ended subsequent to the date of the latest financial statements delivered
pursuant to clause (a) of this paragraph as to which such financial statements
are available and (c) satisfactory financial statement projections through and
including the Company’s 2025 fiscal year, together with such information as the
Administrative Agent and the Lenders shall reasonably request (including,
without limitation, a detailed description of the assumptions used in preparing
such projections);
(12)    (i) The Administrative Agent shall have received, at least five days
prior to the Closing Date, all documentation and other information regarding the
Company requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least 10 days prior to the
Closing Date and (ii) to the extent the Company qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Closing Date, any Lender that has requested, in a written notice to the
Company at least 10 days prior to the Closing Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied); and
(13)    Such other documents as the Administrative Agent or any Lender or its
counsel may have reasonably requested with at least two (2) Business Days’ prior
notice (unless the Company otherwise consents, such consent not to be
unreasonably withheld or delayed), including, without limitation, a counterpart
of this Agreement signed on behalf of such party, the Guarantees and each other
instrument, document, agreement or certificate reflected on the List of Closing
Documents attached as Exhibit F to this Agreement (other than those items
identified as “Post-Closing” on Exhibit F, each of which shall be subject to the
delivery requirement as set forth in Section 7.2(K)).
Without in any way limiting the foregoing, this Agreement shall not become
effective unless and until it has been executed by the Company, the
Administrative Agent, the Lenders and the Departing Lenders, and each such party
has notified the Administrative Agent by facsimile or electronic transmission
that it has taken such action.

5.2.    Each Advance and Letter of Credit. The Lenders shall not be required to
make any Advance, or issue, amend, renew or extend any Letter of Credit, unless
on the applicable Borrowing Date, or in the case of a Letter of Credit, the date
on which the Letter of Credit is to be issued, amended, renewed or extended,
both before and after giving effect to such Advance or Letter of Credit event:
(A)    There exists no Default or Unmatured Default;
(B)    The representations and warranties contained in Article VI (excluding
Sections 6.5 and 6.7) are true and correct in all material respects (or in all
respects in the case of any representation and warranty qualified by materiality
or Material Adverse Effect) as of such Borrowing Date (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true and correct in all material respects
(or in all respects in the case of any representation and warranty qualified by
materiality or Material Adverse Effect) as of such date); and
(C)    The Dollar Amount of the Revolving Credit Obligations does not, and after
making such proposed Advance or issuing such Letter of Credit would not, exceed
the Aggregate Revolving Loan Commitment.
Each Borrowing/Election Notice with respect to each such Advance and the letter
of credit application with respect to each Letter of Credit shall constitute a
representation and warranty by the Company that the conditions contained in
Sections 5.2(A), (B) and (C) have been satisfied. Any Lender or the Issuing Bank
may require a duly completed officer’s certificate in substantially the form of
Exhibit G hereto and/or a duly completed compliance certificate in substantially
the form of Exhibit H hereto as a condition to making an Advance or issuing a
Letter of Credit, as the case may be.

5.3.    Initial Advance to Each New Subsidiary Borrower. Without in any way
limiting the applicability of the foregoing Sections 5.1 and 5.2, the Lenders
shall not be required to make any Advance hereunder, or issue any Letter of
Credit, in each case, to or with respect to any Subsidiary Borrower unless the
Company or such Subsidiary Borrower has furnished or caused to be furnished to
the Administrative Agent with sufficient copies for the Lenders:
(i)    The Assumption Letter executed and delivered by such Subsidiary Borrower
and containing the written consent of the Company thereon, as contemplated by
Section 2.23;
(ii)    Copies of the Certificate of Incorporation (or other comparable
constituent document) of such Subsidiary Borrower, together with all amendments
and a certificate of good standing (or equivalent thereof, to the extent
obtainable in any jurisdiction outside the United States), both certified as of
a recent date by the appropriate governmental officer in its jurisdiction of
organization;
(iii)    Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary Borrower, of its By-Laws (or other comparable governing document) and
of its Board of Directors’ (or comparable governing body’s) resolutions (and
required resolutions of other bodies) authorizing the execution of the Loan
Documents to which it is a party and the transactions contemplated thereby;
(iv)    An incumbency certificate, certified by the Secretary or Assistant
Secretary of such Subsidiary Borrower, which shall identify by name and title
and bear the signature of the officers thereof authorized to sign the Loan
Documents, upon which certificate the Lenders shall be entitled to rely until
informed of any change in writing by the such Subsidiary Borrower;
(v)    An opinion of counsel to such Subsidiary Borrower with respect to the
laws of its jurisdiction of organization, addressed to the Administrative Agent
and the Lenders, substantially in the form attached as part of Exhibit E hereto
but with such assumptions, qualifications and deviations therefrom as the
Administrative Agent shall approve and otherwise in form and substance
acceptable to the Administrative Agent and its counsel;
(vi)    Promissory notes payable to each of the Lenders requesting promissory
notes pursuant to Section 2.12(D) hereof;
(vii)    In connection with the addition of a Foreign Subsidiary Borrower, an
amendment to this Credit Agreement to the extent the Administrative Agent deems
such amendment necessary or advisable;
(viii)    In connection with the addition of the first Subsidiary Borrower
hereunder, the Company Guaranty executed and delivered by the Company, together
with the written opinion of the Company’s U.S. counsel relating to such Company
Guaranty, addressed to the Administrative Agent and the Lenders, in form and
substance acceptable to the Administrative Agent and its counsel; and
(ix)    Such other instruments, documents or agreements as the Administrative
Agent may reasonably request in connection with the addition of such Subsidiary
Borrower, all in form and substance reasonably satisfactory to the
Administrative Agent, together with all documentation and other information that
the Administrative Agent or any Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.

ARTICLE VI:     REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Company and to issue the Letters of Credit described herein, the Company
represents and warrants as follows with respect to itself and, to the extent
applicable, its Subsidiaries (and each Subsidiary Borrower shall also be deemed
to make each representation and warranty to the extent it relates to such
Subsidiary Borrower and, to the extent applicable, its Subsidiaries) to each
Lender and the Administrative Agent as of the Closing Date, giving effect to the
consummation of the transactions contemplated by the Loan Documents on the
Closing Date, and thereafter on each date as required by Section 5.2:

6.1.    Organization; Corporate Powers. Each of the Company and its Significant
Subsidiaries (i) is a corporation, partnership or limited liability company (or
other analogous foreign business entity) duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization (or has analogous status to “good standing” in the case of any
jurisdiction outside the United States), (ii) is duly qualified to do business
as a foreign entity and is in good standing under the laws of each jurisdiction
in which failure to be so qualified and in good standing could reasonably be
expected to have a Material Adverse Effect and (iii) has all requisite power and
authority to own and operate its property and to conduct its business as
presently conducted and as proposed to be conducted, except where the failure to
have such power and authority could not reasonably be expected to have a
Material Adverse Effect.

6.2.    Authority; Validity; Enforceability.
(A)    Each of the Company and each of its Significant Subsidiaries has the
requisite power and authority to execute, deliver and perform each of the Loan
Documents which have been executed by it (if any) as required by this Agreement
and the other Loan Documents.
(B)    The execution, delivery, and performance, of each of the Loan Documents
which have been executed as required by this Agreement, the other Loan Documents
or otherwise to which the Company or any of its Significant Subsidiaries is
party, and the consummation of the transactions contemplated thereby, have been
duly authorized by all requisite corporate, partnership or limited liability
company acts (or analogous acts in the case of any Foreign Subsidiary),
including any required shareholder or partner approval, of the Company or any
such Significant Subsidiary, respectively.
(C)    Each of the Loan Documents to which the Company or any of its Significant
Subsidiaries is a party has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and general equitable principles).

6.3.    No Conflict; Governmental Consents. The execution, delivery and
performance of each of the Loan Documents to which the Company or any of its
Significant Subsidiaries, respectively, is a party do not and will not
(i) conflict with the certificate or articles of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization
or formation, by-laws, operating agreement or other management agreement (or any
other analogous constituent documents) of the Company or such Significant
Subsidiary, (ii) conflict with, result in a breach of or constitute (with or
without notice or lapse of time or both) a default under any Requirement of Law
(including, without limitation, any Environmental Property Transfer Act) or
Contractual Obligation of the Company or such Significant Subsidiary, or require
termination of any Contractual Obligation, except any such conflict, breach,
default or termination which individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect, or (iii) result in or
require the creation or imposition of any Lien whatsoever upon any of the
property or assets of the Company or such Significant Subsidiary, other than
Liens permitted or created by the Loan Documents. The execution, delivery and
performance by the Company or any Significant Subsidiary of each of the Loan
Documents to which the Company or any such Significant Subsidiary, respectively,
is a party do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by any Governmental
Authority (including under any Environmental Property Transfer Act) or any other
third party except such registrations, consents, approvals, notices and other
actions which have been made, obtained or given, or which, if not made, obtained
or given, individually or in the aggregate could not reasonably be expected to
have a Material Adverse Effect.

6.4.    Financial Statements. The consolidated financial statements of the
Company and its Subsidiaries (i) at and for the fiscal year ended February 22,
2019 and (ii) at and for the fiscal quarter and portion of the fiscal year ended
November 22, 2019, in each case heretofore delivered to the Administrative Agent
and the Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operation of the Company and
its Subsidiaries as of such dates and the consolidated results of their
operations for the periods then ended, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in
clause (ii) above.

6.5.    No Material Adverse Change. Since February 22, 2019, there has occurred
no change in the business, assets, liabilities (actual or contingent),
operations, condition (financial or otherwise), performance or prospects of the
Company and its Subsidiaries, taken as a whole, which has had or could
reasonably be expected to have a Material Adverse Effect.

6.6.    Taxes. Each of the Company and its Significant Subsidiaries has filed or
caused to be filed all federal, state, local or other (including foreign) tax
returns which are required to be filed by it and, except for taxes and
assessments being contested in good faith and reserved for in accordance with
generally accepted accounting principles as in effect from time to time, have
paid or caused to be paid all taxes due with respect to said returns or any
assessment received by it, to the extent that such taxes have become due, except
where the failure to file such tax returns or pay such taxes or assessments
could not reasonably be expected to have a Material Adverse Effect. The Company
has no knowledge of any proposed tax assessment against the Company or any of
its Significant Subsidiaries that has had or could reasonably be expected to
have a Material Adverse Effect.

6.7.    Litigation. There is no action, suit, proceeding or arbitration before
or by any Governmental Authority or private arbitrator pending or, to the
Company’s knowledge, threatened against the Company, any of its Significant
Subsidiaries or any property of any of them which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

6.8.    Significant Subsidiaries. The officer’s certificate delivered to the
Administrative Agent pursuant to Section 5.1(12) of this Agreement (as updated
from time to time by the Company at the reasonable request of the Administrative
Agent after the formation, acquisition or dissolution of any Significant
Subsidiary) identifies, and describes the ownership of, the Significant
Subsidiaries of the Company. The outstanding Capital Stock of each of the
Company’s Significant Subsidiaries is duly authorized, validly issued, fully
paid and nonassessable, except to the extent that the failure to be duly
authorized, validly issued, fully paid or nonassessable could not reasonably be
expected to have a Material Adverse Effect.

6.9.    ERISA. No Benefit Plan has failed to satisfy, in any material respect,
the “minimum funding standard” (as defined in Sections 302 of ERISA and 412 of
the Code) whether or not waived. Neither the Company nor any member of the
Controlled Group has incurred any material liability to the PBGC which remains
outstanding other than for the payment of premiums. As of the most recent
valuation date for any Benefit Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is seventy-five percent (75%) or
higher. Neither the Company nor any member of the Controlled Group has
(i) failed to make a required contribution or payment to a Multiemployer Plan of
a material amount or (ii) incurred a material complete or partial withdrawal
under Section 4203 or Section 4205 of ERISA from a Multiemployer Plan. Neither
the Company nor any member of the Controlled Group has failed, in any material
respect, to make a contribution to any Benefit Plan that is required under
Section 430(j) of the Code on or before the due date for such contribution.
There have been no and there is no prohibited transaction described in
Sections 406 of ERISA or 4975 of the Code with respect to any Plan that is
subject to such provisions for which a statutory or administrative exemption
does not exist and which could reasonably be expected to subject the Company or
any of its Significant Subsidiaries to material liability. Neither the Company
nor any member of the Controlled Group has taken or failed to take any action
which would constitute or result in a Termination Event which could reasonably
be expected to subject the Company or any of its Significant Subsidiaries to
material liability. Neither the Company nor any member of the Controlled Group
is subject to any material liability under, or has any potential material
liability under, Section 4063, 4064, 4069, 4204 or 4212(c) of ERISA.
For purposes of this Section 6.9, “material” means any amount, noncompliance or
other basis for liability which, individually or in the aggregate with each
other basis for liability under this Section 6.9, could reasonably be expected
to subject the Company or any of its Significant Subsidiaries to liability at
any time in excess of $35,000,000.

6.10.    Accuracy of Information. The information, exhibits and reports (other
than financial projections) furnished by the Company, or by the Company on
behalf of any of its Significant Subsidiaries, in writing to the Administrative
Agent or to any Lender in connection with the negotiation of, or compliance
with, the Loan Documents, and all certificates and documents delivered to the
Administrative Agent and the Lenders pursuant to the terms thereof, taken as a
whole, do not contain as of the date thereof any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading in any material respect. All financial projections, if any, that have
been prepared by the Company and made available to the Administrative Agent or
any Lender, have been prepared in good faith based upon assumptions the Company,
in its exercise of commercially reasonable judgment, believed to be reasonable
(it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the Company’s control,
and that no assurance can be given that the projections will be realized).

6.11.    Securities Activities. Neither the Company nor any of its Significant
Subsidiaries is engaged in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and Margin Stock constitutes less than twenty-five percent (25%) of the value of
those assets of the Company and its Subsidiaries which are subject to any
limitation on sale, pledge, or other restriction hereunder.

6.12.    Material Agreements. Neither the Company nor any of its Significant
Subsidiaries has received written notice that (i) it is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Contractual Obligation to which it is a party or
(ii) any condition exists which, with the giving of notice or the lapse of time
or both, would constitute a default with respect to any such Contractual
Obligation, in the case of each of clauses (i) and (ii), which default or
condition has not been waived and has had, or if not remedied within any
applicable grace period could reasonably be likely to have, a Material Adverse
Effect.

6.13.    Compliance with Laws. The Company and its Significant Subsidiaries are
in compliance with all Requirements of Law applicable to them and their
respective businesses, except where the failure to so comply individually or in
the aggregate could not reasonably be expected to have a Material Adverse
Effect.

6.14.    Assets and Properties. Each of the Company and its Significant
Subsidiaries has good title to all material real and personal properties owned
by it and a valid leasehold interest in all of its material leased assets.

6.15.    Statutory Indebtedness Restrictions. Neither the Company nor any of its
Significant Subsidiaries is subject to regulation under the Federal Power Act,
or the Investment Company Act of 1940, or any other foreign, federal, state or
local statute or regulation which limits its ability to incur indebtedness or
its ability to consummate the transactions contemplated hereby.

6.16.    Environmental Matters.
(i)    The operations of the Company and its Significant Subsidiaries comply in
all material respects with Environmental Requirements of Law.
(ii)    The Company and its Significant Subsidiaries have all material permits,
licenses or other authorizations required under Environmental Requirements of
Law and are in material compliance with such permits.
(iii)    Neither the Company, any of its Significant Subsidiaries nor any of
their respective currently owned or leased property or operations, or, to the
Company’s or any of its Significant Subsidiaries’ knowledge, any of their
respective formerly owned or leased property or operations, are subject to or
the subject of, any pending or threatened investigation known to the Company or
any of its Significant Subsidiaries, any pending or, to the Company’s or any of
its Significant Subsidiaries’ knowledge, threatened judicial or administrative
proceeding, order, judgment, decree, settlement or other agreement respecting:
(A) any material violation of Environmental Requirements of Law; (B) any
material remedial action; or (C) any material claims or liabilities arising from
the Release or threatened Release of a Contaminant into the environment.
(iv)    There is not now, nor to the Company’s or any of its Significant
Subsidiaries’ knowledge has there ever been, on or in the property of the
Company or any of its Significant Subsidiaries any material landfill, waste
pile, underground storage tanks, aboveground storage tanks, surface impoundment
or hazardous waste storage facility, any material polychlorinated biphenyls
(PCBs) used in hydraulic oils, electric transformers or other equipment, or any
material asbestos containing material that is, in any case, reasonably likely to
give rise to any material claim or liability under any Environmental
Requirements of Law.
(v)    To the knowledge of the Company or any of its Significant Subsidiaries,
neither the Company nor any of its Significant Subsidiaries has any material
Contingent Obligation in connection with any Release or threatened Release of a
Contaminant into the environment.
For purposes of this Section 6.16 “material” means any noncompliance or basis
for liability which, individually or in the aggregate, could reasonably be
likely to subject the Company or any of its Significant Subsidiaries to
liability at any time in excess of $35,000,000.

6.17.    Insurance. The Company maintains, and has caused each Significant
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance in such amounts, subject to deductibles and self-insurance
retentions, and covering such properties and risks, as is consistent with sound
business practices.

6.18.    Solvency. After giving effect to (i) the Loans to be made (or, if
applicable, Letters of Credit to be issued) on the Closing Date or such other
date as Loans requested hereunder are made (or Letters of Credit are issued),
(ii) the other transactions contemplated by this Agreement and the other Loan
Documents and (iii) the payment and accrual of all transaction costs with
respect to the foregoing, the Company is, and the Company and its Subsidiaries
taken as a whole are, Solvent.

6.19.    Benefits. Each of the Company and its Significant Subsidiaries will
benefit from the financing arrangement established by this Agreement. The
Administrative Agent and the Lenders have stated and the Company acknowledges
that, but for the agreement by each of the Subsidiary Guarantors to execute and
deliver the Subsidiary Guarantees, any Subsidiary Borrower to assume joint and
several liability for the Obligations to the extent provided in Section 1.4, any
of the Borrowers to guaranty one another’s Obligations to the extent provided in
Article XVI or any other Subsidiary to execute and deliver any Loan Document to
which it is a party, the Administrative Agent and the Lenders would not have
made available the credit facilities established hereby on the terms set forth
herein.

6.20.    Pledge Agreements. Each Pledge Agreement (to the extent then in effect)
is effective to create in favor of the Administrative Agent, for the benefit of
the Holders of Obligations, a legal and valid security interest in the Pledged
Equity that is pledged thereunder.

6.21.    Additional Representations and Warranties of Foreign Subsidiary
Borrowers. In addition to the foregoing representations and warranties made by
the Company on behalf of the Foreign Subsidiary Borrowers, or deemed to be made
by the Foreign Subsidiary Borrowers, each Foreign Subsidiary Borrower further
represents and warrants to the Administrative Agent and the Lenders as follows,
except to the extent agreed by the Administrative Agent and the Lenders and set
forth in the relevant Assumption Letter:
(A)    Filing. To ensure the enforceability or admissibility in evidence of this
Agreement and each other Loan Document to which such Foreign Subsidiary Borrower
is a party in its jurisdiction of organization (“Home Country”), it is not
necessary that this Agreement or any other Loan Document to which such Foreign
Subsidiary Borrower is a party or any other document be filed or recorded with
any court or other authority in its Home Country or that any stamp or similar
tax be paid in respect of this Agreement or any other Loan Document of such
Foreign Subsidiary Borrower. The qualification by any Lender or the
Administrative Agent for admission to do business under the laws of such Foreign
Subsidiary Borrower’s Home Country does not constitute a condition to, and the
failure to so qualify does not affect, the exercise by any Lender or the
Administrative Agent of any right, privilege, or remedy afforded to any Lender
or the Administrative Agent in connection with the Loan Documents to which such
Foreign Subsidiary Borrower is a party or the enforcement of any such right,
privilege, or remedy against such Foreign Subsidiary Borrower. The performance
by any Lender or the Administrative Agent of any action required or permitted
under the Loan Documents will not in any manner that could reasonably be
expected to have a Material Adverse Effect: (i) violate any law or regulation of
such Foreign Subsidiary Borrower’s Home Country or any political subdivision
thereof; (ii) result in any tax or other monetary liability to such party
pursuant to the laws of such Foreign Subsidiary Borrower’s Home Country or
political subdivision or taxing authority thereof (provided, that, should any
such action result in any such tax or other monetary liability to the Lender or
the Administrative Agent, such Foreign Subsidiary Borrower hereby agrees to
indemnify such Lender or the Administrative Agent, as the case may be, against
(x) any such tax or other monetary liability and (y) any increase in any tax or
other monetary liability which results from such action by such Lender or the
Administrative Agent and, to the extent such Foreign Subsidiary Borrower makes
such indemnification, the incurrence of such liability by the Administrative
Agent or any Lender will not constitute a Default); or (iii) violate any rule or
regulation of any federation or organization or similar entity of which the such
Foreign Subsidiary Borrower’s Home Country is a member.
(B)    No Immunity. Neither such Foreign Subsidiary Borrower nor any of its
assets is entitled to immunity from suit, execution, attachment or other legal
process in connection with the enforcement of, or any dispute arising in
connection with, any Loan Document to which it is a party. Such Foreign
Subsidiary Borrower’s execution and delivery of the Loan Documents to which it
is a party constitute, and the exercise of its rights and performance of and
compliance with its obligations under such Loan Documents will constitute,
private and commercial acts done and performed for private and commercial
purposes.

6.22.    Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws, anti-money laundering rules and
regulations, and applicable Sanctions, and the Company, its Subsidiaries and
their respective officers and directors and to the knowledge of the Company its
employees and agents, are in compliance with Anti-Corruption Laws, anti-money
laundering rules and regulations, and applicable Sanctions in all material
respects and, in the case of any Subsidiary Borrower, is not knowingly engaged
in any activity that could reasonably be expected to result in such Borrower
being designated as a Sanctioned Person. None of (a) the Company, any Subsidiary
or to the knowledge of the Company or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Advance or Letter of Credit, use of proceeds or other
transactions contemplated by the Loan Documents will violate any Anti-Corruption
Law, anti-money laundering rules and regulations, or applicable Sanctions.

6.23.    EEA Financial Institutions. Neither any Borrower nor any Subsidiary
Guarantor is an EEA Financial Institution.

6.24.    Plan Assets; Prohibited Transactions. None of the Company or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of
the Plan Asset Regulations), and neither the execution, delivery nor performance
of the Transactions, including the making of any Loan and the issuance of any
Letter of Credit hereunder, will give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code.

ARTICLE VII:     COVENANTS
The Company covenants and agrees on behalf of itself and, to the extent
applicable, its Significant Subsidiaries (and each Subsidiary Borrower shall
also be deemed to so covenant and agree to the extent such covenant relates to
such Subsidiary Borrower and, to the extent applicable, its Subsidiaries) that
so long as any Revolving Loan Commitments are outstanding and thereafter until
payment in full of all of the Obligations (other than contingent indemnity
obligations) and termination of all Letters of Credit (or cash collateralization
thereof in accordance with Section 3.11), unless the Required Lenders shall
otherwise give prior written consent:

7.1.    Reporting. The Company shall (it being agreed that the Company may
furnish or deliver any of the reports or information set forth in this
Section 7.1 in electronic form, including by the concurrent notification and
provision of a link to an Internet website on which such report or information
is posted):
(A)    Financial Reporting. Furnish to the Administrative Agent (unless
furnished in electronic form, with sufficient copies for each of the Lenders,
which copies shall be distributed to the Lenders by the Administrative Agent):
(i)    Quarterly Reports. As soon as practicable, and in any event within fifty
(50) days after the end of each of the Company’s first three fiscal quarters,
the consolidated balance sheet of the Company and its Subsidiaries as at the end
of such period and the related consolidated statements of income and cash flows
of the Company and its Subsidiaries for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter.
(ii)    Annual Reports. As soon as practicable, and in any event within
ninety‑five (95) days after the end of each fiscal year, (1) the consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
year and the related consolidated statements of income, stockholders’ equity and
cash flows of the Company and its Subsidiaries for such fiscal year, and in
comparative form the corresponding figures for the previous fiscal year, and
(2) an audit report on the consolidated financial statements listed in
clause (1) hereof of independent certified public accountants of recognized
national standing, which audit report shall be unqualified and shall state that
such financial statements fairly present, in all material respects, the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated in conformity with generally accepted accounting principles
and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards.
(iii)    Officer’s and Compliance Certificates. Together with each delivery of
any financial statement pursuant to clauses (i) and (ii) of this Section 7.1(A),
commencing with the first such delivery to occur after the Closing Date, (a) an
Officer’s Certificate of the Company, substantially in the form of Exhibit G
attached hereto and made a part hereof, stating that (x) as of the date of such
Officer’s Certificate no Default or Unmatured Default exists, or if any Default
or Unmatured Default exists, stating the nature and status thereof and (y) the
Company, the Company’s chief executive officer, and the Company’s chief
financial officer are in compliance with all requirements of Section 302 and
Section 906 of the Sarbanes-Oxley Act of 2002 and all rules and regulations
related thereto (or such other officers as may be required from time to time
thereunder), and (b) a compliance certificate, substantially in the form of
Exhibit H attached hereto and made a part hereof, signed by the Company’s chief
financial officer, treasurer or assistant treasurer, demonstrating compliance
with the provisions of Sections 7.2(I) and 7.4 and identifying the Material
Subsidiaries of the Company at such time, all in accordance with Agreement
Accounting Principles, and, in the case of any compliance certificate delivered
with the quarterly financial statements required by Section 7.1(A)(i) above,
certifying that such financial statements fairly present, in all material
respects, the consolidated financial position of the Company and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in accordance with generally accepted
accounting principles as in effect at such time, subject to normal year-end
audit adjustments and the absence of footnotes.
(iv)    Certification Regarding Non-Supporting Subsidiaries. Together with each
delivery of any financial statement pursuant to clauses (i) and (ii) of this
Section 7.1(A) (the “Applicable Financials”), commencing with the first such
delivery to occur after the Closing Date, a certificate, in form and substance
satisfactory to the Administrative Agent (it being acknowledged and agreed that
the form of the certificate delivered by the Company pursuant to 5.1(11) on the
Closing Date is satisfactory to the Administrative Agent), signed by the chief
financial officer, treasurer or assistant treasurer of the Company (such
certificate, the “Non-Supporting Subsidiary Certificate”), (A) setting forth, as
of the end of the fiscal quarter of the Company reflected in such Applicable
Financials, (i) the total assets of all Non-Supporting Subsidiaries as a
percentage of the Company’s Consolidated Assets (such percentage, the
“Non-Supporting Assets Percentage”), determined as of the end of the fiscal
quarter of the Company reflected in such Applicable Financials, and (ii) the
total sales of all Non-Supporting Subsidiaries as a percentage of the Company’s
Consolidated Sales (such percentage, the “Non-Supporting Sales Percentage”),
determined as of the end of the fiscal quarter of the Company reflected in such
Applicable Financials (it being understood and agreed, however, that, in making
such determination, total assets and total sales of each Non-Supporting
Subsidiary shall be determined only by reference to the total assets and total
sales of such Non-Supporting Subsidiary (and not on a consolidated basis for
such Non-Supporting Subsidiary) and shall exclude all offsetting debits and
credits between such Non-Supporting Subsidiary and its respective consolidated
Subsidiaries and all equity investments in such consolidated Subsidiaries), and
(B) stating (i) whether the Non-Supporting Assets Percentage exceeds 30% and, if
so, providing the exact amount of such excess (the “Non-Supporting Assets Excess
Percentage”) and (ii) whether the Non-Supporting Sales Percentage exceeds 30%
and, if so, providing the exact amount of such excess (the “Non-Supporting Sales
Excess Percentage”).
(B)    Notice of Default. Promptly upon an Authorized Officer of the Company
obtaining knowledge (i) of any condition or event which constitutes a Default or
Unmatured Default, or becoming aware that any Lender or Administrative Agent has
given any written notice to the Company with respect to a claimed Default or
Unmatured Default under this Agreement, or (ii) that any Person has given any
written notice to the Company or any Significant Subsidiary or taken any other
action with respect to a claimed default or event or condition of the type
referred to in Section 8.1(E), the Company shall deliver to the Administrative
Agent and the Lenders an Officer’s Certificate specifying (a) the nature and
period of existence of any such claimed default, Default, Unmatured Default,
condition or event, (b) the notice given or action taken by such Person in
connection therewith and (c) what action the Company has taken, is taking and
proposes to take with respect thereto.
(C)    Lawsuits. (i)  Promptly upon an Authorized Officer of the Company
obtaining knowledge of the institution of, or written threat of, any action,
suit, proceeding or arbitration, by or before any Governmental Authority,
against or affecting the Company or any of its Significant Subsidiaries or any
property of the Company or any of its Significant Subsidiaries not previously
disclosed pursuant to Section 6.7, which action, suit, proceeding or arbitration
(or in the case of multiple actions, suits, proceedings or arbitrations arising
out of the same general allegations or circumstances, which actions, suits
proceedings or arbitrations), if adversely determined, could reasonably be
expected to expose the Company or any of its Significant Subsidiaries to
liability in an amount aggregating $35,000,000 or more (exclusive of claims
covered by insurance policies of the Company or any of its Significant
Subsidiaries unless the insurers of such claims have disclaimed coverage or
reserved the right to disclaim coverage on such claims and exclusive of claims
covered by the indemnity of a financially responsible indemnitor in favor of the
Company or any of its Significant Subsidiaries unless the indemnitor has
disclaimed or reserved the right to disclaim coverage thereof), give written
notice thereof to the Administrative Agent and the Lenders and provide such
other information as may be reasonably available to enable each Lender to
evaluate such matters; and (ii) in addition to the requirements set forth in
clause (i) of this Section 7.1(C), upon request of the Administrative Agent or
the Required Lenders, promptly give written notice of the status of any action,
suit, proceeding or arbitration covered by a report delivered pursuant to
clause (i) above and provide such other information as may be reasonably
available to it that would not jeopardize any attorney-client privilege by
disclosure to the Lenders to enable each Lender and the Administrative Agent and
its counsel to evaluate such matters.
(D)    ERISA Notices. Deliver or cause to be delivered to the Administrative
Agent, at the Company’s expense, the following information and notices as soon
as reasonably possible and in any event:
(i)    within ten (10) Business Days after any Authorized Officer of the Company
knows or should have known that a Termination Event has occurred, or is
reasonably expected to occur, which, individually or in the aggregate, could
reasonably be expected to subject the Company or any of its Significant
Subsidiaries to liability in excess of $35,000,000, a written statement of the
chief financial officer, treasurer or assistant treasurer of the Company
describing such Termination Event and the action, if any, which the member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, and when known, any action taken or threatened by the IRS, DOL or PBGC
with respect thereto;
(ii)    within ten (10) Business Days after an Authorized Officer of the Company
knows or should have known of the filing (or intent to file) with the IRS of an
application under Section 412(c) of the Code for the waiver of the minimum
funding standard in respect of any Benefit Plan on account of a substantial
business hardship, a copy of such application and thereafter all communications
received by the Company or a member of the Controlled Group with respect to such
application within ten (10) Business Days such communication is received; and
(iii)    within ten (10) Business Days after an Authorized Officer of the
Company knows or should have known that (a) a Multiemployer Plan has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter, in each case, if such
termination could reasonably be expected, individually or in the aggregate, to
subject the Company or any of its Significant Subsidiaries to liability in
excess of $35,000,000.
(E)    Other Reports. Deliver or cause to be delivered to the Administrative
Agent and the Lenders copies of (i) all financial statements, reports and
notices, if any, sent by the Company to its securities holders or filed with the
Commission by the Company, and (ii) all notifications received from the
Commission by the Company or its Subsidiaries pursuant to the Securities
Exchange Act and the rules promulgated thereunder. The Company shall include the
Administrative Agent and the Lenders on its standard distribution lists for all
press releases made available generally by the Company to the public concerning
material developments in the business of the Company and its Subsidiaries, taken
as a whole.
(F)    Environmental Notices. As soon as possible and in any event within thirty
(30) days after receipt by the Company or any of its Significant Subsidiaries,
deliver to the Administrative Agent a copy of (i) any written notice or claim to
the effect that the Company or any of its Significant Subsidiaries is or may be
liable to any Person as a result of the Release by the Company, any of its
Significant Subsidiaries, or any other Person of any Contaminant into the
environment, and (ii) any written notice alleging any violation of any
Environmental Requirements of Law by the Company or any of its Significant
Subsidiaries if, in either case, such notice or claim relates to an event which
could reasonably be expected to subject the Company or any of its Significant
Subsidiaries to liability individually or in the aggregate in excess of
$35,000,000.
(G)    Other Information. Promptly upon receiving a request therefor from the
Administrative Agent or any Lender, prepare and deliver to the Administrative
Agent and the Lenders (i) such other information with respect to the Company or
any of its Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent or any Lender (including, without limitation, computations
in a form reasonably acceptable to the Administrative Agent (including
certification thereof if reasonably requested by the Administrative Agent)
supporting pro forma covenant compliance required under the terms of this
Agreement) and (ii) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation.
Documents required to be delivered pursuant to Section 7.1(A)(i) or (ii) or
Section 7.1(E)(i) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which such
materials are publicly available as posted on the Electronic Data Gathering,
Analysis and Retrieval system (EDGAR); or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether made available by the Administrative
Agent); provided that: (A) upon written request by the Administrative Agent (or
any Lender through the Administrative Agent) to the Company, the Company shall
deliver paper copies of such documents to the Administrative Agent or such
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (B) the Company shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such document to it and maintaining its copies of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the compliance certificates required by
Section 7.1(A)(iii) to the Administrative Agent, which may be delivered via
e-mail in .pdf format.

7.2.    Affirmative Covenants.
(A)    Corporate Existence, Etc. Except as permitted pursuant to Section 7.3(G),
the Company shall, and shall cause each of its Significant Subsidiaries to, at
all times maintain its valid existence and (to the extent such concept applies
to such entity) good standing status as a corporation, partnership, limited
liability company or analogous foreign entity in its jurisdiction of
incorporation or organization, as the case may be, and preserve and keep, or
cause to be preserved and kept, in full force and effect its rights and
franchises material to its businesses.
(B)    Corporate Powers; Conduct of Business. The Company shall, and shall cause
each of its Significant Subsidiaries to, qualify and remain qualified to do
business in each jurisdiction in which the nature of its business requires it to
be so qualified and where the failure to be so qualified will have or could
reasonably be expected to have a Material Adverse Effect.
(C)    Compliance with Laws, Etc. The Company shall, and shall cause its
Significant Subsidiaries to, (a) comply with all Requirements of Law (including,
without limitation, Section 302 and Section 906 of the Sarbanes-Oxley Act of
2002 and any Environmental Requirements of Law) affecting such Person or the
business, properties, assets or operations of such Person and (b) obtain as
needed all permits necessary for its operations and maintain such permits in
good standing, unless failure to comply with such Requirements of Law or to
obtain or maintain such permits could not reasonably be expected to have a
Material Adverse Effect.
(D)    Payment of Taxes and Claims; Tax Consolidation. The Company shall pay,
and cause each of its Significant Subsidiaries to pay, all material taxes,
assessments and other governmental charges imposed upon it or on any of its
properties or assets or in respect of any of its franchises, business, income or
property before any penalty accrues thereon; provided however that no such
taxes, assessments and governmental charges need be paid if being contested in
good faith by appropriate proceedings diligently instituted and conducted and if
such reserve or other appropriate provision, if any, as shall be required in
conformity with generally accepted accounting principles as in effect from time
to time shall have been made therefor or if the failure to pay such taxes,
assessments and governmental charges could not reasonably be expected to have a
Material Adverse Effect.
(E)    Insurance. The Company shall maintain for itself and its Significant
Subsidiaries, or shall cause each of its Significant Subsidiaries to maintain in
full force and effect, insurance in such amounts, subject to deductibles and
self-insurance retentions, and covering such properties and risks, as is
consistent with sound business practices.
(F)    Inspection of Property; Books and Records; Discussions. The Company shall
permit and cause each of the Company’s Significant Subsidiaries to permit, any
authorized representative(s) designated by the Administrative Agent or any
Lender to visit and inspect any of the properties of the Company or any of its
Significant Subsidiaries, to examine, audit, check and make copies of their
respective financial and accounting records, books, journals, orders, receipts
and any correspondence and other data relating to their respective businesses or
the transactions contemplated hereby (including, without limitation, in
connection with environmental compliance, hazard or liability), and to discuss
their affairs, finances and accounts with their officers, all upon reasonable
notice and at such reasonable times during normal business hours and at the sole
expense of the inspecting Administrative Agent or Lender, as the case may be;
provided, that for so long as no Default has occurred and is continuing, the
Administrative Agent and each Lender shall only be entitled to one such
inspection and visitation by its respective financial institution in any
consecutive twelve-month period (it being understood and agreed that after the
occurrence and during the continuance of a Default the number of such
inspections shall not be limited and any such inspection shall be at the sole
expense of the Company). The Company shall keep and maintain, in all material
respects, proper books of record and account on a consolidated basis in which
entries in conformity with generally accepted accounting principles as in effect
from time to time shall be made of all dealings and transactions in relation to
their respective businesses and activities and, if different, documentation to
support adjustments to conform to Agreement Accounting Principles.
(G)    Maintenance of Property. The Company shall cause all material property
used in the conduct of its business to be maintained and kept in adequate
condition, repair and working order and supplied with all necessary equipment
and shall cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Company may
be necessary so that the business carried on in connection therewith may be
properly conducted at all times, except to the extent that the failure to so
maintain such property or make such repairs, renewals, replacements, betterments
or improvements could not reasonably be expected to have a Material Adverse
Effect; provided, however, that, subject to the other terms of this Agreement,
nothing in this Section 7.2(G) shall prevent the Company from discontinuing the
operation or maintenance of any of such property if such discontinuance is, in
the judgment of the Company, desirable in the conduct of its business.
(H)    Use of Proceeds. The Company shall use the proceeds of the Revolving
Loans for general corporate purposes of the Company and its Subsidiaries
(including, without limitation, to consummate Permitted Acquisitions). No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X. No
Borrower will request any Advance or Letter of Credit, and no Borrower shall
use, and the Company shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Advance or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or any
anti-money laundering rules and regulations, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, the United Kingdom or in a
European Union member state or (iii) in any manner that would result in the
violation of any Sanctions.
(I)    Guaranty Documentation from Subsidiaries. In addition to executing and
delivering the Company Guaranty as and when required by Section 5.3 and causing
each Material Domestic Subsidiary as of the Closing Date, each Material Foreign
Subsidiary that is a Special Foreign Subsidiary to execute and deliver a
Subsidiary Guaranty on the Closing Date as required by Section 5.1, the Company
(a) (i) will cause each Subsidiary that becomes a Material Domestic Subsidiary
or a Material Foreign Subsidiary that is a Special Foreign Subsidiary after the
Closing Date (whether by virtue of the consummation of a Permitted Acquisition,
a sale, lease, conveyance, disposition or other transfer of any assets,
contributions to capital, additional Investments in such Subsidiary, any
corporate reorganization or otherwise), to execute and deliver to the
Administrative Agent, as promptly as possible but in any event within sixty
(60) days after becoming a Material Domestic Subsidiary or a Material Foreign
Subsidiary that is a Special Foreign Subsidiary an executed supplement to become
a Subsidiary Guarantor under the Subsidiary Guaranty in the form of Annex I to
Exhibit I attached hereto (whereupon such Subsidiary shall become a “Subsidiary
Guarantor” under such Subsidiary Guaranty and this Agreement) or, in the case of
a guaranty by any Special Foreign Subsidiary, such form of guaranty as may be
enforceable under the laws of its jurisdiction of organization in the
determination of the Administrative Agent and its counsel, and (ii) may, at its
election, cause any other Subsidiary after the Closing Date, to execute and
deliver to the Administrative Agent at any time an executed supplement to become
a Subsidiary Guarantor under the Subsidiary Guaranty in the form of Annex I to
Exhibit I attached hereto (whereupon such Subsidiary shall become a “Subsidiary
Guarantor” under such Subsidiary Guaranty and this Agreement) or, in the case of
a guaranty by any Special Foreign Subsidiary, such form of guaranty as may be
enforceable under the laws of its jurisdiction of organization in the
determination of the Administrative Agent and its counsel, and (b) shall deliver
and/or cause each such Subsidiary to deliver resolutions, officer’s
certificates, opinions of counsel and such other authorizing documentation as
the Administrative Agent may reasonably request in connection with clause (a),
all in form and substance reasonably satisfactory to the Administrative Agent.
(J)    Members of Supporting Group.
(i)    If any Non-Supporting Subsidiary Certificate delivered by the Company
pursuant to the requirements of Section 7.1(A)(iv) demonstrates a Non-Supporting
Assets Excess Percentage and/or a Non-Supporting Sales Excess Percentage, then,
as promptly as possible but in any event within thirty (30) days (or such later
date as is agreed to by the Administrative Agent in its reasonable discretion),
the Company shall cause (a) Subsidiaries not then Subsidiary Guarantors to
become Subsidiary Guarantors and/or (b) Subsidiaries not then Pledged
Subsidiaries to become Pledged Subsidiaries, in each case to eliminate such
Non-Supporting Assets Excess Percentage and/or such Non-Supporting Sales Excess
Percentage, as applicable, and the Company shall provide the relevant financial
data and calculations demonstrating such elimination by reference to the
Applicable Financials to which such Non-Supporting Subsidiary Certificate
relates, all in form and substance reasonably satisfactory to the Administrative
Agent. Any Subsidiary Guaranty (or supplement to an existing Subsidiary
Guaranty) entered into by a Subsidiary pursuant to this clause (i) shall be in
accordance with the terms of Section 7.2(I) (other than the sixty (60) day time
period) and shall be accompanied by the deliveries contemplated thereby. Any
Pledge Agreement (or supplement to an existing Pledge Agreement) entered into by
a Subsidiary pursuant to this clause (i) shall be accompanied by deliveries
analogous to those contemplated by clause (b) of Section 7.2(I).
(ii)    To the extent that the Company seeks to sell, transfer or otherwise
dispose of the Equity Interests and/or assets of a Subsidiary Guarantor and/or a
Pledged Subsidiary pursuant to a transaction permitted by this Agreement, the
Administrative Agent shall have the authority to release such Subsidiary
Guarantor from its obligations under the relevant Subsidiary Guaranty and/or
release the Pledged Equity of such Pledged Subsidiary, all in accordance with
Section 11.15(B) and/or 11.16(B), as applicable, so long as, prior to any such
release, the Company demonstrates to the Administrative Agent’s reasonable
satisfaction that no Non-Supporting Assets Excess Percentage or Non-Supporting
Sales Excess Percentage would exist after giving pro forma effect to any such
sale, transfer or other disposition, all by reference to the most recently
delivered Applicable Financials; provided that, if a Non-Supporting Assets
Excess Percentage or a Non-Supporting Sales Excess Percentage would exist, then,
as promptly as possible but in any event within thirty (30) days (or such later
date as is agreed to by the Administrative Agent in its reasonable discretion),
the Company shall cause (a) Subsidiaries not then Subsidiary Guarantors to
become Subsidiary Guarantors and/or (b) Subsidiaries not then Pledged
Subsidiaries to become Pledged Subsidiaries, in each case to eliminate such
Non-Supporting Assets Excess Percentage and/or such Non-Supporting Sales Excess
Percentage, as applicable, and the Company shall provide the relevant financial
data and calculations demonstrating such elimination in form and substance
reasonably satisfactory to the Administrative Agent.
(iii)    In connection with the addition of any new Subsidiary Guarantor or
Pledged Subsidiary pursuant to this Section 7.2(J), in each case the Company
shall deliver and/or cause to be delivered resolutions, officer’s certificates,
opinions of counsel and such other authorizing documentation as the
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent, and including such legal
opinions as may be reasonably requested by any Lender in accordance with
then-prevailing market practice.
(K)    Post-Closing Matters. On or prior to the date that is sixty (60) days
following the Closing Date (or such later date as may be agreed upon by the
Administrative Agent in its sole discretion), the Company shall deliver to the
Administrative Agent (i) a duly executed reaffirmation, or amendment and
restatement (as determined to be appropriate by the Company and the
Administrative Agent after consultation with their respective counsels), of the
Second Amended and Restated Pledge Agreement, in form and substance satisfactory
to the Administrative Agent, governed by the laws of France with respect to the
pledge of 65% of the voting Equity Interests (and 100% of the non-voting Equity
Interests, if any) of Steelcase Holding SAS, (ii) the written opinion with
respect thereto of French counsel to Steelcase Holding SAS, addressed to the
Administrative Agent and the Lenders and in form and substance satisfactory to
the Administrative Agent and its counsel, and (iii) such other instruments,
documents, agreements or certificates as the Administrative Agent may request in
connection with the foregoing, each in form and substance satisfactory to the
Administrative Agent.

7.3.    Negative Covenants.
(A)    Indebtedness of Non-Guarantor Subsidiaries. The Company shall not permit
any Non-Guarantor Subsidiary to directly or indirectly create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
(i)    Permitted Existing Non-Guarantor Subsidiary Indebtedness and Permitted
Refinancing Indebtedness with respect thereto;
(ii)    Indebtedness of Dealer Subsidiaries incurred solely for working capital
purposes; provided that the aggregate outstanding amount of all such
Indebtedness shall not exceed $125,000,000 at any time; and
(iii)    other Indebtedness in addition to that referred to elsewhere in this
Section 7.3(A) incurred by the Non-Guarantor Subsidiaries in an aggregate
outstanding principal amount not to exceed $40,000,000 at any time.
(B)    Asset Sales. Neither the Company nor any of its Subsidiaries shall
consummate any Asset Sale after the Closing Date (which, for purposes of
clarification, shall not include any sales of the type specifically excluded in
the definition of “Asset Sales”) other than (x) Asset Sales set forth on
Schedule 7.3(B), with an aggregate estimated fair market value of approximately
$70,000,000 and (y) any other Asset Sale which (i) when combined with all such
other Asset Sales (each such Asset Sale being valued at fair market value)
during the then current fiscal year, represents the disposition of assets with
an aggregate fair market value not greater than fifteen percent (15%) of the
aggregate book value of the Company’s Consolidated Assets as of the end of the
fiscal year ending February 22, 2019, and (ii) when combined with all such other
Asset Sales (each such Asset Sale being valued at book value) during the period
from the Closing Date to the date of such proposed transaction, represents the
disposition of not greater than forty percent (40%) of the Company’s
Consolidated Assets as of the end of the fiscal year ending February 22, 2019.
(C)    Liens. Neither the Company nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:
(i)    Liens created by the Loan Documents or otherwise securing the
Obligations;
(ii)    Liens on assets of the Company and its Subsidiaries as of the Closing
Date identified as such on Schedule 7.3(C)(ii) to this Agreement (excluding
Liens relating to existing corporate aircraft but including, without limitation,
construction projects and improvements, as more specifically described on
Schedule 7.3(C)(ii));
(iii)    Customary Permitted Liens;
(iv)    (a) Liens on corporate aircraft owned by the Company or any of its
Subsidiaries securing Indebtedness incurred by the Company or any of its
Subsidiaries to finance such specified aircraft in an aggregate principal amount
not to exceed $70,000,000 at any time and (b) purchase money Liens (including
the interest of a lessor under a Capitalized Lease and Liens to which any
property is subject at the time of the acquisition thereof) securing
Indebtedness incurred by the Company or any of its Subsidiaries to finance the
acquisition of other assets used in its business in an aggregate outstanding
principal amount not to exceed $25,000,000 at any time; provided that, such
purchase money Liens shall not apply to any property of the Company or its
Subsidiaries other than that acquired;
(v)    Liens securing indebtedness or any liability of a Subsidiary of the
Company owing to the Company; provided that in respect of a Non-Guarantor
Subsidiary, any Investment represented by such indebtedness or liability is
permitted under Section 7.3(D)(v);
(vi)    Liens on Receivables and Related Security securing a Permitted
Receivables Financing;
(vii)    Liens securing obligations of the Company or its Subsidiaries (whether
such obligations are absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired and including all renewals, extensions
and modifications thereof and substitutions therefor) under any Hedging
Arrangements permitted hereunder to the extent the collateral delivered for such
obligations does not exceed $20,000,000 at any time;
(viii)    Liens existing on property or assets of a Person which becomes a
Subsidiary of the Company after the Closing Date pursuant to a Permitted
Acquisition; provided that (a) such Liens existed at the time such Person became
a Subsidiary and were not created in anticipation of becoming a Subsidiary,
(b) any such Lien does not encumber any property or assets other than property
which is, or assets that are, encumbered at the time such Person becomes a
Subsidiary (other than additions thereto and property or assets in replacement
or substitution thereof) and (c) within ninety (90) days following such
Permitted Acquisition, the Indebtedness secured by such Liens is either
refinanced on an unsecured basis or otherwise repaid in full and such Liens are
released and terminated;
(ix)    Liens on assets of any Dealer Subsidiary securing working capital
Indebtedness of such Dealer Subsidiary permitted under Section 7.3(A)(ii);
provided that such Liens only extend to the assets of such Dealer Subsidiary and
not to the assets of the Company or any other Subsidiary;
(x)    any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any Lien referred to in the foregoing
clauses (i) through (ix) to the extent that the principal amount of the
indebtedness secured thereby does not exceed the principal amount of the
indebtedness secured by the original Lien and provided that such extension,
renewal or replacement shall be limited to the property which was the subject of
the original Lien or any similar property exchanged contemporaneously or, in the
case of a like-kind exchange, within 180 days therefor; provided, however, that
any extension, renewal or replacement of any Liens described in the preceding
clause (viii) shall continue to be subject to the limitations set forth therein
as if such extended, renewed or replaced Liens arose on the date of the relevant
Permitted Acquisition;
(xi)    Liens, if any, in connection with a sale-leaseback transaction that is
otherwise permitted hereunder; and
(xii)    other Liens securing Indebtedness not to exceed $75,000,000 in the
aggregate at any time (provided that the amount of Indebtedness of the Company
or any of its Domestic Subsidiaries which may be secured in reliance on this
clause (xii) shall not exceed $30,000,000 in the aggregate at any time).
In addition, neither the Company nor any of its Subsidiaries shall, after the
Closing Date, become a party to any agreement, note, indenture or other
instrument (including any agreement that replaces, refinances, amends or
otherwise modifies any agreement, note, indenture or other instrument), or take
any other action, which would prohibit the creation of a Lien on any of its
properties or other assets in favor of the Administrative Agent for the benefit
of itself and the Lenders, as collateral for the Obligations provided, that:
(a)
any agreement, note, indenture or other instrument in connection with permitted
Indebtedness secured by Liens of the type described in Section 7.3(C)(iv), (ix)
or (x) (including Capitalized Leases and sale-leaseback transactions) for which
the related Liens are permitted hereunder may prohibit the creation of a Lien in
favor of the Administrative Agent for the benefit of itself and the other
Holders of Obligations on the items of property purchased or financed or subject
to such Capitalized Lease or sale-leaseback transaction;

(b)
the documents evidencing a Permitted Receivables Financing may prohibit the
creation of a Lien in favor of the Administrative Agent for the benefit of
itself and the other Holders of Obligations with respect to the Receivables and
Related Security of the Company and/or its Subsidiaries to the extent
transferred to an SPV or other Person in connection therewith (other than with
respect to the right, title and interest of the Company and/or its Subsidiaries
in and to (1) the equity of such SPV or (2) any subordinated note owing from
such SPV to the Company evidencing a portion of the purchase price of the
Receivables and Related Security);

(c)
any agreement, note, indenture or other instrument in connection with
Indebtedness of the type described in Section 7.3(C)(viii) may prohibit the
creation of a Lien in favor of the Administrative Agent for the benefit of
itself and the other Holders of Obligations for only so long as the related
Liens are permitted to remain outstanding pursuant to such Section;

(d)
the Senior Note Indenture (or any replacement, renewal, refinancing or extension
thereof) may continue to prohibit the creation of a Lien in favor of the
Administrative Agent for the benefit of itself and the Holders of Obligations on
certain fixed assets, equity interests and indebtedness of the Company’s
“Restricted Subsidiaries” (as defined therein), but solely to the extent so
provided in such Senior Note Indenture as in effect on the Closing Date, unless
the holders of the Senior Notes shall be provided with an equal and ratable
Lien; and

(e)
any other Equal and Ratable Debt permitted hereunder (other than the Senior
Notes) may prohibit the creation of a Lien in favor of the Administrative Agent
for the benefit of itself and the Holders of Obligations on assets of the
Company and its Subsidiaries unless the holders of such Indebtedness shall be
provided with an equal and ratable Lien.

(D)    Investments. Neither the Company nor any of its Significant Subsidiaries
shall directly or indirectly make or own any Investment except:
(i)    Investments in accordance with the Investment Policy;
(ii)    Investments consisting of Cash Equivalents;
(iii)    Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(iv)    Investments consisting of deposit accounts maintained by the Company and
its Subsidiaries;
(v)    Investments by the Company in or to any Subsidiary or by any Subsidiary
in or to the Company or any other Subsidiary;
(vi)    Investments constituting Permitted Acquisitions;
(vii)    Investments comprised of capital contributions (whether in the form of
cash, a note or other assets) to an SPV or other Subsidiary or otherwise
resulting from transfers of assets permitted hereunder to such SPV or other
Subsidiary, in either case, in connection with a Permitted Receivables
Financing; and
(viii)    Investments in addition to those referred to elsewhere in this
Section 7.3(D) (which, for informational purposes, are in amount equal to
$59,840,628, as more specifically described on Schedule 7.3(D)(viii) hereto) in
an aggregate amount not to exceed, at any time, $59,840,628 plus ten percent
(10%) of the Company’s Consolidated Assets as of the relevant date of
determination.
(E)    Permitted Acquisitions. Neither the Company nor any of its Subsidiaries
shall make any Acquisitions, other than Acquisitions meeting the following
requirements or otherwise approved by the Required Lenders (each such
Acquisition constituting a “Permitted Acquisition”):
(i)    no Default or Unmatured Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith;
(ii)    the purchase is consummated pursuant to a negotiated acquisition
agreement on a non-hostile basis;
(iii)    with respect to each such Acquisition in respect of which the Company
or any of its Subsidiaries will incur or become liable for Indebtedness in
excess of $75,000,000 (including the incurrence or assumption of any
Indebtedness in connection therewith and transaction-related contractual
payments to the extent that the liability for, and the amount of, such payments
are established at the time the Acquisition is consummated), the Company shall
be in compliance (after giving effect to such Acquisition and the incurrence of
any Indebtedness permitted hereunder in connection therewith, on a pro forma
basis, but without giving effect to any projected synergies resulting from such
Acquisition (except to the extent expressly permitted to be added back to EBIT
pursuant to clause (i) of the definition of Adjusted EBITDA), as if the
Acquisition and such incurrence of Indebtedness had occurred on the first day of
the four fiscal quarter period ending on the last day of the Company’s most
recently completed fiscal quarter for which financial statements are publicly
available) with the financial covenants in Section 7.4 (including, for the
avoidance of doubt, the Temporary Leverage Ratio Step Up if the Company has
exercised, or has indicated that it will exercise, the Temporary Leverage Ratio
Step Up in connection with such Acquisition);
(iv)    in the case of an Acquisition of Equity Interests of an entity, the
acquired entity shall be (a) a Subsidiary of the Company or (b) merged with and
into the Company or any Subsidiary substantially concurrently with such
Acquisition, with the Company or such Subsidiary being the surviving corporation
with voting control following such merger.
(F)    Transactions with Affiliates. Neither the Company nor any of its
Significant Subsidiaries shall directly or indirectly enter into or permit to
exist any transaction (including, without limitation, the purchase, sale, lease
or exchange of any property or the rendering of any service) with any Affiliate
of the Company or its Significant Subsidiaries, on terms that are less favorable
to the Company or any of its Significant Subsidiaries, as applicable, than those
that might be obtained in an arm’s length transaction at the time from Persons
who are not such an Affiliate, except for (i) intercompany transactions and
Investments permitted hereunder to the extent such transactions occur in the
ordinary course of business and pursuant to the reasonable requirements of the
Company’s or its Significant Subsidiaries’ business, (ii) other transactions
between the Company or any of its Significant Subsidiaries, on the one hand, and
any SPV or other Subsidiary, on the other hand, in connection with a Permitted
Receivables Financing and (iii) other transactions between the Company or any of
its Significant Subsidiaries, on the one hand, and any Affiliate, on the other
hand, with respect to the sale or use of goods or services and entered into in
the ordinary course of business for consideration consisting of, at a minimum,
full reimbursement of costs to the Company or any applicable Significant
Subsidiary, as the case may be.
(G)    Restriction on Fundamental Changes. Neither the Company nor any of its
Significant Subsidiaries shall enter into any merger or consolidation, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution), or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or substantially all of the Company’s consolidated
business or property, whether now or hereafter acquired, except (i) transactions
permitted under Sections 7.3(B), 7.3(D) or 7.3(E) and, (ii) any Subsidiary or
Affiliate of the Company may be merged into, or consolidated with, the Company
or any Subsidiary of the Company so long as no Default or Unmatured Default is
then continuing or would result therefrom and (iii) any Person may be merged
into or consolidated with, or liquidated, wound-up or dissolved into the Company
or any Subsidiary of the Company so long as no Default or Unmatured Default is
then continuing or would result therefrom; provided, however, that with respect
to the foregoing clauses (ii) and (iii) and without limiting the provisions of
Section 7.3(E)(iv), in the case of any merger with or into, consolidation with
or liquidation, winding-up or dissolution into (x) the Company, the Company
shall be the surviving corporation, (y) any Subsidiary Borrower, such Subsidiary
Borrower shall be the surviving entity or (z) any Subsidiary Guarantor, such
Subsidiary Guarantor shall be the surviving entity.
(H)    Margin Regulations. Neither the Company nor any of its Significant
Subsidiaries shall use all or any portion of the proceeds of any credit extended
under this Agreement to purchase or carry Margin Stock.
(I)    Restricted Payments. The Company will not, and will not permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, except (a) the Company may declare and pay dividends
with respect to its Equity Interests payable solely in additional shares of its
common stock, (b) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests, (c) the Company may declare and make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Company and its
Subsidiaries and (d) the Company and its Subsidiaries may declare any other
Restricted Payment; provided that the Company and its Subsidiaries may only make
any such Restricted Payment in reliance on this clause (d) so long as no Default
and no Unmatured Default has occurred and is continuing prior to making such
Restricted Payment or would arise after giving effect (including pro forma
effect) thereto.
(J)    Subsidiary Covenants. The Company will not, and will not permit any
Significant Subsidiary to, create or otherwise cause to become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to pay dividends or make any other distribution in respect of its
ownership interests or pay any Indebtedness or other Obligation owed to any
Borrower or any member of the Obligor Group, make loans or advances or other
Investments in any Borrower or any member of the Obligor Group, or sell,
transfer or otherwise convey any of its property to any Borrower or any member
of the Obligor Group other than pursuant to (i) applicable law, (ii) this
Agreement or the other Loan Documents, (iii) restrictions imposed by the holder
of a Lien permitted by Section 7.3(C), (iv) restrictions imposed in a joint
venture agreement on the ability of any Subsidiary to pay dividends or make any
other distribution in respect of its ownership interests, the removal of which
requires the consent of one or more of the joint venture partners or the joint
venture’s board of directors (but not the consent of any third parties),
(v) customary non-assignment provisions in Contractual Obligations entered into
in the ordinary course of business to the extent such provisions restrict the
transfer or assignment of such agreement and (vi) customary restrictions on a
Subsidiary party to a Permitted Receivables Financing that restrict the transfer
of such Subsidiary’s interest in Receivables and Related Security.
(K)    Hedging Arrangements. The Company shall not and shall not permit any of
its Significant Subsidiaries to enter into any Hedging Arrangement, other than
Hedging Arrangements entered into by the Company or such Significant Subsidiary
pursuant to which the Company or such Significant Subsidiary has, in its
commercially reasonable judgment, hedged its interest rate, foreign currency or
commodity exposure and which are non-speculative in nature.

7.4.    Financial Covenants. The Company shall comply with the following:
(A)    Maximum Leverage Ratio. The Company shall not permit the ratio (the
“Leverage Ratio”) of (i) (a) Indebtedness of the Company and its Subsidiaries
calculated on a consolidated basis minus (b) Unrestricted Cash as of the end of
the applicable fiscal quarter to (ii) Adjusted EBITDA to be greater than 3.50 to
1.00 as of the end of each fiscal quarter of the Company; provided, that the
Company may elect to increase the maximum Leverage Ratio permitted under this
Section 7.4(A) to 4.00 to 1.00 for a period of four consecutive fiscal quarters
(any such four fiscal quarter period, a “Covenant Adjustment Period”) in
connection with a Permitted Acquisition occurring during the first of such four
fiscal quarters if the aggregate consideration paid or to be paid in respect of
such Permitted Acquisition exceeds $35,000,000 (any such increase, an “Temporary
Leverage Ratio Step Up”); provided that, there shall be at least two full fiscal
quarters between any two Covenant Adjustment Periods.
The Leverage Ratio shall be calculated, upon relevant financial statements
becoming publicly available, as of the last day of each fiscal quarter of the
Company based upon (a) for Indebtedness, Indebtedness as of the last day of the
relevant fiscal quarter, (b) for Unrestricted Cash, Unrestricted Cash as of the
last day of the relevant fiscal quarter and (c) for Adjusted EBITDA, the actual
amount for the four (4) most recently completed fiscal quarters (including the
relevant fiscal quarter); provided that, in determining Indebtedness and
Unrestricted Cash, to the extent reflected in the consolidated results or
condition of the Company or any Subsidiary, the Non-Owned Percentage of
Indebtedness and/or Unrestricted Cash of any consolidated Subsidiary shall be
reversed and excluded therefrom.
(B)    Interest Coverage Ratio. The Company shall not permit the ratio (the
“Interest Coverage Ratio”) of (i) Adjusted EBITDA to (ii) Interest Expense to be
less than 3.00 to 1.00 as of the end of each fiscal quarter of the Company.
The Interest Coverage Ratio shall be calculated, upon relevant financial
statements becoming publicly available, as of the last day of each fiscal
quarter of the Company based upon, for Adjusted EBITDA and Interest Expense
(excluding any Interest Expense incurred from prepaying or retiring
Indebtedness), the actual amount for the four (4) most recently completed fiscal
quarters; provided, that to the extent otherwise required or elected hereunder,
the Interest Coverage Ratio shall be calculated, with respect to Permitted
Acquisitions, on a pro forma basis acceptable to the Administrative Agent, but
without giving effect to any projected synergies resulting from such Permitted
Acquisition (except to the extent expressly permitted to be added back to EBIT
pursuant to clause (i) of the definition of Adjusted EBITDA).

ARTICLE VIII:     DEFAULTS

8.1.    Defaults. Each of the following occurrences shall constitute a Default
under this Agreement:
(A)    Failure to Make Payments When Due. Any member of the Obligor Group shall
(i) fail to pay when due any of the Obligations consisting of principal with
respect to the Loans or Reimbursement Obligations or (ii) shall fail to pay
within five (5) Business Days of the date when due any of the other Obligations
under this Agreement or the other Loan Documents.
(B)    Breach of Certain Covenants. Any member of the Obligor Group shall fail
duly and punctually to perform or observe any agreement, covenant or obligation
binding on the Company under:
(i)    Sections 7.1 (other than Section 7.1(B)) or 7.2 (other than
Sections 7.2(H), 7.2(I) and 7.2(J)) and such failure shall continue unremedied
for fifteen (15) days after the earlier of (a) the date on which the
Administrative Agent sends written notice of such failure to the Company or
(b) the date on which an Authorized Officer of the Company knew or should have
known of such failure, or
(ii)    Sections 7.1(B), 7.2(H), 7.2(I), 7.2(J) or 7.3 and either (a) the
Administrative Agent sends written notice of such failure to the Company or
(b) an Authorized Officer of the Company knew or should have known of such
failure, whichever is earlier, or
(iii)    Section 7.4.
(C)    Breach of Representation or Warranty. Any representation or warranty made
or deemed made by any member of the Obligor Group to the Administrative Agent or
any Lender herein or by any member of the Obligor Group in any of the other Loan
Documents or in any statement or certificate at any time given by any such
Person pursuant to any of the Loan Documents shall be false or misleading in any
material respect on the date as of which made (or deemed made).
(D)    Other Defaults. Any member of the Obligor Group shall default in the
performance of or compliance with any term contained in this Agreement (other
than as covered by paragraphs (A), (B) or (C) of this Section 8.1), or any
member of the Obligor Group shall default in the performance of or compliance
with any term contained in any of the other Loan Documents, and such default
shall continue for thirty (30) days after the date on which the Administrative
Agent sends written notice of such default to the Company.
(E)    Default as to Other Indebtedness. The Company or any of its Subsidiaries
shall fail to make any payment of principal or interest when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) with
respect to any Material Indebtedness, beyond any period of grace provided with
respect thereto; or any breach, default or event of default shall occur, or any
other condition shall exist under any instrument, agreement or indenture
pertaining to any such Material Indebtedness beyond any period of grace, if any,
provided with respect thereto, if the effect of such breach, default or event of
default or such other condition is to cause an acceleration or mandatory
redemption of, or to require that the Company or such Subsidiary offer to
purchase or repurchase such Material Indebtedness, or to permit the holder(s) of
such Material Indebtedness to accelerate the maturity of any such Material
Indebtedness or to require a redemption or other repurchase of such Material
Indebtedness; or any such Material Indebtedness shall be otherwise declared to
be due and payable (by acceleration or otherwise) or required to be prepaid,
redeemed or otherwise repurchased by the Company or any of its Subsidiaries
(other than by a regularly scheduled required prepayment) prior to the stated
maturity thereof; or the Company or any of its Subsidiaries shall not pay, or
admit in writing its inability to pay, its debts generally as they become due;
provided that this Section 8.1(E) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property
securing such Indebtedness.
(F)    Involuntary Bankruptcy; Appointment of Receiver, Etc.
(i)    An involuntary case shall be commenced against the Company or any of its
Significant Subsidiaries and the petition shall not be dismissed, stayed, bonded
or discharged within sixty (60) days after commencement of the case; or a court
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Company or any of its Significant Subsidiaries in an involuntary
case, under any applicable bankruptcy, insolvency or similar law now or
hereinafter in effect; or any other similar relief shall be granted under any
applicable federal, state, local or foreign law.
(ii)    A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of its Significant
Subsidiaries or over all or a substantial part of the property of the Company or
any of its Significant Subsidiaries shall be entered; or an interim receiver,
trustee or other custodian of the Company or any of its Significant Subsidiaries
or of all or a substantial part of the property of the Company or any of its
Significant Subsidiaries shall be appointed or a warrant of attachment,
execution or similar process against any substantial part of the property of the
Company or any of its Significant Subsidiaries shall be issued and any such
event shall not be stayed, dismissed, bonded or discharged within sixty
(60) days after entry, appointment or issuance.
(G)    Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any of
its Significant Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (ii) consent to the entry of an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
law, (iii) consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property,
(iv) make any assignment for the benefit of creditors or (v) take any corporate
action to authorize any of the foregoing.
(H)    Judgments and Attachments. Any money judgment(s) (other than a money
judgment covered by insurance as to which the applicable insurance company has
not disclaimed or reserved the right to disclaim coverage), writ or warrant of
attachment, or similar process against the Company or any of its Subsidiaries or
any of their respective assets involving in any single case or in the aggregate
an amount in excess of $50,000,000 is or are entered and either (i) enforcement
proceedings shall have been commenced by any creditor upon a final or
nonappealable judgment or order or (ii) such judgment(s) shall remain unpaid,
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days.
(I)    Dissolution. Any order, judgment or decree shall be entered against the
Company or any of its Significant Subsidiaries decreeing its involuntary
dissolution or split up and such order shall remain undischarged and unstayed
for a period in excess of sixty (60) days; or the Company or any of its
Significant Subsidiaries shall otherwise dissolve or cease to exist except as
specifically permitted by this Agreement.
(J)    Loan Documents. At any time, for any reason, other than in accordance
with its terms, any Loan Document ceases to be in full force and effect or the
Company or any of the Company’s Significant Subsidiaries party thereto seeks to
repudiate in writing its respective obligations thereunder.
(K)    Guarantor Revocation. The Company or any Subsidiary Guarantor shall
terminate or revoke any of its obligations under its respective Guaranty, other
than as a result of any transaction permitted under the terms of this Agreement.
(L)    Pledge Agreements. Any Pledge Agreement shall for any reason fail to
create a valid and perfected first priority security interest in any Pledged
Equity purported to be covered thereby, or any action shall be taken by or on
behalf of the Company or any Subsidiary to discontinue or to assert the
invalidity or unenforceability of any Pledge Agreement, all other than as a
result of any transaction permitted under the term of this Agreement.
(M)    Termination Event. Any Termination Event occurs which, individually or in
the aggregate, is reasonably likely to subject either the Company or any member
of its Controlled Group to liability in excess of $50,000,000.
(N)    Waiver of Minimum Funding Standard. If the plan administrator of any
Benefit Plan applies under Section 412(c) of the Code for a waiver of the
“minimum funding standard” (as defined in Section 412 of the Code) and the
Required Lenders could reasonably expect that either the Company or any
Controlled Group member could be subject to liability in excess of $50,000,000.
(O)    Change of Control. A Change of Control shall occur.
(P)    Environmental Matters. The Company or any of its Significant Subsidiaries
shall be the subject of any adverse determination in a proceeding or
investigation pertaining to (i) the Release by the Company or any of its
Significant Subsidiaries of any Contaminant into the environment, (ii) the
liability of the Company or any of its Significant Subsidiaries arising from the
Release by any other Person of any Contaminant into the environment or (iii) any
violation of any Environmental Requirements of Law by the Company or any of its
Significant Subsidiaries, which, in any case, has or is reasonably likely to
subject the Company or any of its Significant Subsidiaries to liability (which
is not covered by undenied indemnification by a creditworthy indemnitor or by
insurance provided by a creditworthy carrier and for which the availability of
coverage has been acknowledged by such carrier) in excess of $50,000,000.
(Q)    Surety Obligations. The Company or any of its Subsidiaries shall fail to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) with respect to its reimbursement obligations
under any surety bond (or series of related surety bonds issued for the benefit
of the same surety) in an aggregate amount in excess of $50,000,000, beyond any
period of grace provided with respect thereto.
(R)    Hedging Arrangements. The Company or any of its Subsidiaries shall fail
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) under any Hedging Arrangement
(or, if applicable, under all Hedging Arrangements governed by the terms of a
single ISDA Master Agreement or other similar master netting contract between
the Company or any Subsidiary and a single counterparty) with a Net
Mark-to-Market Exposure in excess of $50,000,000, beyond any period of grace
provided with respect thereto.
A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.3.

ARTICLE IX:     ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

9.1.    Termination of Revolving Loan Commitments; Acceleration.
(A)    If any Default described in Section 8.1(F) or 8.1(G) occurs with respect
to the Company or any of its Subsidiaries, the obligations of the Lenders to
make Loans hereunder and the obligation of the Issuing Bank to issue Letters of
Credit hereunder shall automatically terminate and the Obligations, any cash
collateral in respect of any outstanding L/C Obligations shall immediately
become due and payable, and the obligation of the Company to cash collateralize
any outstanding L/C Obligations shall automatically become effective without any
election or action on the part of the Administrative Agent or any Lender. If any
other Default occurs, the Required Lenders may terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation of the
Issuing Bank to issue Letters of Credit hereunder, or declare the Obligations to
be due and payable, or both, whereupon the Obligations shall become immediately
due and payable, without presentment, demand, protest or notice of any kind, all
of which the Company expressly waives, or require the Company deliver to the
Administrative Agent, for the benefit of the Lenders and the Issuing Bank, cash
collateral in respect of any outstanding L/C Obligations in accordance with
Section 3.11 hereof.
(B)    If any proceeds of Pledged Equity are received by the Administrative
Agent after a Default has occurred and is continuing and the Administrative
Agent so elects or the Required Lenders so direct, such funds shall be applied
ratably to the payment of the Obligations in the following order of priority:
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and the Issuing Bank from the Company and
its Subsidiaries, second, to pay any fees or expense reimbursements then due to
the Lenders from the Company and its Subsidiaries, third, to pay interest then
due and payable on the Loans ratably, fourth, on a ratable basis, to repay and
prepay principal on the Loans and unreimbursed L/C Drafts, and to pay any
amounts owing in respect of Specified Ancillary Obligations, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid L/C Drafts to be held as cash collateral for such
Obligations and sixth, to the payment of any other Obligation due to the
Administrative Agent or any Lender by the Company and its Subsidiaries. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations.

9.2.    Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of the Company to
satisfy the conditions precedent to such Loan or issuance of such Letter of
Credit shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 9.3,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full in cash.

9.3.    Amendments. (A) Subject to the provisions of this Article IX and except
as provided in Section 2.22 with respect to an Incremental Term Loan Amendment
and in Section 4.3 with respect to an amendment to replace the LIBO Rate with a
Benchmark Replacement, the Required Lenders (or the Administrative Agent with
the consent in writing of the Required Lenders) and the Company may enter into
agreements supplemental hereto for the purpose of adding or modifying any
provisions to this Agreement or changing in any manner the rights of the Lenders
or the Company hereunder or waiving any Default hereunder; provided, however,
that no such supplemental agreement shall, (x) without the consent of the
Administrative Agent, the Swing Line Bank and the Issuing Bank, amend any
provision of Section 2.24 hereof or (y) without the consent of each Lender
directly adversely affected thereby (which shall be deemed to include all
Lenders in the case of clauses (iii), (v), (vi), (viii) and (ix) below):
(i)    Postpone or extend the Revolving Loan Termination Date or any other date
fixed for any payment of principal of, or interest on, the Loans, the
Reimbursement Obligations or any fees or other amounts payable to such Lender.
(ii)    Reduce the principal amount of any Loans or L/C Obligations, or reduce
the rate or extend the time of payment of interest or fees thereon; provided,
however, that (a) modifications to the provisions relating to prepayments of
Loans and other Obligations, (b) a waiver or other modification of the
application of the default rate of interest pursuant to Section 2.10 hereof and
(c) changes in the definition of “Leverage Ratio” or any of the components
thereof shall, in each case, only require the approval of the Required Lenders.
(iii)    Reduce the percentage specified in the definition of Required Lenders
or any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definitions of “Required
Lenders” or “Pro Rata Share” (it being understood that, solely with the consent
of the parties prescribed by Section 2.22 to be parties to an Incremental Term
Loan Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Revolving Loan
Commitments and the Revolving Loans are included on the Closing Date).
(iv)    Except as permitted by Section 2.22, increase the amount of the
Revolving Loan Commitment of any Lender hereunder.
(v)    Permit any Borrower to assign its rights under this Agreement.
(vi)    Other than pursuant to a transaction permitted by the terms of this
Agreement, release (a) the Company from its obligations under the Company
Guaranty or (b) any Subsidiary Guarantor that is a Material Subsidiary from its
obligations under its respective Subsidiary Guaranty.
(vii)    Amend the ratable treatment among the Lenders under Section 12.2.
(viii)    Amend this Section 9.3.
(ix)    Other than as permitted by the terms of this Agreement release any of
the Pledged Equity.
No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (b) the Swing Line Bank shall be effective without the
written consent of the Swing Line Bank and (c) the Issuing Bank shall be
effective without the written consent of the Issuing Bank. The Administrative
Agent may waive payment of the fee required under Section 13.3(C) without
obtaining the consent of any of the Lenders.
(B)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
(C)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “all Lenders” or “each Lender directly adversely
affected thereby,” the consent of the Required Lenders is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Company may elect to replace a Non-Consenting
Lender as a Lender party to this Agreement, provided that, concurrently with
such replacement, (i) another bank or other entity (other than an Ineligible
Institution) which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment Agreement and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non‑Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 13.3, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all amounts due and owing to
such Non‑Consenting Lender hereunder or under any other Loan Document,
including, without limitation, the aggregate outstanding principal amount of the
Loans owed to such Lender, together with all interest, fees and other amounts
then accrued but unpaid to such Non-Consenting Lender by such Borrower hereunder
to and including the date of termination, including without limitation payments
due to such Non-Consenting Lender under Sections 2.14(E), 4.1 and 4.2, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 4.4 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
(D)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

ARTICLE X:     GENERAL PROVISIONS

10.1.    Survival of Representations. All representations and warranties of the
Company contained in this Agreement shall survive delivery of this Agreement and
the making of the Loans herein contemplated so long as any principal, accrued
interest, fees, or any other amount due and payable under any Loan Document is
outstanding and unpaid (other than contingent reimbursement and indemnification
obligations).

10.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to any
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

10.3.    Accounting. Except as provided to the contrary herein, all accounting
terms used in the calculation of any financial covenant or test shall be
interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles. If any changes in generally accepted accounting
principles are hereafter required or permitted and are adopted by the Company or
any of its Subsidiaries with the agreement of its independent certified public
accountants and such changes result in an adverse change (as determined by the
Company in its reasonable discretion) in the method of calculation of any of the
financial covenants, tests, restrictions or standards set forth in Section 7.4
hereof or in the related definitions or terms used therein (“Accounting
Changes”), the parties hereto agree, at the Company’s request, to enter into
negotiations, in good faith, in order to amend such provisions in a credit
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating the Company’s and its Subsidiaries’ financial
condition shall be the same after such changes as if such changes had not been
made; provided, however, that until such provisions are amended in a manner
reasonably satisfactory to the Administrative Agent and the Required Lenders, no
Accounting Change shall be given effect in such calculations. In the event such
amendment is entered into, all references in this Agreement to Agreement
Accounting Principles shall mean generally accepted accounting principles as of
the date of such amendment, subject to further modification in accordance with
this Section 10.3. Notwithstanding the foregoing, all financial statements to be
delivered by the Company pursuant to Section 7.1 shall be prepared in accordance
with generally accepted accounting principles as in effect at such time.
Notwithstanding any other provision contained herein, (a) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (b) any change
in accounting for leases pursuant to GAAP resulting from the adoption of
Financial Accounting Standards Board Accounting Standards Update No. 2016-02,
Leases (Topic 842) (“FAS 842”), to the extent such adoption would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 15, 2018, such
lease shall not be considered a capital lease, and all calculations (including
with respect to both assets and liabilities associated with such lease) and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.

10.4.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

10.5.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than any prior agreements and understandings that are expressly stated to
survive the effectiveness hereof.

10.6.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.

10.7.    Expenses; Indemnification.
(A)    Expenses. The Borrowers shall reimburse the Administrative Agent and the
Arranger for any reasonable costs and out-of-pocket expenses (including
reasonable attorneys’ and paralegals’ fees and time charges of outside counsel
and paralegals for the Administrative Agent) paid or incurred by the
Administrative Agent or the Arranger in connection with the preparation,
negotiation, execution, delivery, syndication, review, amendment, modification
and administration of the Loan Documents. The Borrowers also agree to reimburse
the Administrative Agent, the Arranger and the Lenders for any costs, internal
charges and out‑of‑pocket expenses (including reasonable attorneys’ and
paralegals’ fees and time charges of one counsel (attorneys and paralegals) for
the Administrative Agent, the Arranger and the Lenders (and if reasonably
necessary, one local counsel (attorneys and paralegals) in any relevant
jurisdiction) and, solely in the case of an actual or reasonably perceived
potential conflict of interest, of one additional counsel (attorneys and
paralegals) (and if reasonably necessary, one additional local counsel
(attorneys and paralegals) in any relevant jurisdiction) for each group of
similarly situated Persons) paid or incurred by the Administrative Agent, the
Arranger or any Lender in connection with the collection of the Obligations and
enforcement of the Loan Documents.
(B)    Indemnity. The Company further agrees to defend, protect, indemnify and
hold harmless the Administrative Agent the Arranger, and each and all of the
Lenders and each of their respective Affiliates, and each of such Administrative
Agent’s, Arranger’s, Lender’s or Affiliate’s respective officers, directors,
trustees, investment advisors, employees, attorneys and agents (including,
without limitation, those retained in connection with the satisfaction or
attempted satisfaction of any of the conditions set forth in Article V)
(collectively, the “Indemnitees”), based upon its obligations, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses of any kind or nature whatsoever
(including, without limitation, the fees and disbursements of counsel for such
Indemnitees in connection with any investigative, administrative or judicial
proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by or asserted against such Indemnitees in any
manner relating to or arising out of this Agreement or any of the other Loan
Documents, or any act, event or transaction related or attendant thereto or to
the making of the Loans, and the issuance of and participation in Letters of
Credit hereunder, the management of such Loans or Letters of Credit, the use or
intended use of the proceeds of the Loans or Letters of Credit hereunder, or any
of the other transactions contemplated by the Loan Documents (collectively, the
“Indemnified Matters”); provided, however, that the Company shall have no
obligation to an Indemnitee hereunder with respect to Indemnified Matters to the
extent any of the foregoing is determined by a court of competent jurisdiction
in a final and nonappealable judgment to be caused by or to have resulted from
(i) the willful misconduct or gross negligence of such Indemnitee, (ii) a claim
brought by a Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s material obligations hereunder or under any other Loan Document, or
(iii) a claim not involving an act or omission of a Borrower and that is brought
by an Indemnitee against another Indemnitee (other than against the arranger,
the Administrative Agent or any other agent designated with respect to this
Agreement in their capacities as such). If the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, the Company shall contribute the
maximum portion which it is permitted to pay and satisfy under applicable law,
to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees.
(C)    Waiver of Certain Claims; Settlement of Claims. The Company further
agrees to assert no claim against any of the Indemnitees on any theory of
liability seeking consequential, special, indirect, exemplary or punitive
damages. No settlement shall be entered into by the Company or any of its
Subsidiaries with respect to any claim, litigation, arbitration or other
proceeding relating to or arising out of the transactions evidenced by this
Agreement, the other Loan Documents unless such settlement releases all
Indemnitees from any and all liability with respect thereto.
(D)    Survival of Agreements. The obligations and agreements of the Borrowers
under this Section 10.7 and each other provision hereunder or in any other Loan
Document whereby the Company or any of its Subsidiaries agrees to reimburse or
indemnify any Holder of Obligations shall survive the termination of this
Agreement.

10.8.    Numbers of Documents. All statements, notices, closing documents and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

10.9.    Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Company or any of its Subsidiaries
pursuant to this Agreement in confidence (other than information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry), except for
disclosure (i) to its Affiliates and to other Lenders and their respective
Affiliates, (ii) to legal counsel, accountants and other professional advisors
to such Lender or to a Transferee, (iii) to regulatory officials, (iv) to any
Person as requested pursuant to or as required by law, regulation or legal
process, (v) to any Person in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any legal proceeding to which such
Lender is a party, (vi) as permitted by Section 13.4, (vii) to rating agencies
if requested or required by such agencies in connection with a rating relating
to the Advances hereunder, (viii) to any other party to this Agreement,
(ix) consented to by the Company or (x) to the extent such confidential
information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company (it being understood that the Persons described in clauses (i) through
(x) above to whom such disclosure is made will be informed of the confidential
nature of such confidential information and instructed to keep such information
confidential).
EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION DESCRIBED IN THE
IMMEDIATELY PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY
INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER BORROWERS,
THE SUBSIDIARY GUARANTORS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

10.10.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

10.11.    Nonliability of Lenders. The relationship between the Borrowers, on
the one hand, and the Lenders and the Administrative Agent, on the other hand,
shall be solely that of borrowers and lender. Neither the Administrative Agent
nor any Lender shall have any fiduciary responsibilities to the Borrowers.
Neither the Administrative Agent nor any Lender undertakes any responsibility to
the Borrowers to review or inform the Borrowers of any matter in connection with
any phase of the Borrowers’ business or operations.

10.12.    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPLICITLY STATED TO BE GOVERNED BY THE LAW OF ANOTHER JURISDICTION) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK.

10.13.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
(A)    EXCLUSIVE JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS SUBJECT
MATTER JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY (AND ANY SUCH CLAIMS, CROSS-CLAIMS OR THIRD PARTY CLAIMS BROUGHT
AGAINST THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES MAY ONLY) BE
HEARD AND DETERMINED IN SUCH FEDERAL (TO THE EXTENT PERMITTED BY LAW) OR NEW
YORK STATE COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE
COMPANY, ANY OF ITS SUBSIDIARIES OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(B)    SERVICE OF PROCESS. EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE XIV. EACH
SUBSIDIARY BORROWER HEREBY IRREVOCABLY APPOINTS THE COMPANY AS ITS AGENT FOR
SERVICE OF PROCESS IN ANY PROCEEDING REFERRED TO IN THIS SECTION 10.13.
(C)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.14.    USA Patriot Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act of 2001 (the “Patriot Act”) hereby notifies each Borrower
and each Subsidiary Guarantor that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
such Borrower and such Subsidiary Guarantor, which information includes the name
and address of such Borrower and such Subsidiary Guarantor and other information
that will allow such Lender to identify such Borrower or Subsidiary Guarantor in
accordance with the Patriot Act.

10.15.    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

10.16.    No Fiduciary Duty, etc. (A)    Each Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that no Credit Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Credit Party is acting solely in the capacity of
an arm’s length contractual counterparty to the Borrowers with respect to the
Loan Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, any Borrower or any other
person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising any Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. Each Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto.
(A)    Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, any Borrower and other companies with which a Borrower may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.
(B)    In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Company or its
Subsidiaries may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from any Borrower by virtue of the transactions contemplated by the Loan
Documents or its other relationships with the Company or its Subsidiaries in
connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to any Borrower, confidential information obtained from
other companies.

10.17.    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an the applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
(A)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(B)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

10.18.    Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedging
Arrangements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

ARTICLE XI:     THE ADMINISTRATIVE AGENT

11.1.    Authorization and Action. (A) Each Lender and the Issuing Bank hereby
irrevocably appoints the entity named as Administrative Agent in the heading of
this Agreement and its successors and assigns to serve as the administrative
agent under the Loan Documents and each Lender and the Issuing Bank authorizes
the Administrative Agent to take such actions as agent on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Administrative Agent under such agreements and to exercise such
powers as are reasonably incidental thereto. In addition, to the extent required
under the laws of any jurisdiction other than within the United States, each
Lender and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute and enforce any Loan Document governed by
the laws of such jurisdiction on such Lender’s or the Issuing Bank’s behalf.
Without limiting the foregoing, each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which the Administrative Agent
is a party, and to exercise all rights, powers and remedies that the
Administrative Agent may have under such Loan Documents.
(A)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and the
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Bank with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided further that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
(B)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Bank (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:
(a)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, the Issuing Bank or holder of any other
obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby;
(b)    where the Administrative Agent is required or deemed to act as a trustee
in respect of any collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of country, or
is required or deemed to hold any collateral “on trust” pursuant to the
foregoing, the obligations and liabilities of the Administrative Agent to the
Holders of Obligations in its capacity as trustee shall be excluded to the
fullest extent permitted by applicable law; and
(c)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;
(C)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
(D)    None of any Syndication Agent, any Co-Documentation Agent or any Arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.
(E)    In case of the pendency of any proceeding with respect to any member of
the Obligor Group under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any Reimbursement
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under
Sections 2.13(C), 2.13(D), 2.13(E), 4.1, 4.2, 10.6(A) and 10.6(B)) allowed in
such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Holder of Obligations to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, the
Issuing Bank or the other Holders of Obligations, to pay to the Administrative
Agent any amount due to it, in its capacity as the Administrative Agent, under
the Loan Documents (including under Sections 10.6(A) and 10.6(B)). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.
(F)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and, except solely to
the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Company or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Holder of Obligations, whether or
not a party hereto, will be deemed, by its acceptance of the benefits of the
collateral and of the Guarantees of the Guaranteed Obligations provided under
the Loan Documents, to have agreed to the provisions of this Article.

11.2.    Administrative Agent’s Reliance, Indemnification, Etc. (A) Neither the
Administrative Agent nor any of its Related Parties shall be (i) liable to any
Lender for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any member of the Obligor
Group or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any member of the
Obligor Group to perform its obligations hereunder or thereunder.
(A)    The Administrative Agent shall be deemed not to have knowledge of any
(i) notice of any of the events or circumstances set forth or described in
Section 7.1 unless and until written notice thereof stating that it is a “notice
under Section 7.1” in respect of this Agreement and identifying the specific
clause under said Section is given to the Administrative Agent by the Company,
or (ii) notice of any Default or Event of Default unless and until written
notice thereof (stating that it is a “notice of Default” or a “notice of an
Event of Default”) is given to the Administrative Agent by the Company, a Lender
or the Issuing Bank. Further, the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article V or elsewhere in any Loan Document, other
than to confirm receipt of items (which on their face purport to be such items)
expressly required to be delivered to the Administrative Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent, or (vi) the creation,
perfection or priority of Liens on the Pledged Equity. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any claim, liability, loss, cost or expense suffered by any
Lender or the Issuing Bank as a result of, any determination of the Revolving
Credit Exposure, any of the component amounts thereof or any portion thereof
attributable to each Lender or the Issuing Bank, or any exchange rate or
calculation of any Dollar Amount.
(B)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 13.1, (ii) may rely on the Register to
the extent set forth in Section 13.3(D), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or the Issuing Bank and shall not be responsible to any Lender or the Issuing
Bank for any statements, warranties or representations made by or on behalf of
any member of the Obligor Group in connection with this Agreement or any other
Loan Document, (v) in determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the Issuing Bank, may presume
that such condition is satisfactory to such Lender or the Issuing Bank unless
the Administrative Agent shall have received notice to the contrary from such
Lender or the Issuing Bank sufficiently in advance of the making of such Loan or
the issuance of such Letter of Credit and (vi) shall be entitled to rely on, and
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon, any notice, consent, certificate or other instrument or
writing (which writing may be a fax, any electronic message, Internet or
intranet website posting or other distribution) or any statement made to it
orally or by telephone and believed by it to be genuine and signed or sent or
otherwise authenticated by the proper party or parties (whether or not such
Person in fact meets the requirements set forth in the Loan Documents for being
the maker thereof).

11.3.    Posting of Communications. (A) Each Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Bank by posting the Communications on
IntraLinksTM, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
(A)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and each Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and each Borrower hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
(B)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, THE ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.
(C)    Each Lender and the Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and the Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or the Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.
(D)    Each of the Lenders, the Issuing Banks and each Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.
(E)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or the Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

11.4.    The Administrative Agent Individually. With respect to its Revolving
Loan Commitment, Loans (including Swing Line Loans) and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or the
Issuing Bank, as the case may be. The terms “Issuing Bank”, “Lenders”, “Required
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, any Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Bank.

11.5.    Successor Administrative Agent. (A) The Administrative Agent may resign
at any time by giving 30 days’ prior written notice thereof to the Lenders, the
Issuing Bank and the Company, whether or not a successor Administrative Agent
has been appointed. Upon any such resignation, the Required Lenders shall have
the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring the
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a bank with an office in New
York, New York or an Affiliate of any such bank. In either case, such
appointment shall be subject to the prior written approval of the Company (which
approval may not be unreasonably withheld and shall not be required while an
Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.
(A)    Notwithstanding paragraph (A) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Bank and the
Company, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Loan Document for the benefit of the Holders of
Obligations, the retiring Administrative Agent shall continue to be vested with
such security interest as collateral agent for the benefit of the Holders of
Obligations, and continue to be entitled to the rights set forth in such Loan
Document, and, in the case of any collateral in the possession of the
Administrative Agent, shall continue to hold such collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent shall have no duty or obligation to take any
further action under any Loan Document, including any action required to
maintain the perfection of any such security interest), and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender and the
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Sections 10.6(A) and 10.6(B), as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (i) above.

11.6.    Acknowledgments of Lenders and the Issuing Bank. (A) Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, any Arranger, any Syndication
Agent, any Co-Documentation Agent or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Arranger, any Syndication Agent, any
Co-Documentation Agent or any other Lender, or any of the Related Parties of any
of the foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrowers and their respective Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
(A)    Each Lender, by delivering its signature page to this Agreement on the
Closing Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Closing Date.

11.7.    Certain ERISA Matters. (A) Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of each Borrower or any other Loan
Party, that at least one of the following is and will be true:
(a)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit, the Revolving Loan Commitments or the Swing Line
Commitments,
(b)    the transaction exemption set forth in one or more PTEs, such as PTE
84‑14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96‑23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Loan Commitments,
the Swing Line Commitments and this Agreement,
(c)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Loan Commitments, the Swing Line
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Revolving Loan
Commitments, the Swing Line Commitments and this Agreement, or
(d)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(A)    In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Loan Party, that none of the Administrative Agent, or any Arranger, any
Syndication Agent, any Co-Documentation Agent or any of their respective
Affiliates is a fiduciary with respect to the collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto).
(B)    The Administrative Agent, and each Arranger, Syndication Agent and
Co‑Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Revolving Loan Commitments
the Swing Line Commitments, this Agreement and any other Loan Documents (ii) may
recognize a gain if it extended the Loans, the Letters of Credit, the Revolving
Loan Commitments or the Swing Line Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit, the
Revolving Loan Commitments or the Swing Line Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

11.8.    Authority with Respect to Guarantees. (A) Each Lender authorizes the
Administrative Agent to enter into each Guaranty if a signature thereon becomes
necessary, and to take all action contemplated by such document, including,
without limitation, all enforcement actions. Each Lender agrees that no Holder
of Obligations (other than the Administrative Agent) shall have the right
individually to independently enforce any Guaranty, it being understood and
agreed that such rights and remedies may be exercised solely by the
Administrative Agent for the benefit of the Holders of Obligations upon the
terms of the applicable Guaranty. In furtherance and without limitation of the
foregoing, the Administrative Agent is hereby authorized and given a power of
attorney by and on behalf of each of the Holders of Obligations to execute any
Guaranty, if necessary.
(A)    Subject to the terms and conditions of Section 7.2(J), the Lenders hereby
authorize the Administrative Agent, at its option and in its discretion, to
release any guarantor from its obligations under any of the Guarantees (i) upon
termination of the Aggregate Revolving Loan Commitment and payment and
satisfaction of all of the Obligations at any time arising under or in respect
of this Agreement or the Loan Documents or the transactions contemplated hereby
or thereby (which satisfaction, in the case of outstanding Letters of Credit,
may take the form of a backstop letter of credit from an issuer acceptable to
the Administrative Agent or cash collateral); (ii) in connection with any
transaction which is permitted by this Agreement or (iii) if approved,
authorized or ratified in writing by the Required Lenders, unless such release
is required to be approved by all of the Lenders hereunder. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular guarantors pursuant to
this Section 11.8(B). Notwithstanding the foregoing, but subject to the terms
and conditions of Section 7.2(J), a Subsidiary Guarantor shall, without further
action, be released from its obligations under its respective Subsidiary
Guaranty if such Subsidiary Guarantor ceases to be a Subsidiary of the Company
in connection with a transaction permitted by the terms of this Agreement and,
both before and after giving effect to such cessation, no Default or Unmatured
Default exists.

11.9.    Authority with Respect to Pledge Agreements. (A) In such capacity, the
Administrative Agent is a “representative” of the Holders of Obligations within
the meaning of the term “secured party” as defined in the New York Uniform
Commercial Code. Each Lender authorizes the Administrative Agent to enter into
each of the Pledge Agreements to which it is a party and to take all action
contemplated by such documents. Each Lender agrees that no Holders of
Obligations (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Pledge
Agreement, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Holders of
Obligations upon the terms of the Pledge Agreements. In the event that any
Pledged Equity is hereafter pledged by any Person as collateral security for the
Obligations, the Administrative Agent is hereby authorized, and hereby granted a
power of attorney, to execute and deliver on behalf of the Holders of
Obligations any Loan Documents necessary or appropriate to grant and perfect a
Lien on such Pledged Equity in favor of the Administrative Agent on behalf of
the Holders of Obligations.
(A)    Subject to the terms and conditions of Section 7.2(J), the Lenders hereby
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien granted to or held by the Administrative Agent upon any Pledged
Equity (i) upon termination of the Aggregate Revolving Loan Commitment and
payment and satisfaction of all of the Obligations at any time arising under or
in respect of this Agreement or the Loan Documents or the transactions
contemplated hereby or thereby (which satisfaction, in the case of outstanding
Letters of Credit, may take the form of a backstop letter of credit from an
issuer acceptable to the Administrative Agent or cash collateral); (ii) in
connection with any transaction which is permitted by this Agreement; or
(iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Pledged Equity pursuant to this Section 11.9(B). Notwithstanding the
foregoing, but subject to the terms and conditions of Section 7.2(J), upon at
least five (5) Business Days’ prior written request by the Company to the
Administrative Agent, the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Holders of Obligations herein or pursuant hereto upon the Pledged
Equity if the relevant Pledged Subsidiary ceases to be a Subsidiary of the
Company in connection with a transaction permitted by the terms of this
Agreement and, both before and after giving effect to such cessation, no Default
or Unmatured Default exists.

ARTICLE XII:     SETOFF; RATABLE PAYMENTS

12.1.    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any
Indebtedness from any Lender to any Borrower (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due (provided,
however, that no deposits of the Traditional Foreign Subsidiary Borrowers or
Indebtedness held by or owing to the Traditional Foreign Subsidiary Borrowers
shall be offset by any Lender and applied towards the Obligations incurred
solely by or on behalf of the Company, any Domestic Subsidiary Borrower or any
Special Foreign Subsidiary Borrower).

12.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 2.14(E), 4.1, 4.2 or 4.4) in a greater proportion than that received by
any other Lender, such Lender agrees, promptly upon demand, to purchase a
portion of the Loans held by the other Lenders so that after such purchase each
Lender will hold its ratable share of the Loans. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to the obligations owing to them. In case any
such payment is disturbed by legal process or otherwise, appropriate further
adjustments shall be made.

12.3.    Relations Among Lenders.
(A)    Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 12.1, the proceeds of which are applied in accordance
with this Agreement, and except as set forth in the following sentence, each
Lender agrees that it will not take any action, nor institute any actions or
proceedings, against any Borrower or any other obligor hereunder or with respect
to any Loan Document, without the prior written consent of the Required Lenders
or, as may be provided in this Agreement or the other Loan Documents, at the
direction of the Administrative Agent.
(B)    The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce on the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement.

ARTICLE XIII:     BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1.    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent and the Lenders and their respective successors and assigns
permitted hereby, except that (i) no Borrower shall have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (ii) any assignment by any Lender must be made in compliance
with Section 13.3, and (iii) any transfer by Participants must be made in
compliance with Section 13.2. Any attempted assignment or transfer by any party
not made in compliance with this Section 13.1 shall be null and void, unless
such attempted assignment or transfer is treated as a participation in
accordance with Section 13.3(B). The parties to this Agreement acknowledge that
clause (ii) of this Section 13.1 relates only to absolute assignments and this
Section 13.1 does not prohibit assignments creating security interests,
including, without limitation (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any promissory note issued
hereunder to a Federal Reserve Bank, (y) in the case of a Lender which is a
Fund, any pledge or assignment of all or any portion of its rights under this
Agreement and any promissory note issued hereunder to its trustee in support of
its obligations to its trustee or (z) any pledge or assignment by any Lender of
all or any portion of its rights under this Agreement and any promissory note
issued hereunder to direct or indirect contractual counterparties in interest
rate swap agreements relating to the Loans; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Lender from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 13.3. The Administrative Agent may treat
the Person which made any Revolving Loan or which holds any promissory note
issued hereunder as the owner thereof for all purposes hereof unless and until
such Person complies with Section 13.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Revolving Loan or which holds any
promissory note issued hereunder to direct payments relating to such Revolving
Loan or promissory note issued hereunder to another Person. Any assignee of the
rights to any Revolving Loan or any promissory note issued hereunder agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a promissory note has been issued hereunder
in evidence thereof), shall be conclusive and binding on any subsequent holder
or assignee of the rights to such Loan.

13.2.    Participations.
(A)    Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (other than an Ineligible Institution)
(“Participants”) participating interests in any Revolving Credit Obligations of
such Lender, any promissory note issued hereunder held by such Lender, any
Revolving Loan Commitment of such Lender or any other interest of such Lender
under the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Revolving Credit Obligations and the
holder of any promissory note issued to it hereunder in evidence thereof for all
purposes under the Loan Documents, all amounts payable by the Borrowers under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrowers and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents, except that, for
purposes of Article IV and Section 2.14(E) hereof, the Participants shall be
entitled to the same rights as if they were Lenders; provided, however, no
Participant shall be entitled to receive any greater amount pursuant to
Article IV hereof than such Participant’s transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred
had no such transfer occurred, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable Participation.
(B)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Revolving Loan Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 9.3.
(C)    Benefit of Certain Provisions. Each Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 12.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 12.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender. Each Borrower
further agrees that each Participant shall be entitled to the benefits of
Section 2.14(E), Article IV and Section 10.7 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 13.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 2.14(E), Article IV or Section 10.7 than the Lender who
sold the participating interest to such Participant would have received had it
retained such interest for its own account, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation and (ii) any
Participant agrees to comply with the provisions of Section 2.14(E) and
Article IV to the same extent as if it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Revolving Loan Commitments or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Revolving Loan Commitment or other obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

13.3.    Assignments.
(A)    Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (other than an Ineligible Institution) (“Purchasers”)
all or any part of its rights and obligations under the Loan Documents. Such
assignment shall be evidenced by (x) an agreement substantially in the form of
Exhibit D or in such other form (including electronic records generated by the
use of an electronic platform) as may be agreed to by the parties thereto (each
such agreement, an “Assignment Agreement”) or (y) to the extent applicable, an
agreement incorporating an Assignment Agreement by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
Agreement are participants. Each such assignment with respect to a Purchaser
which is not a Lender, an Affiliate of a Lender or an Approved Fund shall,
unless otherwise consented to in writing by the Administrative Agent and, so
long as no Default has occurred and is continuing, the Company, either be in an
amount equal to the entire applicable Revolving Loan Commitment and Revolving
Credit Obligations of the assigning Lender or (unless each of the Company (so
long as no Default has occurred and is continuing) and the Administrative Agent
otherwise consents) be in an aggregate amount not less than $5,000,000. The
amount of the assignment shall be based on the Revolving Loan Commitment and
Revolving Credit Obligations subject to the assignment, determined as of the
date of such assignment or as of the “Trade Date,” if the “Trade Date” is
specified in (x) the Assignment Agreement or (y) to the extent applicable, an
agreement incorporating an Assignment Agreement by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
Agreement are participants.
(B)    Consents. The consent of the Company shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Company shall not
be required if a Default has occurred and is continuing, and provided further
that the Company shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof. The consent of each of
the Administrative Agent, the Issuing Bank and the Swing Line Bank shall be
required prior to any assignment becoming effective. Any consent required under
this Section 13.3(B) shall not be unreasonably withheld or delayed.
(C)    Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
(x) an Assignment Agreement or (y) to the extent applicable, an agreement
incorporating an Assignment Agreement by reference pursuant to a Platform as to
which the Administrative Agent and the parties to the Assignment Agreement are
participants, together with any consents required by Sections 13.3(A) and
13.3(B), and (ii) payment by the Purchaser or the assigning Lender of a $3,500
fee to the Administrative Agent for processing such assignment (unless such fee
is waived by the Administrative Agent or unless such assignment is made to such
assigning Lender’s Affiliate), such assignment shall become effective on the
effective date specified in such assignment. The Assignment Agreement shall
contain a representation and warranty by the Purchaser to the effect that none
of the funds, money, assets or other consideration used to make the purchase and
assumption of the Revolving Loan Commitment and Revolving Credit Obligations
under the applicable Assignment Agreement constitutes “plan assets” as defined
under ERISA and that the rights, benefits and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA. On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights, benefits and obligations of
a Lender under the Loan Documents, to the same extent as if it were an original
party thereto, and the transferor Lender shall be released with respect to the
Revolving Credit Obligations assigned to such Purchaser without any further
consent or action by the Borrowers, the Lenders or the Administrative Agent. In
the case of an assignment covering all of the assigning Lender’s rights,
benefits and obligations under this Agreement, such Lender shall cease to be a
Lender hereunder but shall continue to be entitled to the benefits of, and
subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the Loan Documents.
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 13.3 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 13.2. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 13.3(C), the transferor
Lender, the Administrative Agent and the Borrowers shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by promissory notes,
make appropriate arrangements so that, upon cancellation and surrender to the
Borrowers of the previously issued promissory notes (if any) held by the
transferor Lender, new promissory notes issued hereunder or, as appropriate,
replacement promissory notes are issued to such transferor Lender, if
applicable, and new promissory notes or, as appropriate, replacement promissory
notes, are issued to such Purchaser, in each case in principal amounts
reflecting their respective Revolving Loan Commitments (or, if the Revolving
Loan Termination Date has occurred, their respective Revolving Credit
Obligations), as adjusted pursuant to such assignment.
(D)    The Register. The Administrative Agent, acting solely for this purpose as
an Administrative Agent of the Borrowers (and the Borrowers hereby designate the
Administrative Agent to act in such capacity), shall maintain at one of its
offices in Chicago, Illinois a copy of each Assignment Agreement delivered to it
and a register (the “Register”) for the recordation of the names and addresses
of the Lenders, and the Revolving Loan Commitments of, and principal amounts of
and interest on the Loans owing to, each Lender pursuant to the terms hereof
from time to time and whether such Lender is an original Lender or assignee of
another Lender pursuant to an assignment under this Section 13.3. The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

13.4.    Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant, Purchaser or other Person acquiring an interest in
the Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Company and its Subsidiaries; provided, that each
Transferee and prospective Transferee agrees to be bound in writing by
Section 10.9 of this Agreement.

13.5.    Tax Certifications. If any interest in any Loan Document is transferred
to any Transferee, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 2.14(E) and Article IV.

ARTICLE XIV:     NOTICES

14.1.    Giving Notice.
(A)    Except as otherwise permitted by Section 2.13 with respect to
Borrowing/Election Notices, or Section 7.1 with respect to delivery of certain
information, (and subject to paragraph (B) below), all notices and requests and
other communications to any party hereunder shall be in writing (including
facsimile or other electronic transmission or similar writing) and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile and shall be given to such party, in the
case of any Borrower, the Lenders, the Issuing Bank, the Swing Line Bank or the
Administrative Agent, at its address or facsimile number set forth below (or,
with respect to any Lender which is not a party hereto as of the Closing Date,
at its address or facsimile number set forth in any Assignment Agreement or
Commitment and Acceptance):
(i)    if to any Borrower, to it c/o Steelcase Inc., 901 44th Street SE, Grand
Rapids, Michigan 49508, Attention of Raj Mehan, Vice President, Finance and
Treasurer (Telecopy No. (616) 247-2627; Telephone No. (616) 291-8711); together
with a copy to Steelcase Inc., 901 44th Street SE, Grand Rapids, Michigan 49508,
Attention of Chief Legal Officer (Telecopy No. (616) 246-4068; Telephone
No. (616) 246-9620);
(ii)    (i)    if to the Administrative Agent, (A) in the case of Advances
denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 S. Dearborn Street,
Floor L2, Chicago, Illinois 60603, [Attention of Karen L. Stofer-Williams
(Telecopy No. (312) 732-7220) and (B) in the case of Advances denominated in
foreign currencies, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf,
Floor 25, London, E145JP, United Kingdom, Attention of The Manager, Loan &
Agency Services (Telecopy No. 44 207 777 2360), and in each case with a copy to
JPMorgan Chase Bank, N.A., 10 S. Dearborn Street, Floor L2, Chicago, Illinois
60603, Attention of Karen L. Stofer-Williams (Telecopy No. (312) 732-7220;
Email: European.loan.operations@jpmorgan.com);
(iii)    if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 420 West
Van Buren Street, 2nd Floor, Chicago, Illinois 60606-3534, Attention of
Katherine M Moses (Telecopy No. (312) 233-2266);
(iv)    (iii)    if to the Swing Line Bank, (A) in the case of Swing Line Loans
denominated in Dollars, to it at JPMorgan Chase Bank, N.A., 10 S. Dearborn
Street, Floor L2, Chicago, Illinois 60603, Attention of Karen L. Stofer-Williams
(Telecopy No. (312) 732-7220) and (B) in the case of Swing Line Loans
denominated in foreign currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, Floor 25, London, E145JP, United Kingdom, Attention of The
Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360; Email:
European.loan.operations@jpmorgan.com); and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(B)    Each such notice, request or other communication shall be effective
(i) if given by facsimile transmission, when transmitted to the facsimile number
specified in this Section and confirmation of receipt is received or (ii) if
given by mail, seventy-two (72) hours after such communication is deposited in
the mails with first class postage prepaid, addressed as aforesaid. Notices
delivered through Approved Electronic Platforms, to the extent provided in
paragraph (C) below, shall be effective as provided in said paragraph (C).
(C)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Approved Electronic Platforms pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e‑mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

14.2.    Change of Address. Each of the Borrowers, the Issuing Bank, the Swing
Line Bank and the Administrative Agent may change the address for service of
notice upon it by a notice in writing to the other parties hereto, including,
without limitation, each Lender. Each Lender may change the address for service
of notice upon it by a notice in writing to the Company and the Administrative
Agent.

ARTICLE XV:     COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, e‑mailed.pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

ARTICLE XVI:     COMPANY GUARANTEE
In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby absolutely and irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations and the Specified Ancillary Obligations (the
Obligations and the Specified Ancillary Obligations, collectively, the
“Guaranteed Obligations”). The Company further agrees that the due and punctual
payment of such Guaranteed Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any such Guaranteed Obligation. The Company hereby irrevocably and
unconditionally agrees that if any obligation guaranteed by it is or becomes
unenforceable, invalid or illegal, it will, as an independent and primary
obligation, indemnify the Administrative Agent, the Issuing Bank and the Lenders
immediately on demand against any cost, loss or liability they incur as a result
of any Borrower not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by such Borrower
under this Agreement or under any other Loan Document on the date when it would
have been due (but so that the amount payable by the Company under this
indemnity will not exceed the amount which it would have had to pay under this
Article XVI if the amount claimed had been recoverable on the basis of a
guarantee).
The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Guaranteed Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Guaranteed Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Guaranteed Obligations; (e) the failure of the Administrative Agent to take
any steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Guaranteed Obligations, if any;
(f) any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Guaranteed
Obligations; (g) the enforceability or validity of the Guaranteed Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower or any guarantor of any of the Guaranteed
Obligations, for any reason related to this Agreement, any other Loan Document,
or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Borrower or any other
guarantor of the Guaranteed Obligations, of any of the Guaranteed Obligations or
otherwise affecting any term of any of the Guaranteed Obligations; or (h) any
other act, omission or delay to do any other act which may or might in any
manner or to any extent vary the risk of the Company or otherwise operate as a
discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of the Company to subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Guaranteed Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, the Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, the Issuing Bank or any Lender in favor of any
Borrower or any other Person.
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Guaranteed Obligations, any impossibility in the performance of any of the
Guaranteed Obligations or otherwise.
The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Guaranteed Obligations now or
hereafter existing and shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Guaranteed
Obligation (including a payment effected through exercise of a right of setoff)
is rescinded, or is or must otherwise be restored or returned by the
Administrative Agent, the Issuing Bank or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise (including pursuant to
any settlement in connection with such insolvency, bankruptcy or reorganization
entered into by a holder of the Guaranteed Obligations in its discretion).
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Guaranteed Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
subject to any applicable grace or notice and cure period, the Company hereby
promises to and will, upon receipt of written demand by the Administrative
Agent, the Issuing Bank or any Lender, forthwith pay, or cause to be paid, to
the Administrative Agent, the Issuing Bank or any Lender in cash an amount equal
to the unpaid principal amount of the Guaranteed Obligations then due, together
with accrued and unpaid interest thereon. The Company further agrees that if
payment in respect of any Guaranteed Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Guaranteed Obligation in such currency or at such
place of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent, the Issuing Bank or any Lender, disadvantageous to the
Administrative Agent, the Issuing Bank or any Lender in any material respect,
then, at the election of the Administrative Agent, the Company shall make
payment of such Guaranteed Obligation in Dollars (based upon the applicable
Equivalent Amount in effect on the date of payment) and/or in New York, Chicago
or such other Eurocurrency Payment Office as is designated by the Administrative
Agent and, as a separate and independent obligation, shall indemnify the
Administrative Agent, the Issuing Bank and any Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Guaranteed Obligations owed by the Company to the Administrative Agent, the
Issuing Bank and the Lenders.
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Guaranteed Obligations.
The remainder of this page is intentionally blank.





IN WITNESS WHEREOF, the Company, the Lenders, the Departing Lenders and the
Administrative Agent have executed this Agreement as of the date first above
written.
[SIGNATURE PAGES TO FOLLOW]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
 
STEELCASE INC.
 
 
 
 
 
 
 
By:_/s/_ Rajesh K. Mehan_________________
Name: Rajesh K. Mehan
Title: Vice President, Finance & Treasurer
 
 











Signature Page to Third Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent, the Issuing Bank, the Swing Line Bank and
individually as a Lender
 
 
 
 
 
 
 
By:_/s/ Brendan Korb______________________________
Name: Brendan Korb
Title: Vice President
 
 



Signature Page to Third Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------











 
BANK OF AMERICA, N.A.
as a Co-Syndication Agent and individually as a Lender
 
 
 
 
 
 
 
By: _/s/ Tobin Scott Fiser___________________________
Name: Tobin Scott Fiser
Title: Senior Vice President
 
 








--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Co-Syndication Agent and individually as a Lender
 
 
 
 
 
 
 
By: _/s/ Bradley Magnus __________________________
Name: Bradley Magnus
Title: Vice President
 
 







Signature Page to Third Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------






 
HSBC BANK USA, NATIONAL ASSOCIATION
as Documentation Agent and individually as a Lender
 
 
 
 
 
 
 
By: _/s/ Graeme Robertson_________________________
Name: Graeme Robertson
Title: Managing Director
 
 







Signature Page to Third Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------






 
THE HUNTINGTON NATIONAL BANK
as a Lender
 
 
 
 
 
 
 
By: _/s/ Ryan Benefiel____________________________
Name: Ryan Benefiel
Title: Assistant Vice President
 
 







Signature Page to Third Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------






 
THE NORTHERN TRUST COMPANY
as a Lender
 
 
 
 
 
 
 
By: _/s/_Peter Hallan_____________________________
Name: Peter Hallan
Title: Vice President
 
 









Signature Page to Third Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------






 
U.S. BANK NATIONAL ASSOCIATION
as a Lender
 
 
 
 
 
 
 
By: _/s/ Ciara F. Bochenek__________________________
Name: Ciara F. Bochenek
Title: Vice President
 
 





Signature Page to Third Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------











FIFTH THIRD BANK, as a Departing Lender (and solely with respect to Section 1.5
of the Credit Agreement)
 
 
 
By: _/s/ Michael J. Schaltz, Jr.___________________
Name: Michael J. Schaltz, Jr.
Title: Managing Director & Senior Vice President
 
 
 
 
 
 










--------------------------------------------------------------------------------









SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH, as a Departing Lender (and solely with
respect to Section 1.5 of the Credit Agreement)
 
 
 
By: _/s/ Shelley Yu_____________________________
Name: Shelley Yu
Title: Director
 
 
 
 










--------------------------------------------------------------------------------






PRICING SCHEDULE
APPLICABLE RATE


LEVEL I STATUS


LEVEL II STATUS


LEVEL III STATUS


LEVEL IV STATUS


LEVEL V STATUS


LEVEL VI STATUS


Gross Leverage Ratio
≤ 1.00X
≤ 1.50X
≤ 2.00X
≤ 2.50X
≤ 3.00X
>3.00X
Applicable Facility Fee Percentage
0.10%
0.125%
0.15%
0.175%
0.20%
0.225%
Applicable Eurocurrency Margin and Applicable L/C Fee Percentage
0.75%
0.85%
0.95%
1.05%
1.25%
1.50%
Fully Drawn Cost
0.85%
.975%
1.10%
1.225%
1.45%
1.725%
Applicable Floating Rate Margin
0.00%
0.00%
0.00%
0.05%
0.25%
0.50%



Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Agreement. For the purposes of this Pricing
Schedule, the following terms have the following meanings, subject to the final
paragraph of this Pricing Schedule:
“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to the Agreement.
“Gross Leverage Ratio” means the ratio of (i) Indebtedness of the Company and
its Subsidiaries calculated on a consolidated basis as of the last day of the
relevant fiscal quarter of the Company to (ii) Adjusted EBITDA for the four
(4) most recently completed fiscal quarters of the Company (including the
relevant fiscal quarter).
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Gross Leverage
Ratio is less than or equal to 1.00 to 1.00.
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Gross Leverage Ratio
is less than or equal to 1.50 to 1.00.
“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Gross Leverage Ratio is less than or equal to 2.00 to 1.00.





--------------------------------------------------------------------------------





“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Gross Leverage Ratio is less than or equal to 2.50 to 1.00.
“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, (i) the Company has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Gross Leverage Ratio is less than or equal to 3.00 to 1.00.
“Level VI Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, the Company
has not qualified for Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.
“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.
During the period beginning on the Closing Date and ending on the date of
delivery of the quarterly financial statements required to be delivered under
the Agreement for the first full fiscal quarter ending after the Closing Date,
pricing shall be based on Pricing Level II. Thereafter, the Applicable Facility
Fee Percentage, the Applicable Eurocurrency Margin, the Applicable Floating Rate
Margin and the Applicable L/C Fee Percentage (each, an “Applicable Rate”) shall
be determined in accordance with the foregoing table based on the Company’s
Status as reflected in the then most recent Financials. Adjustments, if any, to
the Applicable Rate shall be effective three (3) Business Days after the
Administrative Agent has received the applicable Financials. If the Company
fails to deliver the Financials to the Administrative Agent at the time required
pursuant to the Agreement, then the Applicable Rate shall be the highest
Applicable Rate set forth in the foregoing table until three (3) Business Days
after such Financials are so delivered.







